Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 1 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

562
1 (2) eonfer with Urban Indian organizations;
2 and
3 (3) coordinate with the Director of the Centers
4 for Disease Control and Prevention and the Director
5 of the National Institutes of Health.
6 (ec) PROCESS.—Not later than 60 days after the date
7 of enactment of this Act, the Director of the Indian Health
§ Service shall establish a nationally representative panel to
9 establish processes and procedures for the research and
10 field studies conducted or supported under subsection (a).
11 The Director shall ensure that, at a minimum, the panel
12 consists of the following individuals:
13 (1) Elected Tribal leaders or their designees.
14 (2) Tribal public health practitioners and ex-
15 perts from the national and regional levels.
16 (d) Duttes.—The panel established under subsection
17 (¢) shall, at a minimum—
18 (1) advise the Director of the Indian Health
19 Service on the processes and procedures regarding
20 the design, implementation, and evaluation of, and
21 reporting on, research and field studies conducted or
22 supported under this section;
23 (2) develop and share resources on Tribal pub-
24 lic health data surveillance and reporting, including
25 best practices; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002867
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 2 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

563
1 (3) carry out such other activities as may be
2 appropriate to establish processes and procedures for
3 the research and field studies conducted or sup-
4 ported under subsection (a).
5 (e) REPORT.—Not later than 1 year after expending
6 all funds made available to carry out this section, the Di-
7 rector of the Indian Health Service, in coordination with
8 the panel established under subsection (¢), shall submit
9 an initial report on the results of the research and field
10 studies under this section to—
11 (1) the Committee on Energy and Commerce
12 and the Committee on Natural Resources of the
13 House of Representatives; and
14 (2) the Committee on Indian Affairs and the
15 Committee on Health, Edueation, Labor and Pen-
16 sions of the Senate.
17 (f) TRIBAL DATA SOVEREIGNTY.—The Director of
18 the Indian Health Service shall ensure that all research
19 and field studies conducted or supported under this sec-
20 tion are tribally-directed and carried out in a manner
21 which ensures Tribal-direction of all data collected under
22 this section—
23 (1) aecording to Tribal best practices regarding
24 research design and implementation, including by
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002868
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 3 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

564

1 ensuring the consent of the Tribes involved to public
2 reporting of Tribal data;

3 (2) aeeording to all relevant and applicable
4 Tribal, professional, institutional, and Federal
5 standards for conducting research and governing re-
6 search ethics;

7 (3) with the prior and informed consent of any
8 Indian Tribe participating in the research or sharing
9 data for use under this seetion; and

10 (4) in a manner that respects the inherent sov-
11 ereignty of Indian Tribes, including Tribal govern-
12 ance of data and research.

13 (2) FINAL REPORT.—Not later than December 31,
14 2023, the Director of the Indian Health Service shall—
15 (1) update and finalize the initial report under
16 subsection (e); and

17 (2) submit such final report to the committees
18 specified in such subsection.

19 (h) DEFINITIONS.—In this section:
20 (1) The terms ‘Indian Tribe” and ‘Tribal or-
21 ganization” have the meanings given to such terms
22 in section 4 of the Indian Self-Determination and
23 Edueation Assistance Act (25 U.S.C. 5304).
24 (2) The term “Urban Indian organization” has
25 the meaning given to such term in section 4 of the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002869
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 4 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

565
1 Indian Health Care Improvement Act (25 U.S.C.
1608).
(4) AUTHORIZATION OF APPROPRIATIONS.—There is
authorized to be appropriated to carry out this section

$25,000,000, to remain available until expended.

2

3

4

5

6 CDC FIELD STUDIES PERTAINING TO SPECIFIC HEALTH
7 INEQUITIES

8 SEC. 30576.

9 (a) IN GENERAL.—Not later than 90 days after the
10 date of enactment of this Act, the Secretary, acting
11 through the Centers for Disease Control and Prevention,
12 in collaboration with State, local, and territorial health de-
13 partments, shall complete (by the reporting deadline in
14 subsection (b)) field studies to better understand health

15 inequities that are not currently tracked by the Secretary.

16 Such studies shall include an analysis of—

17 (1) the impact of socioeconomic status on
18 health care access and disease outcomes, including
19 COVID-19 outcomes;

20 (2) the impact of disability status on health
21 care access and disease outcomes, including COVID-
22 19 outcomes;

23 (3) the impact of language preference on health
24 care access and disease outcomes, including COVID-
25 19 outcomes;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002870
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 5 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

566
1 (4) factors contributing to disparities in health
outcomes for the COVID-19 pandemic; and
(5) other topics related to disparities in health

outcomes for the COVID-19 pandemic, as deter-

2

3

4

5 mined by the Secretary.
6 (b) REPORT.—Not later than December 31, 2021,
7 the Secretary shall submit to the Committee on Energy
§ and Commerce of the House of Representatives and the
9 Committee on Health, Education, Labor and Pensions of
10 the Senate an initial report on the results of the field stud-
11 ies under this section.

12 (ec) FINAL REPORT.—Not later than December 31,

13 2028, the Secretary shall—

14 (1) update and finalize the initial report under
15 subsection (b); and

16 (2) submit such final report to the committees
17 specified in such subsection.

18 (d) AUTHORIZATION OF APPROPRIATIONS.—There is

19 authorized to be appropriated to carry out this section
20 $25,000,000, to remain available until expended.

21 ADDITIONAL REPORTING TO CONGRESS ON THE RACE

22 AND ETHNICITY RATES OF COVID-19 TESTING, HOS-
23 PITALIZATIONS, AND MORTALITIES

24 SEC. 80577.

25 (a) IN GENERAL.—Not later than August 1, 2020,

26 the Secretary shall submit to the Committee on Appro-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002871
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 6 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

567
1 priations and the Committee on Energy and Commerce
2 of the House of Representatives and the Committee on
3 Appropriations and the Committee on Health, Education,
4 Labor and Pensions of the Senate an initial report—
5 (1) deseribing the testing, positive diagnoses,
6 hospitalization, intensive care admissions, and mor-
7 tality rates associated with COVID-19,
8 disageregated by race, ethnicity, age, sex, gender,
9 geographie region, and other relevant factors as de-
10 termined by the Secretary;
11 (2) including an analysis of any variances of
12 testing, positive diagnoses, hospitalizations, and
13 deaths by demographic characteristics; and
14 (3) including proposals for evidenced-based_re-
15 sponse strategies to reduce disparities related to
16 COVID-19.
17 (b) FINAL REPORT.—Not later than December 31,

18 2024, the Secretary shall—

19 (1) update and finalize the initial report under
20 subsection (a); and

21 (2) submit such final report to the committees
22 specified in such subsection.

23 (@) COORDINATION.—In preparing the report sub-

24 mitted under this section, the Secretary shall take into ac-

25 count and otherwise coordinate such report with reporting

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002872
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 7 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

568

—_

required under section 30572 and under the heading “De-
partment of Health and Human Services—Office of the

Seeretary—Public Health and Social Service Emergency

 

Fund” in title I of division B of the Paycheck Protection
Program and Health Care Enhancement Act (Public Law

116-139; 134 Stat. 620, 626).

 

Subtitle F—Miscellaneous

TECHNICAL CORRECTIONS TO AMENDMENTS MADE BY

oO Aa aN DH OD SP WH Ld

CARES ACT

=
©

SEC. 30581.

—
—

(a) The amendments made by this section shall take

=
No

effect as if ineluded in the enactment of the CARES Act

—
On

(Public Law 116-136).
(b) Section 3112 of division A of the CARES <Aet

—
wm

(Public Law 116-136) is amended—

16 (1) im subsection (a)(2)(A), by striking the
17 comma before “or a permanent”’;

18 (2) in subsection (d)(1), by striking “and sub-
19 paragraphs (A) and (B)” and inserting “as subpara-
20 oraphs (A) and (B)”; and

21 (3) in subsection (e), by striking “Drug, Cos-
22 metic Act”? and inserting “Drug, and Cosmetie Act’.
23 (ec) Section 6001(a)(1)(D) of division F of the Fami-

24 lies First Coronavirus Response Act (Publie Law 116—

25 127), as amended by section 3201 of division A of the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002873
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 8 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

569
CARES Act (Public Law 116-136), is amended by strik-

—_

ing “other test that”.

(d) Subsection (k)(9) of seetion 543 of the Public
Health Service Act (42 U.S.C. 290dd-2), as added by see-
tion 3221(d) of division A of the CARES Act (Public Law
116-1386), is amended by striking “unprotected health in-
formation” and inserting “unsecured protected health in-
formation’’.

(e) Section 3401(2)(D) of division A of the CARES

oO Aa aN DH OD SP WH Ld

=
©

Act (Publie Law 116-186), is amended by striking “Not

—
—

Later than” and inserting “Not later than’”’.

=
No

(f) Section 831(f) of the Public Health Service Act,

—
On

as redesignated by section 3404(a)(6)(E) and amended by

jah
fp

section 3404(a)(6)(G) of division A of the CARES Act

—
ws

(Public Law 116-136), is amended by striking “a health

—
on

care facility, or a partnership of such a school and facil-

—
~

ity”.

—
oO

(2) Seetion 846(4) of the Public Health Service Act,

—
\©

as amended by section 3404(4)(8)(C) of division A of the

i)
©

CARES Act (Public Law 116-136), is amended by strik-

bo
—

ing ““871(b),,” and inserting “871(b),”.

No
No

(h) Seetion 3606(a)(1)(A) of division A of the

N
Go

CARES Act (Public Law 116-136) is amended by striking

We)
a

‘In general’ and inserting “IN GENERAL’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002874
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 9 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

570
1 Gi) Section 3856(b)(1) of division A of the CARES
Act (Public Law 116-136) is amended to read as follows:
“(1) IN GENERAL.—Section 905(b)(4) of the
FDA Reauthorization Act of 2017 (Public Law 115-

2

3

4

5 52) is amended by striking ‘Section 744H(e)(2)(B)
6 of the Federal Food, Drug, and Cosmetie Act (21
7 U.S.C. 3793-52(e)(2)(B))’ and inserting ‘Section
8 7440 (f)(2)(B) of the Federal Food, Drug, and Cos-
9 metic Act, as redesignated by section 403(¢)(1) of
10 this Act,’.”’.

11 TITLE VI—PUBLIC HEALTH ASSISTANCE

12 Subtitle A—Assistance to Providers and Health System

13 HEALTH CARE PROVIDER RELIEF FUND
14 SEC. 30611.
15 (a) IN GENERAL.—Not later than 7 days after the

16 date of enactment of this Act, the Secretary, acting
17 through the Administrator of the Health Resources and
18 Services Administration, shall establish a program under
19 which the Seeretary shall reimburse, through grants or
20 other mechanisms, eligible health care providers for eligi-
21 ble expenses or lost revenues occurring during calendar
22 quarters beginning on or after January 1, 2020, to pre-
23 vent, prepare for, and respond to COVID-19, in an
24 amount calculated under subsection (¢).

25 (b) QUARTERLY BASIS.

 

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002875
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 10 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

571
1 (1) SUBMISSION OF APPLICATIONS.—The See-
2 retary shall give applicants a period of 7 calendar
3 days after the close of a quarter to submit applica-
4 tions under this section with respect to such quarter,
5 except that the Secretary shall give applicants a pe-
6 riod of 7 calendar days after the date of enactment
7 of this Act to submit applications with respeet to the
8 quarter beginning on January 1, 2020, if the appli-
9 cant has not previously submitted an application
10 with the respect to such quarter.
11 (2) REVIEW AND PAYMENT.—The Secretary
12 shall—
13 (A) review applications and make awards
14 of rermbursement under this section on a quar-
15 terly basis; and
16 (B) award the reimbursements under this
17 section for a quarter not later than 14 calendar
18 days after the close of the quarter, except that
19 the Secretary shall award the reimbursements
20 under this section for the quarter beginning on
21 January 1, 2020, not later than 14 calendar
22 days after the date of enactment of this Act.
23 (¢) CALCULATION.—
24 (1) IN GENERAL.—The amount of the reim-
25 bursement to an eligible health provider under this
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002876
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 11 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

572

1 section with respect to a calendar quarter shall
2 equal—

3 (A) the sum of—

4 (i) 100 percent of the eligible ex-
5 penses, as described in subsection (d), of
6 the provider during the quarter; and

7 (ii) subject to paragraph (3), 60 per-
8 cent of the lost revenues, as described in
9 subsection (e), of the provider during the
10 quarter; less

11 (B) any funds that are—

12 (i) recerved by the provider during the
13 quarter pursuant to the Coronavirus Pre-
14 paredness and Response Supplemental Ap-
15 propriations Act, 2020 (Public Law 116-
16 123), the Families First Coronavirus Re-
17 sponse Act (Publie Law 116-127), the
18 CARES Act (Public Law 116-136), or the
19 Paycheck Protection Program and Health
20 Care Enhancement Act (Public Law 116-—
21 139); and
22 (11) not required to be repaid.

23 (2) CARRYOVER.—If the amount determined
24 under paragraph (1)(B) for a calendar quarter with
25 respect to an eligible health care provider exceeds
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002877
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 12 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

573

1 the amount determined under subparagraph (A)
2 with respect to such provider and quarter, the
3 amount of such difference shall be applied in making
4 the calculation under this subsection, over each sub-
5 sequent calendar quarter for which the eligible
6 health care provider seeks reimbursement under this
7 section.

8 (3) LOST REVENUE LIMITATION.—If the
9 amount determined under subsection (e) with re-
10 spect to the lost revenue of an eligible health care
11 provider for a calendar quarter does not exceed an
12 amount that equals 10 percent of the net patient
13 revenue (as defined in such subsection) of the pro-
14 vider for the corresponding quarter in 2019, the ad-
15 dend under paragraph (1)(A)(ii), in making the eal-
16 culation under paragraph (1), is deemed to be zero.
17 (d) ELIGIBLE EXPENSES.—Subject to subsection
18 (h)(1), expenses eligible for reimbursement under this sec-
19 tion include expenses for
20 (1) building or construction of temporary strue-
21 tures;
22 (2) leasing of properties;
23 (3) medical supplies and equipment including
24 personal protective equipment;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002878
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 13 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

574

1 (4) in vitro diagnostic tests, serological tests, or

2 testing supplies;

3 (5) increased workforce and trainings;

4 (6) emergency operation centers;

5 (7) construction or retrofitting of facilities;

6 (8) mobile testing units;

7 (9) surge capacity;

8 (10) retention of workforce; and

9 (11) such other items and services as the See-
10 retary determines to be appropriate, in consultation
11 with relevant stakeholders.

12 (e) Lost REVENUES.—
13 (1) IN GENERAL.—Subject to subsection (h)(1),
14 for purposes of subsection (¢)(1)(A)(ii), the lost rev-
15 enues of an eligible health care provider, with re-
16 spect to the calendar quarter involved, shall be equal
17 to—

18 (A) net patient revenue of the provider for
19 the corresponding quarter in 2019 minus net
20 patient revenue of the provider for such quar-
21 ter; less
22 (B) the savings of the provider during the
23 calendar quarter involved attributable to fore-
24 gone wages, payroll taxes, and benefits of per-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002879
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 14 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

975

1 sonnel who were furloughed or laid off by the
2 provider during that quarter.
3 (2) NET PATIENT REVENUE DEFINED.—F or
4 purposes of paragraph (1)(A), the term ‘‘net patient
5 revenue’, with respect to an eligible health care pro-
6 vider and a ealendar quarter, means the sum of—
7 (A) 200 percent of the total amount of re-
8 imbursement received by the provider during
9 the quarter for all items and services furnished
10 under a State plan or a waiver of a State plan
11 under title XLX of the Social Security Act (42
12 U.S.C. 1396 et seq.);
13 (B) 125 percent of the total amount of re-
14 imbursement received by the provider during
15 the quarter for all items and services furnished
16 under title XVIII of the Social Security Act (42
17 U.S.C. 13895 et seq.); and
18 (C) 100 percent of the total amount of re-
19 imbursement not described in subparagraph (A)
20 or (B) received by the provider during the quar-
21 ter for all items and services.
22 (f) INSUFFICIENT FUNDS FOR A QUARTER.—If there

23 are insufficient funds made available to reimburse all eligi-

24 ble health care providers for all eligible expenses and lost

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002880
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 15 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

576

1 revenues for a quarter in accordance with this section, the
2 Seeretary shall—

3 (1) prioritize reimbursement of eligible ex-
4 penses; and

5 (2) using the entirety of the remaining funds,
6 uniformly reduce the percentage of lost revenues
7 otherwise applicable under subsection (e)(1)(A)(ii) to
8 the extent necessary to reimburse a portion of the
9 lost revenues of all eligible health care providers ap-
10 plying for reimbursement.
11 (g) APPLICATION.—A health care provider seeking

12 reimbursement under this section for a calendar quarter

13 shall submit to the Secretary an application that—

14 (1) provides documentation demonstrating that
15 the health care provider is an eligible health care
16 provider;
17 (2) ineludes a valid tax identification number of
18 the health care provider;
19 (3) attests to the eligible expenses and lost rev-
20 enues of the health care provider, as described in
21 subsection (d), occurring during the calendar quar-
22 ter;
23 (4) includes an itemized listing of each such eli-
24 gible expense, including expenses incurred in pro-
25 viding uncompensated care;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002881
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 16 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

577
1 (5) for purposes of subsection (¢)(3), attests to
2 whether the amount determined under subsection (e)
3 with respect to the lost revenue of an eligible health
4 care provider for a calendar quarter exceeds an
5 amount that equals 10 percent of the net patient
6 revenue (as defined in such subsection) of the pro-
7 vider for the corresponding quarter in 2019;
8 (6) includes projections of the eligible expenses
9 and lost revenues of the health care provider, as de-
10 seribed in subsection (¢), for the calendar quarter
11 that immediately follows the calendar for which re-
12 imbursement is sought; and
13 (7) indicates the dollar amounts deseribed in
14 each of subparagraphs (A) and (B) of subsection
15 (e)(1) and subparagraphs (A), (B), and (C) of sub-
16 section (e)(2) for the calendar quarter.
17 (h) LIMITATIONS.
18 (1) NO DUPLICATIVE REIMBURSEMENT.—The
19 Secretary may not provide, and a health care pro-
20 vider may not accept, reimbursement under this sec-
21 tion for expenses or losses with respect to which—
22 (A) the eligible health care provider is re-
23 imbursed from other sources; or
24 (B) other sources are obligated to reim-
25 burse the provider.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002882
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 17 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

578

1 (2) NO EXECUTIVE COMPENSATION.—Reim-
2 bursement for eligible expenses (as described in sub-
3 section (e)) and lost revenues (as described in sub-
4 section (f)) shall not inelude compensation or bene-
5 fits, including salary, bonuses, awards of stock, or
6 other financial benefits, for an officer or employee
7 deseribed in section 4004(a)(2) of the CARES Act
8 (Public Law 116-136).

9 G) NO BALANCE BILLING AS CONDITION OF RE-
10 CEIPT OF FUNDS.—

11 (1) PROTECTING INDIVIDUALS ENROLLED IN
12 HEALTH PLANS.—As a condition of receipt of reim-
13 bursement under this section, a health care provider,
14 in the case such provider furnishes during the emer-
15 geney period deseribed in section 1135(g2)(1)(B) of
16 the Social Security Act (42) U.S.C. 1820b-
17 5(2)(1)(B)) (whether before, on, or after, the date
18 on which the provider submits an application under
19 this section) a medically necessary item or service
20 deseribed in subparagraph (A), (B), or (C) of para-
21 graph (3) to an individual who is deseribed in such
22 subparagraph (A), (B), or (C), respectively, and en-
23 rolled in a group health plan or group or individual
24 health insurance coverage offered by a health insur-
25 anee issuer (including grandfathered health plans as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002883
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 18 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

579
1 defined in section 1251(e) of the Patient Protection
2 and Affordable Care Act (42 U.S.C. 18011(e)) and
3 such provider is a nonparticipating provider with re-
4 spect to such plan or coverage and such plan or cov-
5 erage and such items and services would otherwise
6 be covered under such plan if furnished by a partici-
7 pating provider—
8 (A) may not bill or otherwise hold lable
9 such individual for a payment amount for such
10 item or service that is more than the cost-shar-
11 ing amount that would apply under such plan
12 or coverage for such item or service if such pro-
13 vider furnishing such service were a_partici-
14 pating provider with respect to such plan or
15 coverage;
16 (B) shall reimburse such individual in a
17 timely manner for any amount for such item or
18 service paid by the individual to such provider
19 in excess of such cost-sharing amount;
20 (C) shall submit any claim for such item or
21 service directly to the plan or coverage; and
22 (D) shall not bill the individual for such
23 cost-sharing amount until such individual is in-
24 formed by the plan or coverage of the required
25 payment amount.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002884
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 19 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

580

1 (2) PROTECTING UNINSURED INDIVIDUALS.—
2 As a condition of receipt of reimbursement under
3 this section, a health care provider, in the case such
4 reimbursement is with respect to expenses incurred
5 in providing uncompensated care (as deseribed in
6 subsection (2)(4)) with respect to a medically nec-
7 essary item or service described in subparagraph
8 (A), (B), or (C) of paragraph (8) furnished during
9 such emergency period (whether before, on, or after,
10 the date on which the provider submits an applica-
il tion under this section) by the provider to an indi-
12 vidual who is described in such subparagraph (A),
13 (B), or (C), respectively:

14 (A) shall consider such reimbursement as
15 payment in full with respect to such item or
16 service so furnished to such individual,

17 (B) may not bill or otherwise hold lable
18 such individual for any payment for such item
19 or service so furnished to such individual; and
20 (C) shall reimburse such individual in a
21 timely manner for any amount for such item or
22 service paid by the individual to such provider.
23 (3) MEDICALLY NECESSARY ITEMS AND SERV-
24 ICES DESCRIBED.—F'or purposes of this subsection,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002885
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 20 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

581

1 medically necessary items and services described in
2 this paragraph are—

3 (A) medically necessary items and services
4 (including in-person or telehealth visits in which
5 such items and services are furnished) that are
6 furnished to an individual who has been diag-
7 nosed with (or after provision of the items and
8 services is diagnosed with) COVID-19 to treat
9 or mitigate the effects of COVID-19;

10 (B) medically necessary items and services
11 (including in-person or telehealth visits in which
12 such items and services are furnished) that are
13 furnished to an individual who is presumed, in
14 accordance with paragraph (4), to have
15 COVID-19 but is never diagnosed as such; and
16 (C) a diagnostic test (and administration
17 of such test) as deseribed in section 6001(a) of
18 division F of the Families First Coronavirus
19 Response Act (42 U.S.C. 1320b-5 note) admin-
20 istered to an individual.
21 (4) PRESUMPTIVE CASE OF COVID—19.—For
22 purposes of paragraph (3)(B), an individual shall be
23 presumed to have COVID-19 if the medical record
24 documentation of the individual supports a diagnosis
25 of COVID-19, even if the individual does not have

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002886
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 21 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

582

1 a positive in vitro diagnostic test result in the med-
2 ical record of the mdividual.

3 (5) PENALTY.—In the ease of an eligible health
4 care provider that is paid a reimbursement under
5 this section and that is in violation of paragraph (1)
6 or (2), in addition to any other penalties that may
7 be preseribed by law, the Secretary may recoup from
8 such provider up to the full amount of reimburse-
9 ment the provider receives under this section.

10 (6) DEFINITIONS.—TIn this subsection:

11 (A) NONPARTICIPATING PROVIDER.—The
12 term “nonparticipating provider’? means, with
13 respect to an item or service and group health
14 plan or group or individual health insurance
15 coverage offered by a health insurance issuer, a
16 health care provider that does not have a con-
17 tractual relationship directly or indirectly with
18 the plan or issuer, respectively, for furnishing
19 such an item or service under the plan or cov-
20 erage.
21 (B) PARTICIPATING PROVIDER.—The term
22 “participating provider’? means, with respect to
23 an item or service and group health plan or
24 group or individual health insurance coverage
25 offered by a health insurance issuer, a health

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002887
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 22 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

583

1 care provider that has a contractual relation-
2 ship directly or indirectly with the plan or
3 issuer, respectively, for furnishing such an item
4 or service under the plan or coverage.

5 (C) GROUP HEALTH PLAN, HEALTH INSUR-
6 ANCE COVERAGE.—The terms “group health
7 plan”, “health insurance issuer’, “group health
8 insurance coverage’, and “individual health in-
9 surance coverage’ shall have the meanings
10 given such terms under section 2791 of the
il Public Health Service Act (42 U.S.C. 300ge—
12 91).

13 (j) REPORTS.

14 (1) AWARD INFORMATION.—In making awards
15 under this section, the Secretary shall post in a
16 searchable, electronic format, a list of all recipients
17 and awards pursuant to funding authorized under
18 this section.

19 (2) REPORTS BY RECIPIENTS.—Each recipient
20 of an award under this section shall, as a condition
21 on receipt of such award, submit reports and main-
22 tain documentation, in such form, at such time, and
23 containing such information, as the Secretary deter-
24 mines is needed to ensure compliance with this sec-
25 tion,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002888
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 23 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

584

1 (3) PUBLIC LISTING OF AWARDS.—The See-
2 retary shall—

3 (A) not later than 7 days after the date of
4 enactment of this Act, post in a searchable,
5 electronic format, a list of all awards made by
6 the Secretary under this section, including the
7 recipients and amounts of such awards; and

8 (B) update such list not less than every 7
9 days until all funds made available to carry out
10 this section are expended.

11 (4) INSPECTOR GENERAL REPORT.—

12 (A) IN GENERAL.—Not later than 3 years
13 after final payments are made under this sec-
14 tion, the Inspector General of the Department
15 of Health and Human Services shall transmit a
16 final report on audit findings with respect to
17 the program under this section to the Com-
18 mittee on Energy and Commerce and the Com-
19 mittee on Appropriations of the House of Rep-
20 resentatives and the Committee on Health,
21 Edueation, Labor and Pensions and the Com-
22 mittee on Appropriations of the Senate.
23 (B) RULE OF CONSTRUCTION.—Nothing in
24 this paragraph shall be construed as limiting
25 the authority of the Inspector General of the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002889
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 24 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 Department of Health and Human Services or
2 the Comptroller General of the United States to
3 conduct audits of interim payments earlier than
4 the deadline described in subparagraph (A).
5 (k) ELIGIBLE HEALTH CARE PROVIDER DEFINED.—
6 In this section:
7 (1) IN GENERAL.—The term “eligible health
8 care provider’? means a health care provider de-
9 seribed in paragraph (2) that provides diagnostice or
10 testing services or treatment to individuals with a
11 confirmed or presumptive diagnosis of COVID-19.
12 (2) HEALTH CARE PROVIDERS DESCRIBED.—A
13 health care provider deseribed in this paragraph is
14 any of the following:
15 (A) A health care provider enrolled as a
16 participating provider under a State plan ap-
17 proved under title XTX of the Social Security
18 Act (42 U.S.C. 1896 et seq.) (or a waiver of
19 such a plan).
20 (B) A provider of services (as defined in
21 subsection (u) of section 1861 of the Social Se-
22 eurity Act (42 U.S.C. 1895x)) or a supplier (as
23 defined in subsection (d) of such section) that
24 is enrolled as a participating provider of serv-
25 ices or participating supplier under the Medi-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002890
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 25 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

586

1 care program under title XVII of such Act (42
2 U.S.C. 1395 et seq.).

3 (C) A public entity.

4 (D) Any other entity not described in this
5 paragraph as the Secretary may specify.

6 (1) FUNDING.—

7 (1) AUTHORIZATION OF APPROPRIATIONS.—
8 There is authorized to be appropriated for an addi-
9 tional amount to  e¢arry out this © section
10 $100,000,000,000, to remain available until ex-
11 pended.

12 (2) HEALTH CARE PROVIDER RELIEF FUND.—
13 (A) USE OF APPROPRIATED FUNDS.—

14 G) IN GENERAL.—In addition to
15 amounts authorized to be appropriated
16 pursuant to paragraph (1), the unobligated
17 balance of all amounts appropriated to the
18 Health Care Provider Relief Fund shall be
19 made available only to carry out this sec-
20 tion.
21 Gi) AMOUNTS.—For purposes — of
22 clause (i), the following amounts are
23 deemed to be appropriated to the Health
24 Care Provider Relief Fund:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002891
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 26 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

587

1 (1) The unobligated balance of
2 the appropriation of
3 $100,000,000,000 in the third para-
4 graph under the heading “*Depart-
5 ment of Health and Human Serv-
6 ices—Office of the Secretary—Public
7 Health and Social Services Emergency
8 Fund” in division B of the CARES
9 Aet (Public Law 116-136).

10 (II) The unobligated balance of
11 the appropriation under the heading
12 “Department of Health and Human
13 Services—Office of the Secretary—
14 Public Health and Social Services
15 Emergency Fund” in division B of the
16 Paycheck Protection Program and
17 Health Care Enhancement Act (Pub-
18 lic Law 116-139).

19 (B) LimiratTion.—Of the unobligated bal-
20 ances deseribed in subparagraph (A)(ii), the
21 Secretary may not make available more than
22 $10,000,000,000 to reimburse eligible health
23 care providers for expenses incurred in pro-
24 viding uncompensated care.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002892
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 27 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

588
1 (C) FuTuRE AMOUNTS.—Any appropria-
2 tion enacted subsequent to the date of enact-
3 ment of this Act that is made available for re-
4 imbursing eligible health care providers as de-
5 seribed in subsection (a) shall be made available
6 only to carry out this section.
7 PUBLIC HEALTH WORKFORCE LOAN REPAYMENT
8 PROGRAM
9 SEC. 30612.
10 Part D of title HI of the Public Health Service Act
11 (42 U.S.C. 254b et seq.) is amended by adding at the end
12 the following new subpart:
13 “Subpart XIII—Public Health Workforce
14 “SEC. 340J. LOAN REPAYMENT PROGRAM.
15 ‘“(a) ESTABLISHMENT.—The Secretary of Health
16 and Human Services shall establish a program to be
17 known as the Public Health Workforce Loan Repayment
18 Program (referred to in this section as the ‘Program’) to
19 assure an adequate supply of and encourage recruitment
20 of public health professionals to eliminate critical public
21 health workforce shortages in local, State, territorial, and
22 Tribal public health agencies.
23 “(b) ELicrpiuiry.—To be eligible to participate in
24 the Program, an individual shall—
25 “(1)(A) be accepted for enrollment, or be en-
26 rolled, as a student in an accredited academic edu-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002893
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 28 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

589
1 cational institution in a State or territory in the
2 final semester or equivalent of a course of study or
3 program leading to a public health degree, a health
4 professions degree or certificate, or a degree in com-
5 puter science, information science, information sys-
6 tems, information technology, or statistics and have
7 accepted employment with a local, State, territorial,
8 or Tribal public health agency, or a related training
9 fellowship, as recognized by the Secretary, to ¢om-
10 mence upon graduation; or
11 “(B)G) have graduated, during the preceding
12 10-year period, from an accredited educational insti-
13 tution in a State or territory and received a public
14 health degree, a health professions degree or certifi-
15 cate, or a degree in computer science, information
16 science, information systems, information — tech-
17 nology, or statisties; and
18 ‘“Gi) be employed by, or have accepted employ-
19 ment with, a local, State, territorial, or Tribal public
20 health ageney or a related training fellowship, as
21 recognized by the Secretary;
22 (2) be a United States citizen;
23 “(3)(A) submit an application to the Secretary
24 to participate in the Program; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002894
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 29 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

590
1 ‘“(B) execute a written contract as required in
2 subsection (¢); and
3 (4) not have received, for the same service, a
4 reduction of loan obligations under section 428K or
5 428L of the Higher Education Act of 1965 (20
6 U.S.C, 1078-11, 1078-12).
7 “(¢) CONTRACT.—The written contract referred to in
8 subsection (b)(3)(B) between the Secretary and an indi-
9 vidual shall contain—
10 (1) an agreement on the part of the Secretary
il that the Secretary will repay, on behalf of the indi-
12 vidual, loans incurred by the individual in the pur-
13 suit of the relevant degree or certificate in accord-
14 ance with the terms of the contract;
15 (2) an agreement on the part of the individual
16 that the individual will serve in the full-time employ-
17 ment of a loeal, State, or Tribal public health agency
18 or a related fellowship program in a position related
19 to the course of study or program for which the con-
20 tract was awarded for a period of time equal to the
21 greater of—
22 (A) 2 years; or
23 ‘“(B) such longer period of time as deter-
24 mined appropriate by the Secretary and the in-
25 dividual;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002895
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 30 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

591
1 (3) an agreement, as appropriate, on the part
2 of the individual to relocate to a priority service area
3 (as determined by the Secretary) in exchange for an
4 additional loan repayment incentive amount to be
5 determined by the Secretary;
6 (4) a provision that any financial obligation of
7 the United States arising out of a contraet entered
8 into under this seetion and any obligation of the in-
9 dividual that is conditioned thereon, is contingent on
10 funds being appropriated for loan repayments under
11 this section;
12 “(5) a statement of the damages to which the
13 United States is entitled, under this section for the
14 individual’s breach of the contract; and
15 (6) such other statements of the rights and li-
16 abilities of the Secretary and of the individual as the
17 Secretary determines appropriate, not inconsistent
18 with this section.
19 “(d) PAYMENTS.—
20 “(1) IN GENERAL.—A loan repayment provided
21 for an individual under a written contract referred
22 to in subsection (b)(8)(B) shall consist of payment,
23 in accordance with paragraph (2), for the individual
24 toward the outstanding principal and interest on
25 education loans incurred by the individual in the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002896
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 31 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

592

1 pursuit of the relevant degree in accordance with the
2 terms of the contract.

3 (2) EQUITABLE DISTRIBUTION.—In awarding
4 contracts under this section, the Secretary shall en-
5 sure—

6 (A) a certain percentage of contracts are
7 awarded to individuals who are not already
8 working in public health departments;

9 “(B) an equitable distribution of funds
10 geographically; and

il “(C) an equitable distribution among
12 State, local, territorial, and Tribal public health
13 departments.

14 (3) PAYMENTS FOR YEARS SERVED.—For
15 each year of service that an individual contracts to
16 serve pursuant to subsection (¢)(2), the Secretary
17 may pay not more than $385,000 on behalf of the in-
18 dividual for loans described in paragraph (1). With
19 respect to participants under the Program whose
20 total eligible loans are less than $105,000, the See-
21 retary shall pay an amount that does not exceed
22 of the eligible loan balance for each year of such
23 service of such individual.

24 (4) TAX LIABILITY.—For purposes of the In-
25 ternal Revenue Code of 1986, a payment made
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002897
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 32 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

593

—_

under this section shall be treated in the same man-

ner aS an amount received under section 338B(2) of

this Act, as deseribed in section 108(f)(4) of such

Jode.

‘“(e) POSTPONING OBLIGATED SERVICE.—With re-
speet to an individual receiving a degree or certificate from
a health professions or other related school, the date of

the initiation of the period of obligated service may be

Oo Oo SN DBD A S&S WO WV

postponed as approved by the Secretary.

=
©

“(f) BREACH OF CONTRACT.—An individual who fails

—
—

to comply with the contract entered into under subsection

=
No

(c) shall be subject to the same financial penalties as pro-

—
On

vided for under section 338E of the Public Health Service

jah
fp

Act (42 U.S.C. 2540) for breaches of loan repayment con-

—
ws

tracts under section 338B of such Act (42 U.S.C. section

—
on

2541-1).

—
~

‘“(g) DEFINITION.—For purposes of this section, the

—
oO

term ‘full-time’ means full-time as such term is used in

—
\©

section 455(m)(3) of the Higher Education Act of 1965.

i)
©

“(h) AUTHORIZATION OF APPROPRIATIONS.—There

bo
—

is authorized to be appropriated to carry out this section—

22 (1) $100,000,000 for fiscal year 2020; and
23 (2) $75,000,000 for fiscal year 2021.”.
24 EXPANDING CAPACITY FOR HEALTH OUTCOMES
25 SEC. 306138.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002898
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 33 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

594
1 (a) IN GENERAL.—The Secretary, acting through the
Administrator of the Health Resources and Services Ad-
ministration, shall award grants to eligible entities to de-
velop and expand the use of technology-enabled collabo-

rative learning and capacity building models to respond

2

3

4

5

6 to ongoing and real-time learning, health care information
7 sharing, and eapacity building needs related to COVID—
8 19.

9 (b) ELIGIBLE ENTITIES.—To be eligible to receive a
10 grant under this section, an entity shall have experience

11 providing technology-enabled collaborative learning and

12 capacity building health care services—

13 (1) in rural areas, frontier areas, health profes-
14 sional shortage areas, or medically underserved area;
15 or

16 (2) to medically underserved populations or In-
17 dian Tribes.

18 (¢) USE OF FuNpDS.—An eligible entity receiving a

19 erant under this section shall use funds received through

20 the grant—

21 (1) to advance quality of eare in response to
22 COVID-19, with particular emphasis on rural and
23 underserved areas and populations;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002899
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 34 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

595

a

(2) to protect medical personnel and first re-
sponders through sharing real-time learning through
virtual communities of practice;

(3) to improve patient outcomes for conditions
affected or exacerbated by COVID—-19, including im-
provement of care for patients with complex chronic
conditions; and

(4) to support rapid uptake by health care pro-

oO Aa aN DH OD SP WH Ld

fessionals of emerging best practices and treatment

=
©

protocols around COVID-19.

—
—

(d) OPTIONAL ADDITIONAL USES OF FUNDS.—An

=
No

eligible entity receiving a grant under this section may use

13 funds received through the grant for—

14 (1) equipment to support the use and expansion
15 of technology-enabled collaborative learning and c¢a-
16 pacity building models, including hardware and soft-
17 ware that enables distance learning, health care pro-
18 vider support, and the secure exchange of electronic
19 health information;

20 (2) the participation of multidisciplinary expert
21 team members to facilitate and lead technology-en-
22 abled collaborative learning sessions, and profes-
23 sionals and staff assisting in the development and
24 execution of technology-enabled collaborative learn-
25 ing;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002900
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 35 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

7

GQ

@

96

a

(3) the development of instructional program-
ming and the trainmg of health care providers and
other professionals that provide or assist in the pro-
vision of services through technology-enabled collabo-
rative learning and capacity building models; and

(4) other activities consistent with achieving the
objectives of the grants awarded under this section.

(e) TECHNOLOGY-ENABLED COLLABORATIVE LEARN-

oO Aa aN DH OD SP WH Ld

ING AND CAPACITY BUILDING MODEL DEFINED.—In this

i
©

section, the term “technology-enabled collaborative learn-

ev
pn,

ing and eapacity building model” has the meaning given

i
No

that term in section 2(7) of the Expanding Capacity for

—"
On

Health Outcomes Act (Public Law 114-270; 130 Stat.

—
fs

1395).

 

There is

—"
ws

(f) AUTHORIZATION OF APPROPRIATIONS.

oooh,
oN

authorized to be appropriated to carry out this section

—_
~

$20,000,000, to remain available until expended.

i
CO

ADDITIONAL FUNDING FOR MEDICAL RESERVE CORPS

=
\O

SEC. 30614.

N
©

Section 2813 of the Public Health Service Act (42

No
a

U.S.C. 300hh-15) is amended by striking ‘$11,200,000

N
N

for each of fiseal years 2019 through 2023” and inserting

BO
Qo

“$31,200,000 for each of fiscal years 2020 and 2021 and

ho
i

$11,200,000 for each of fiscal years 2022 and 2023”,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002901
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 36 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

597

—_

GRANTS FOR SCHOOLS OF MEDICINE IN DIVERSE AND
UNDERSERVED AREAS

SEC. 30615.

Subpart II of part C of title VII of the Public Health
Service Act is amended by inserting after section 749B
of such Act (42 U.S.C. 293m) the following:

“SEC, 749C. SCHOOLS OF MEDICINE IN UNDERSERVED

AREAS.

oO Aa aN DH OD SP WH Ld

‘“(a) GRANTS.—The Secretary, acting through the

i
©

Administrator of the Health Resources and Services Ad-

poe,
—

ministration, may award grants to institutions of higher

i
No

education (including multiple institutions of higher edu-

—"
On

cation applying jointly) for the establishment, improve-

—
fs

ment, and expansion of an allopathic or osteopathic school

—"
ws

of medicine, or a branch campus of an allopathic or osteo-

oooh,
oN

pathic school of medicine.

—_
~

‘“(b) PRiortry.—In selecting grant recipients under

—_
CO

this section, the Secretary shall give priority to institutions

—
\©

of higher education that—

No
OQ

(1) propose to use the grant for an allopathic

NO
—

or osteopathic school of medicine, or a branch cam-

ho
No

pus of an allopathic or osteopathic school of medi-

ho
Go

cine, in a combined statistical area with fewer than

we)
i

200 actively practicing physicians per 100,000 resi-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002902
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 37 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

598
1 dents according to the medical board (or boards) of
2 the State (or States) involved;
3 (2) have a curriculum that emphasizes care for
4 diverse and underserved populations; or
5 (3) are minority-serving institutions described
6 in the list in section 371(a) of the Higher Education
7 Act of 1965.
8 “(¢) USE oF FuNDS.—The activities for which a
9 erant under this section may be used include—
10 (1) planning and constructing—
11 (A) a new allopathic or osteopathic school
12 of medicine in an area in which no other school
13 is based; or
14 “(B) a branch campus of an allopathic or
15 osteopathic school of medicine in an area in
16 which no such school is based;
17 “(2) acereditation and planning activities for an
18 allopathic or osteopathic school of medicine or
19 branch campus;
20 (3) hiring faculty and other staff to serve at
21 an allopathic or osteopathic school of medicine or
22 branch campus;
23 (4) reeruitment and enrollment of students at
24 an allopathic or osteopathic school of medicine or
25 branch campus;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002903
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 38 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

599

1 (5) supporting educational programs at an
2 allopathic or osteopathic school of medicine or
3 branch campus;

4 (6) modernizing infrastructure or curriculum
5 at an existing allopathic or osteopathic school of
6 medicine or branch campus thereof;

7 (7) expanding infrastructure or curriculum at
8 existing an allopathic or osteopathic school of medi-
9 cine or branch campus; and

10 (8) other activities that the Secretary deter-
11 mines further the development, improvement, and
12 expansion of an allopathic or osteopathic school of
13 medicine or branch campus thereof.

14 “(d) DEFINITIONS.—In this section:

15 (1) The term ‘branch campus’ means a geo-
16 oraphically separate site at least 100 miles from the
17 main campus of a school of medicine where at least
18 one student completes at least 60 percent of the stu-
19 dent’s training leading to a degree of doctor of medi-
20 cine.
21 (2) The term ‘institution of higher education’
22 has the meaning given to such term in_ section
23 101(a) of the Higher Education Act of 1965.
24 ‘“(e) AUTHORIZATION OF APPROPRIATIONS.—To

 

25 earry out this section, there is authorized to be appro-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002904
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 39 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

600
1 priated $1,000,000,000, to remain available until ex-
pended.”’.
GAO STUDY ON PUBLIC HEALTH WORKFORCE

SEC. 30616.

nN & Ww bd

(a) IN GENERAL.—The Comptroller General of the
United States shall conduct a study on the public health
workforce in the United States during the COVID-19

pandemie.

Co FS ss HN

(b) Toprcs.—The study under subsection (a) shall

10 address—

il (1) existing gaps in the Federal, State, local,
12 Tribal, and territorial public health workforce, in-
13 eluding—
14 (A) epidemiological and disease imterven-
15 tion specialists needed during the pandemic for
16 contact tracing, laboratory technicians nee-
17 essary for testing, community health workers
18 for community supports and services, and other
19 staff necessary for contact tracing, testing, or
20 surveillance activities; and
21 (B) other personnel needed during the
22 COVID-19 pandemic;
23 (2) challenges associated with the hiring, re-
24 cruitment, and retention of the Federal, State, local,
25 Tribal, and territorial public health workforce; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002905
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 40 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

601
1 (3) recommended steps the Federal Government
2 should take to improve hiring, recruitment, and re-
3 tention of the public health workforce.
4 (¢) REPORT.—Not later than December 1, 2021, the
5 Comptroller General shall submit to the Congress a report
6 on the findings of the study conducted under this section.
7 LONGITUDINAL STUDY ON THE IMPACT OF COVID-19 ON
8 RECOVERED PATIENTS
9 SEC. 30617.
10 Part A of title IV of the Public Health Service Act
11 (42 U.S.C. 281 et seq.) is amended by adding at the end
12 the following:

poh
Qe

“SEC. 4040. LONGITUDINAL STUDY ON THE IMPACT OF

—
is

COVID-19 ON RECOVERED PATIENTS.

—
ms

 

‘“(a) IN GENERAL.—The Director of NIH, in con-

—
om

sultation with the Director of the Centers for Disease Con-

=
~]

trol and Prevention, shall conduct a longitudinal study,

=
co

over not less than 10 years, on the full impact of SARS—

=
\O

CoV—2 or COVID-19 on infected individuals, including

N
©

both short-term and long-term health impacts.

bo
pom

“(b) TrmInG.—The Director of NIH shall begin en-

bo
N

rolling patients in the study under this section not later

ho
Qo

than 6 months after the date of enactment of this section.

ho
i

‘“(e) REQUIREMENTS.—The study under this section

bo
oa

shall—

26 (1) be nationwide;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002906
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 41 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

602

1 ‘‘(2) include diversity of enrollees to account for

2 gender, age, race, ethnicity, geography,

3 comorbidities, and underrepresented populations, in-

4 cluding pregnant and lactating women;

5 (3) study individuals with COVID-19 who ex-

6 perienced mild symptoms, such individuals who expe-

7 rienced moderate symptoms, and such individuals

8 who experienced severe symptoms;

9 (4) monitor the health outcomes and symp-
10 toms of individuals with COVID-19, or who had
11 prenatal exposure to SARS—CoV—2 or COVID-19,
12 including lange capacity and function, and immune
13 response, taking into account any pharmaceutical
14 interventions such individuals may have received;

15 (5) monitor the mental health outcomes of in-
16 dividuals with COVID-19, taking into account any
17 interventions that affected mental health; and

18 (6) monitor individuals enrolled in the study
19 not less frequently than twice per year after the first
20 year of the individual’s infection with SARS—CoV-2.
21 “(d) PUBLIC-PRIVATE RESEARCH NETWORK.—For

22 purposes of carrying out the study under this section, the
23 Director of NIH may develop a network of public-private

24 research partners, provided that all research, including the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002907
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 42 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

603

—_

research carried out through any such partner, is available
publicly.

“(e) SUMMARIES OF FINDINGS.—The Director of
NIH shall make public a summary of findings under this
section not less frequently than once every 3 months for
the first 2 years of the study, and not less frequently than
every 6 months thereafter. Such summaries may include

information about how the findings of the study under this

oO Aa aN DH OD SP WH Ld

section compare with findings from research conducted

i
©

abroad.

poe,
—

“(f) AUTHORIZATION OF APPROPRIATIONS.—There

i
No

is authorized to be appropriated to carry out this section

—"
On

$200,000,000, to remain available until expended.”

—
is

RESEARCH ON THE MENTAL HEALTH IMPACT OF COVID—

—
ms

19

—
om

SEC. 30618.

=
~]

(a) IN GENERAL.—The Secretary, acting through the

=
co

Director of the National Institute of Mental Health, shall

=
\O

conduct or support research on the mental health con-

N
©

sequences of SARS—CoV—2 or COVID-19.

bo
pom

(b) USE OF FUNDS.—Researeh under subsection (a)

bo
N

may include the following:

ho
Qo

(1) Research on the mental health impact. of

ho
aN

SARS-—CoV—2. or COVID-19 on health care pro-

No
in

viders, including—

26 (A) traumatic stress;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002908
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 43 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

604

1 (B) psychological distress; and

2 (C) psychiatric disorders.

3 (2) Research on the impact of SARS—CoV—2 or
4 COVID-19 stressors on mental health over time.

5 (3) Research to strengthen the mental health
6 response to SARS—CoV—2 or COVID-19, including
7 adapting to and maintaining or providing additional
8 services for new or increasing mental health needs.
9 (4) Research on the reach, efficiency, effective-
10 ness, and quality of digital mental health interven-
11 tions.

12 (5) Research on effectiveness of strategies for
13 implementation and delivery of evidence-based men-
14 tal health interventions and services for underserved
15 populations.

16 (6) Research on suicide prevention.

17 (@) RESEARCH COORDINATION.—The Secretary shall
18 coordinate activities under this section with similar activi-

—
\©

ties conducted by national research institutes and centers

i)
©

of the National Institutes of Health to the extent that

bo
—

such institutes and centers have responsibilities that are

No
No

related to the mental health consequences of SARS—CoV—

N
Go

2 or COVID-19.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002909
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 44 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

605

1 (d) AUTHORIZATION OF APPROPRIATIONS.—To carry

2 out this section, there is authorized to be appropriated

3 $200,000,000, to remain available until expended.

4 EMERGENCY MENTAL HEALTH AND SUBSTANCE USE

5 TRAINING AND TECHNICAL ASSISTANCE CENTER

6 SEC. 30619.

7 Subpart 3 of part B of title V of the Public Health

8 Service Act (42 U.S.C. 290bb-31 et seq.) is amended by

9 inserting after section 520A (42 U.S.C. 290bb—32) the fol-
10 lowing:

1l “SEC. 520B. EMERGENCY MENTAL HEALTH AND SUB-

12 STANCE USE TRAINING AND TECHNICAL AS-
13 SISTANCE CENTER.
14 ‘“(a) ESTABLISHMENT.—The Secretary, acting

15 through the Assistant Secretary, shall establish or operate
16 a center to be known as the Emergency Mental Health
17 and Substance Use Training and Technical Assistance
18 Center (referred to in this section as the ‘Center’) to pro-

19 vide technical assistance and support—

20 (1) to public or nonprofit entities seeking to
21 establish or expand access to mental health and sub-
22 stance use prevention, treatment, and recovery sup-
23 port services, and increase awareness of such serv-
24 ices; and

25 (2) to public health professionals, health care
26 professionals and support staff, essential workers (as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002910
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 45 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

606

1 defined by a State, Tribe, locality, or territory), and
2 members of the public to address the trauma, stress,
3 and mental health needs associated with an emer-
4 geney period.

5 ‘“(b) ASSISTANCE AND SUPPORT.—The assistance
6 and support provided under subsection (a) shall include
7 assistance and support with respect to—

8 (1) training on identifying signs of trauma,
9 stress, and mental health needs;

10 (2) providing accessible resources to assist in-
il dividuals and families experiencing trauma, stress,
12 or other mental health needs during and after an
13 emergency period;

14 (3) providing resources for substance use dis-
15 order prevention, treatment, and recovery designed
16 to assist Individuals and families durmeg and after an
17 emergency period;

18 (4) the provision of language access services,
19 including translation services, interpretation, or
20 other such services for individuals with lmited
21 English speaking proficiency or people with disabil-
22 ities; and
23 (5) evaluation and improvement, as necessary,
24 of the effectiveness of such services provided by pub-
25 lic or nonprofit entities.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002911
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 46 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

607

—_

“(e) Best PRAcCTICES.—The Center shall periodi-
cally issue best practices for use by organizations seeking
to provide mental health services or substance use disorder
prevention, treatment, or recovery services to individuals
during and after an emergency period.

‘“(d) EMERGENCY PERIOD.—In this section, the term
‘emergency period’ has the meaning given such term in

section 1135(@)(1)(A) of the Social Security Act.

Oo Oo SN DBD A S&S WO WV

‘“(e) AUTHORIZATION OF APPROPRIATIONS.—There

 

=
©

is authorized to be appropriated to carry out this section

11 $20,000,000 for each of fiscal years 2020 and 2021.”.
12 IMPORTANCE OF THE BLOOD AND PLASMA SUPPLY
13 SEC. 30620.
14 (a) IN GENERAL.—Section 3226 of the CARES Act
15 (Public Law 116-136) is amended—
16 (1) in the section heading after “BLOOD” by
17 inserting “AND PLASMA”; and
18 (2) by inserting after “blood” each time it ap-
19 pears ‘‘and plasma’.
20 (b) CONFORMING AMENDMENT.—The item relating
21 to section 5226 in the table of contents in section 2 of
22 the CARES Act (Public Law 116-136) is amended to read
23 as follows:
“Sec, 3226. Importance of the blood and plasma supply.”
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002912
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 47 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

608

—_

Subtitle B—Assistance for Individuals and Families
REIMBURSEMENT FOR ADDITIONAL HEALTH SERVICES
RELATING TO CORONAVIRUS

SEC. 30631.
Title V of division A of the Families First
Coronavirus Response Act (Public Law 116-127) is

amended under the heading “Department of Health and

 

Human Services—Office of the Seeretary—Public Health

oO Aa aN DH OD SP WH Ld

and Social Services Emergency Fund” by inserting “, or
10 treatment related to SARS—CoV—2 or COVID-19 for un-
11 imsured individuals” after ‘‘or visits described in para-

12 graph (2) of such section for uninsured individuals”.

 

13 CENTERS FOR DISEASE CONTROL AND PREVENTION
14 COVID—19 RESPONSE LINE

15 SEC. 30632.

16 (a) IN GENERAL.—During the public health emer-

17 geney declared by the Secretary pursuant to section 319
18 of the Public Health Service Act (42 U.S.C. 247d) on Jan-
19 uary 31, 2020 with respect to COVID-19, the Secretary,
20 acting through the Director of the Centers for Disease
21 Control and Prevention, shall maintain a toll-free tele-
22 phone number to address public health queries, including
23 questions concerning COVID-19.

24 (b) AUTHORIZATION OF APPROPRIATIONS.—To carry
25 out this section, there is authorized to be appropriated

26 $10,000,000, to remain available until expended.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002913
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 48 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

609
1 GRANTS TO ADDRESS SUBSTANCE USE DURING COVID—19
SEC. 30633.
(a) IN GENERAL.—The Assistant Secretary for Men-
tal Health and Substance Use of the Department of

Health and Human Services (in this section referred to

2
3
4
5
6 as the “Assistant Seeretary’’), in consultation with the Di-
7 rector of the Centers for Disease Control and Prevention,
8 shall award grants to States, political subdivisions of
9 States, Tribes, Tribal organizations, and community-based

10 entities to address the harms of drug misuse, including

ll by—

12 (1) preventing and controlling the spread of in-
13 fectious diseases, such as HIV/AIDS and viral hepa-
14 titis, and the consequences of such diseases for indi-
15 viduals with substance use disorder;

16 (2) connecting individuals at risk for or with a
17 substance use disorder to overdose education, coun-
18 seling, and health education; or

19 (3) encouraging such individuals to take steps
20 to reduce the negative personal and public health
21 impacts of substance use or misuse during the emer-
22 gency period.

23 (b) CONSIDERATIONS.—In awarding grants under

 

24 this section, the Assistant Secretary shall prioritize grants

25 to applicants proposing to serve areas with—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002914
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 49 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

610
1 (1) a high proportion of people who meet eri-
2 teria for dependence on or abuse of illicit drugs who
3 have not received any treatment;
4 (2) high drug overdose death rates;
5 (3) high telemedicine infrastructure needs; and
6 (4) high behavioral health and substance use
7 disorder workforce needs.
8 (e) DEFINITION.—In this section, the term ‘‘emer-
9 gency period” has the meaning given to such term in sec-
10 tion 11385(¢@)(1)(B) of the Social Security Act (42 U.S.C.
11 1320b-5(2)(1)(B))).
12 (d) AUTHORIZATION OF APPROPRIATIONS.—To ¢arry
13 out this section, there is authorized to be appropriated
14 $10,000,000, to remain available until expended.
15. GRANTS TO SUPPORT INCREASED BEHAVIORAL HEALTH
16 NEEDS DUE TO COVID—19
17 SEC. 30634.
18 (a) IN GENERAL.—The Secretary, acting through the
19 Assistant Secretary of Mental Health and Substance Use,

N
©

shall award grants to States, political subdivisions of

No
a

States, Indian Tribes and Tribal organizations, commu-

N
N

nity-based entities, and primary care and _ behavioral

BO
Qo

health organizations to address behavioral health needs

ho
i

caused by the public health emergency declared pursuant

bo
oa

to seetion 319 of the Public Health Service Act (42 U.S.C.
26 247d) with respect to COVID-19.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002915
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 50 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

611
1 (b) USE oF FuNps.—An entity that receives a grant
2 under subsection (a) may use funds received through such
3 grant to—
4 (1) inerease behavioral health treatment and
5 prevention capacity, including to—
6 (A) promote coordination among local enti-
7 ties;
8 (B) train the behavioral health workforee,
9 relevant stakeholders, and community members;
10 (C) upgrade technology to support effective
11 delivery of health care services through tele-
12 health modalities;
13 (D) purchase medical supplies and equip-
14 ment for behavioral health treatment entities
15 and providers;
16 (E) address surge capacity for behavioral
17 health needs such as through mobile units; and
18 (I") promote collaboration between primary
19 care and mental health providers; and
20 (2) support or enhance behavioral health serv-
21 ices, including—
22 (A) emergency e¢risis intervention, includ-
23 ing mobile crisis units, 24/7 crisis call centers,
24 and medically staffed crisis stabilization pro-
25 orams;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002916
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 51 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

612

1 (B) screening, assessment, diagnosis, and
2 treatment;

3 (C) mental health awareness trainings;

4 (D) evidence-based suicide prevention;

5 (E) evidence-based integrated care models;
6 (EF) community recovery supports;

7 (G) outreach to underserved and minority
8 communities; and

9 (H) for front line health care workers.
10 (ec) Prrority.—The Seeretary shall give priority to
11 applicants proposing to serve areas with a high number
12 of COVID-19 eases.
13 (d) EVALUATION.—An entity that receives a grant
14 under this section shall prepare and submit an evaluation

—"
ws

to the Secretary at such time, in such manner, and con-

oooh,
oN

taining such information as the Secretary may reasonably

17 require, including—

18 (1) an evaluation of activities carried out with
19 funds received through the grant; and

20 (2) a process and outcome evaluation.

21 (e) AUTHORIZATION OF APPROPRIATIONS.—To ecarry
22 out this section, there is authorized to be appropriated

ho
Go

$50,000,000 for each of fiscal years 2020 and 2021, to

we)
i

remain available until expended.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002917
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 52 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

613
1 Subtitle C—Assistance to Tribes
IMPROVING STATE, LOCAL, AND TRIBAL PUBLIC HEALTH
SECURITY
SEC. 30641.
Section 319C—1 of the Public Health Service Act (42

(1) in the section heading, by striking “AND

2

3

4

5

6 U.S.C. 247d—3a) is amended—
7

8 LOCAL” and inserting “, LOCAL, AND TRIBAL’;
9

(2) in subsection (b)—

10 (A) in paragraph (1)—

il (i) in subparagraph (B), by striking

12 ‘or’ at the end;

13 (ii) in subparagraph (C), by striking

14 “and” at the end and inserting “or’’; and

15 (iui) by adding at the end the fol-

16 lowing:

17 ‘(D) be an Indian Tribe, Tribal organiza-

18 tion, or a consortium of Indian Tribes or Tribal

19 organizations; and”; and

20 (B) in paragraph (2)—

21 (i) in the matter preceding subpara-

22 eraph (A), by inserting “, as applicable”

23 after ‘including’;

24 (ii) in subparagraph (A)(viii)—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002918
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 53 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

614
1 (I) by inserting ‘and Tribal’
2 after “‘with State’;
3 (II) by striking “(as defined in
4 section 8101 of the Elementary and
5 Secondary Education Act of 1965)”
6 and inserting ‘‘and Tribal educational
7 agencies (as defined in sections 8101
8 and 6152, respectively, of the Elemen-
9 tary and Secondary Education Act of
10 1965)”; and
11 (II) by inserting “and Tribal”
12 after ‘and State’;
13 (ii) in subparagraph (G), by striking
14 “and tribal’ and inserting ‘Tribal, and
15 urban Indian organization”; and
16 (iv) in subparagraph (11), by inserting
17 , Indian Tribes, and urban Indian organi-
18 zations” after “public health’;
19 (3) in subsection (e), by inserting “Indian
20 Tribes, Tribal organizations, urban Indian organiza-
21 tions,” after “local emergency plans,”;
22 (4) in subsection (g@)(1), by striking “tribal offi-
23 cials” and inserting “Tribal officials”’;
24 (5) in subsection (h)—
25 (A) in paragraph (1)(A)—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002919
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 54 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

615

1 (i) by striking “through 2023” and
2 inserting “and 2020”; and

3 (ii) by inserting before the period “;
4 and $690,000,000 for each of fiscal years
5 2021 through 2025 for awards pursuant to
6 paragraph (8) (subject to the authority of
7 the Secretary to make awards pursuant to
8 paragraphs (4) and (5)) and paragraph
9 (8), of which not less than $5,000,000
10 shall be reserved each fiseal year for
11 awards under paragraph (8)”;

12 (B) in subsection (h)(2)(B), by striking
13 “tribal public” and inserting “Tribal public’;

14 (C) in the heading of paragraph (3), by in-
15 serting “FOR STATES” after “AMOUNT”; and

16 (D) by adding at the end the following:

17 “(8) TRIBAL ELIGIBLE ENTITIES.—

18 “(A) DETERMINATION OF FUNDING
19 AMOUNT.—
20 “G) IN GENERAL.—The Secretary
21 shall award at least 10 cooperative agree-
22 ments under this section, in amounts not
23 less than the minimum amount determined
24 under clause (41), to eligible entities de-
25 seribed in subsection (b)(1)(D) that sub-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002920
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 55 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

616

1 mits to the Secretary an application that
2 meets the criteria of the Secretary for the
3 receipt of such an award and that meets
4 other reasonable implementation conditions
5 established by the Secretary, in consulta-
6 tion with Indian Tribes, for such awards.
7 If the Secretary receives more than 10 ap-
8 plications under this section from eligible
9 entities described in subsection (b)(1)(D)
10 that meet the criteria and conditions de-
11 seribed in the previous sentence, the Sec-
12 retary, in consultation with Indian Tribes,
13 may make additional awards under this
14 section to such entities.

15 “Gi) MINIMUM AMOUNT.—TIn_ deter-
16 mining the minimum amount of an award
17 pursuant to clause (i), the Secretary, in
18 consultation with Indian Tribes, shall first
19 determine an amount the Secretary con-
20 siders appropriate for the eligible entity.

21 “(B) AVAILABLE UNTIL EXPENDED.—
22 Amounts provided to a Tribal eligible entity
23 under a cooperative agreement under this sec-
24 tion for a fiscal vear and remaining unobligated
25 at the end of such vear shall remain available
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002921
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 56 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

617
1 to such entity during the entirety of the per-
2 formance period, for the purposes for which
3 said funds were provided.
4 “(C) NO MATCHING REQUIREMENT.—Sub-
5 paragraphs (B), (C), and (D) of paragraph (1)
6 shall not apply with respect to cooperative
7 agreements awarded under this section to eligi-
8 ble entities described in subsection (b)(1)(D).”;
9 and
10 (6) by adding at the end the following:
11 “(1) SPECIAL RULES RELATED TO TRIBAL ELIGIBLE

12) ENTITIES.—

13 “(1) MopIFICATIONS.—After consultation with
14 Indian Tribes, the Secretary may make necessary
15 and appropriate modifications to the program under
16 this section to facilitate the use of the cooperative
17 agreement program by eligible entities described in
18 subsection (b)(1)(D).

19 “(2) WAIVERS.—

20 “(A) IN GENERAL.—Except as provided in
21 subparagraph (B), the Secretary may waive or
22 specify alternative requirements for any provi-
23 sion of this section (including regulations) that
24 the Secretary administers in connection with
25 this section if the Secretary finds that the waiv-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002922
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 57 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

618

1 er or alternative requirement is necessary for

2 the effective delivery and administration of this

3 program with respect to eligible entities de-

4 seribed in subseetion (b)(1)(D).

5 ‘*(B) EXCEPTION.—The Secretary may not

6 waive or specify alternative requirements under

7 subparagraph (A) relating to labor standards or

8 the environment.

9 (3) CONSULTATION.—The Secretary shall con-
10 sult with Indian Tribes and Tribal organizations on
11 the design of this program with respect to such
12 Tribes and organizations to ensure the effectiveness
13 of the program in enhancing the security of Indian
14 Tribes with respect. to public health emergencies.

15 (4) REPORTING.—

16 (A) IN GENERAL.—Not later than 2 years
17 after the date of enactment of this subsection,
18 and as an addendum to the biennial evaluations
19 required under subsection (k), the Secretary, in
20 coordination with the Director of the Indian
21 Health Service, shall—

22 ‘“G) conduct a review of the implemen-
23 tation of this section with respect to eligi-
24 ble entities described in — subsection

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002923
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 58 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

619

1 (b)(1)(D), including any factors that may
2 have limited its success; and

3 Gi) submit a report describing the
4 results of the review described in clause ()
5 to—

6 “(T) the Committee on Indian Af-
7 fairs, the Committee on Health, Edu-
8 eation, Labor and Pensions, and the
9 Committee on Appropriations of the
10 Senate; and

11 “(II) the Subcommittee for In-
12 digenous Peoples of the United States
13 of the Committee on Natural Re-
14 sources, the Committee on Energy
15 and Commerce, and the Committee on
16 Appropriations of the House of Rep-
17 resentatives.

18 “(B) ANALYSIS OF TRIBAL PUBLIC
19 HEALTH EMERGENCY INFRASTRUCTURE LIMI-
20 TATION.—The Secretary shall include in the
21 initial report submitted under subparagraph (A)
22 a deseription of any public health emergency in-
23 frastructure limitation encountered by eligible
24 entities described in subsection (b)(1)(D).”

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002924
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 59 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

620

—_

PROVISION OF ITEMS TO INDIAN PROGRAMS AND
FACILITIES

SEC. 30642.

(a) STRATEGIC NATIONAL STOCKPILE.—NSection
319F—2(a)(3)(G) of the Public Health Service Act (42
U.S.C. 247d-6b(a)(3)(G)) is amended by inserting “*, and,
in the ease that the Secretary deploys the stockpile under

this subparagraph, ensure, in coordination with the appli-

oO Aa aN DH OD SP WH Ld

cable States and programs and facilities, that appropriate

=
©

drugs, vaccines and other biological products, medical de-

—
—

vices, and other supplies are deployed by the Secretary di-

=
No

rectly to health programs or facilities operated by the In-

—
On

dian Health Service, an Indian Tribe, a Tribal organiza-

jah
fp

tion (as those terms are defined in section 4 of the Indian

—
ws

Self-Determination and Edueation Assistance Act (25

—
on

U.S.C. 5304)), or an inter-Tribal consortium (as defined

in section 501 of the Indian Self-Determination and Edu-

= —_
oO ms~

cation Assistance Act (25 U.S.C. 5381)) or through an

—
\©

urban Indian organization (as defined in section 4 of the

i)
©

Indian Health Care Improvement Act), while avoiding du-

bo
—

plicative distributions to such programs or facilities” be-

22. fore the semicolon.
23 (b) DISTRIBUTION OF QUALIFIED PANDEMIC OR EPI-
24 DEMIC PRopuUCTS TO IHS Factuitres.—Title UI of the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002925
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 60 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

621
Public Health Service Act (42 U.S.C. 241 et seq.) is

a

amended by inserting after section 319I'—4 the following:
“SEC, 319F-5. DISTRIBUTION OF QUALIFIED PANDEMIC OR
EPIDEMIC PRODUCTS TO INDIAN PROGRAMS

AND FACILITIES.
‘In the ease that the Secretary distributes qualified
pandemic or epidemic products (as defined in’ section

319F-38()(7)) to States or other entities, the Secretary

oO Aa aN DH OD SP WH Ld

shall ensure, m coordination with the applicable States

i
©

and programs and facilities, that, as appropriate, such

ev
pn,

products are distributed directly to health programs or fa-

i
No

cilities operated by the Indian Health Service, an Indian

—"
On

Tribe, a Tribal organization (as those terms are defined

—
fs

in section 4 of the Indian Self-Determination and Edu-

—"
ws

cation Assistance Act (25 U.S.C. 5304)), or an inter-Trib-

oooh,
oN

al consortium (as defined in section 501 of the Indian

—_
~

Self-Determination and Edueation Assistance Act (25

—_
CO

U.S.C. 5381)) or through an urban Indian organization

—
\©

(as defined in section 4 of the Indian Health Care Inm-

No
OQ

provement Act), while avoiding duplicative distributions to

NO
—

such programs or facilities.”’.

22 HEALTH CARE ACCESS FOR URBAN NATIVE VETERANS
23 SEC. 30643.

24 Section 405 of the Indian Health Care Improvement

25 Act (25 U.S.C. 1645) is amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002926
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 61 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

622
1 (1) in subsection (a)(1), by inserting “urban In-

?

dian organizations,’ before “and tribal organiza-
tions’; and
(2) in subsection (¢)—

(A) by inserting ‘‘urban Indian organiza-

2

3

4

5

6 tion,” before ‘or tribal organization’’; and
7 (B) by inserting “an urban Indian organi-
8 zation,’ before “or a tribal organization”.

9 PROPER AND REIMBURSED CARE FOR NATIVE VETERANS
10 SEC. 30644.

11 Section 405(¢) of the Indian Health Care Improve-
12 ment Act (25 U.S.C. 1645(e)) is amended by inserting be-
13 fore the period at the end the following: ‘‘, regardless of
14 whether such services are provided directly by the Service,
15 an Indian tribe, or tribal organization, through contract

16 health services, or through a contract for travel described

17 in section 213(b)”’.

18 AMENDMENT TO THE INDIAN HEALTH CARE

19 IMPROVEMENT ACT

20 SEC. 30645.

21 Section 409 of the Indian Health Care Improvement

22 Act (25 U.S.C. 1647b) is amended by inserting “or the
23 Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501
24 et seq.)” after “(25 U.S.C. 450 et seq.)”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002927
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 62 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

623
1 DIVISION D—RETIREMENT
2 PROVISIONS
3 SEC. 40001. SHORT TITLE.

This division may be cited as the “Emergency Pen-
sion Plan Relief Act of 2020”.
TITLE I—RELIEF FOR MULTIEM-
PLOYER PENSION PLANS

SEC. 40101. SPECIAL PARTITION RELIEF.

oC So ~S DN ON

(a) APPROPRIATION.—Section 4005 of the Employee
10 Retirement Income Security Act of 1974 (29 U.S.C. 1305)
11 is amended by adding at the end the following:

12 “G)(1) An eighth fund shall be established for parti-
13 tion assistance to multiemployer pension plans, as pro-
14 vided under section 4233A, and to pay for necessary ad-
15 ministrative and operating expenses relating to such as-
16 sistance.

17 (2) There is appropriated from the general fund
18 such amounts as necessary for the costs of providing parti-
19 tion assistance under section 4233A and necessary admin-
20 istrative and operating expenses. The eighth fund estab-
21 lished under this subsection shall be eredited with such
22 amounts from time to time as the Secretary of the Treas-
23 ury determines appropriate, from the general fund of the
24 Treasury, and such amounts shall remain available until
25 expended.”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002928
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 63 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

624
1 (b) SPECIAL PARTITION AUTHORITY.—The Em-
2 ployee Retirement Income Security Act of 1974 (29
3 U.S.C. 1001 et seq.) is amended by inserting after section
4 4233 the following:
5 “SEC. 4233A. SPECIAL PARTITION RELIEF.
6 (a) SPECIAL PARTITION AUTHORITY.—
7 (1) IN GENERAL.—Upon the application of a
8 plan sponsor of an eligible multiemployer plan for
9 partition of the plan under this section, the corpora-
10 tion shall order a partition of the plan in accordance
il with this section.
12 (2) INAPPLICABILITY OF CERTAIN REPAYMENT
13 OBLIGATION.—A plan receiving partition assistance
14 pursuant to this section shall not be subject to re-
15 payment obligations under section 4261(b)(2).
16 “(b) ELIGIBLE PLANS.—
17 “(1) IN GENERAL.—For purposes of this sec-
18 tion, a multiemployer plan is an eligible multiem-
19 ployer plan if—
20 “(A) the plan is in eritical and declining
21 status (within the meaning of — section
22 305(b)(6)) in any plan year beginning in 2020
23 through 2024;
24 ‘“(B) a suspension of benefits has been ap-
25 proved with respect to the plan under section
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002929
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 64 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

625

1 305(e)(9) as of the date of the enactment of
2 this section;

3 “(C) in any plan year beginning in 2020
4 through 2024, the plan is certified by the plan
5 actuary to be in critical status (within the
6 meaning of section 305(b)(2)), has a modified
7 funded percentage of less than 40 percent, and
8 has a ratio of active to inactive participants
9 which is less than 2 to 5; or

10 ‘“(D) the plan is insolvent for purposes of
11 section 418E of the Internal Revenue Code of
12 1986 as of the date of enactment of this sec-
13 tion, if the plan became insolvent after Decem-
14 ber 16, 2014, and has not been terminated by
15 such date of enactment.

16 “(2) MODIFIED FUNDED PERCENTAGE.—For
17 purposes of paragraph (1)(C), the term ‘modified
18 funded percentage’ means the percentage equal to a
19 fraction the numerator of which is current value of
20 plan assets (as defined in section 3(26) of such Act)
21 and the denominator of which is current labilities
22 (as defined in section 431(¢)(6)(D) of sueh Code and
23 section 304(¢)(6)(D) of such Act).
24 ‘“(¢) APPLICATIONS FOR SPECIAL PARTITION.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002930
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 65 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

626

1 (1) GuUIDANCE.—The corporation shall issue
2 guidance setting forth requirements for special parti-
3 tion applications under this section not later than
4 120 days after the date of the enactment of this sec-
5 tion. In such guidance, the corporation shall—

6 (A) limit the materials required for a spe-
7 cial partition application to the minimum nec-
8 essary to make a determination on the applica-
9 tion; and

10 ‘“(B) provide for an alternate application
il for special partition under this section, which
12 may be used by a plan that has been approved
13 for a partition under section 4233 before the
14 date of enactment of this section.

15 (2) TEMPORARY PRIORITY CONSIDERATION OF
16 APPLICATIONS.—

17 “CA) IN GENERAL.—The corporation may
18 specify in guidance under paragraph (1) that,
19 during the first 2 years following the date of
20 enactment of this section, special partition ap-
21 plications will be provided priority consider-
22 ation, if—
23 (7) the plan is likely to become insol-
24 vent within 5 years of the date of enact-
25 ment of this section;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002931
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 66 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

627

1 Gi) the corporation projects a plan to
2 have a present value of financial assistance
3 payments under section 4261 that exceeds
4 $1,000,000,000 if the special partition is
5 not ordered;

6 “(i) the plan has implemented ben-
7 efit suspensions under section 305(e)(9) as
8 of the date of the enactment of this see-
9 tion; or

10 ‘‘Gv) the corporation determines it ap-
11 propriate based on other circumstances.

12 “(B) NO EFFECT ON AMOUNT OF ASSIST-
13 ANCE.—A plan that is approved for special par-
14 tition assistance under this section shall not re-
15 ceive reduced special partition assistance on ac-
16 count of not receiving priority consideration
17 under subparagraph (A).

18 (3) ACTUARIAL ASSUMPTIONS AND OTHER IN-
19 FORMATION.—The corporation shall accept assump-
20 tions incorporated in a multiemployer plan’s deter-
21 mination that it is in critical status or critical and
22 declining status (within the meaning of section
23 305(b)), or that the plan’s modified funded percent-
24 age is less than 40 percent, unless such assumptions
25 are clearly erroneous. The corporation may require

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002932
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 67 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

628

1 such other information as the corporation deter-
2 mines appropriate for making a determination of eli-
3 sibility and the amount of special partition assist-
4 ance necessary under this section.

5 (4) APPLICATION DEADLINE.—Any application
6 by a plan for special partition assistance under this
7 section shall be submitted no later than December
8 31, 2026, and any revised application for special
9 partition assistance shall be submitted no later than
10 December 31, 2027.

11 (5) NOTICE OF APPLICATION.—Not later than
12 120 days after the date of enactment of this section,
13 the corporation shall issue guidance requiring multi-
14 employer plans to notify participants and bene-
15 ficiaries that the plan has applied for partition
16 under this section, after the corporation has deter-
17 mined that the application is complete. Such notice
18 shall reference the special partition relief imternet
19 website deseribed in subsection (p).
20 ‘“(d) DETERMINATIONS ON APPLICATIONS.—A plan’s
21 application for special partition under this section that is
22 timely filed in accordance with guidance issued under sub-
23 section (¢)(1) shall be deemed approved and the corpora-
24 tion shall issue a special partition order unless the cor-
25 poration notifies the plan within 120 days of the filing

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002933
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 68 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

629

—_

of the application that the application is ncomplete or the
plan is not eligible under this section. Such notice shall
specify the reasons the plan is ineligible for a special parti-
tion or information needed to complete the application. If
a plan is denied partition under this subsection, the plan
may submit a revised application under this section. Any
revised application for special partition submitted by a

plan shall be deemed approved unless the corporation noti-

oO Aa aN DH OD SP WH Ld

fies the plan within 120 days of the filme of the revised

=
©

application that the application is incomplete or the plan

—
—

is not eligible under this section. A special partition order

=
No

issued by the corporation shall be effective no later than

—
On

120 days after a plan’s special partition application is ap-

jah
fp

proved by the corporation or deemed approved.

—
ws

“(e) AMOUNT AND MANNER OF SPECIAL PARTITION

oooh,
oN

ASSISTANCE.

 

—
~

(1) IN GENERAL.—The liabilities of an eligible

—
oO

multiemployer plan that the corporation assumes

—
\©

pursuant to a special partition order under this sec-

i)
©

tion shall be the amount necessary for the plan to

bo
—

meet its funding goals deseribed in subsection (g).

No
No

(2) No Cap.—Liabilities assumed by the ecor-

N
Go

poration pursuant to a special partition order under

We)
a

this section shall not be capped by the guarantee

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002934
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 69 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

630

1 under section 4022.A. The corporation shall have dis-
2 eretion on how habilities of the plan are partitioned.
3 “(f) SUCCESSOR PLAN.—

4 (1) IN GENERAL.—The plan created by a spe-
5 cial partition order under this section is a successor
6 plan to which section 4022A applies.

7 (2) PLAN SPONSOR AND ADMINISTRATOR.—
8 The plan sponsor of an eligible multiemployer plan
9 prior to the special partition and the administrator
10 of such plan shall be the plan sponsor and the ad-
11 ministrator, respectively, of the plan created by the
12 partition.

13 (2) FUNDING GOALS.

14 (1) IN GENERAL.—The funding goals of a
15 multiemployer plan eligible for partition under this
16 section are both of the following:

17 ‘“(A) The plan will remain solvent over 30
18 years with no reduction in a participant’s or
19 beneficiary's accrued benefit (except to the ex-
20 tent of a reduction in accordance with section
21 305(e)(8) adopted prior to the plan’s applica-
22 tion for partition under this section).
23 “(B) The funded percentage of the plan
24 (disregarding partitioned benefits) at the end of
25 the 30-year period is projected to be 80 percent.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002935
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 70 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

631

1 (2) Basts.—The funding projections under
2 paragraph (1) shall be performed on a deterministic
3 basis.

4 “(h) RESTORATION OF BENEFIT SUSPENSIONS.—An
5 eligible multiemployer plan that is partitioned under this
6 section shall—

7 (1) reinstate any benefits that were suspended
8 under section 305(e)(9) or section 4245(a), effective
9 as of the first month the special partition order is
10 effective, for participants or beneficiaries as of the
11 effective date of the partition; and

12 (2) provide payments equal to the amount of
13 benefits previously suspended to any participants or
14 beneficiaries in pay status as of the effective date of
15 the special partition, payable in the form of a lump
16 sum within 3 months of such effective date or in
17 equal monthly installments over a period of 5 years,
18 with no adjustment for interest.

19 “G) ADJUSTMENT OF SPECIAL PARTITION ASSIST-
20 ANCE.—
21 (1) IN GENERAL.—Every 5 years, the corpora-
22 tion shall adjust the special partition assistance de-
23 seribed in subsection (e) as necessary for the eligible
24 multiemployer plan to satisfy the funding goals de-
25 seribed in subsection (g). If the 30 year period de-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002936
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 71 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

632

1 seribed in subsection (@) has lapsed, in applying this

2 paragraph, 5 years shall be substituted for 30 years.

3 (2) SUBMISSION OF INFORMATION.—An eligi-

4 ble multiemployer plan that is the subject of a spe-

5 cial partition order under subsection (a) shall submit

6 such information as the corporation may require to

7 determine the amount of the adjustment under para-

8 graph (1).

9 (3) CESSATION OF ADJUSTMENTS.—Adjust-
10 ments under this subsection with respect to special
il partition assistance for an eligible multiemployer
12 plan shall cease and the corporation shall perma-
13 nently assume liability for payment of any benefits
14 transferred to the successor plan (subject to sub-
15 section (1)) beginning with the first plan year that
16 the funded percentage of the eligible multiemployer
17 plan (disregarding partitioned benefits) is at least
18 80 percent and the plan’s projected funded percent-
19 age for each of the next 10 years is at least 80 per-
20 cent. Any accumulated funding deficiency of the
21 plan (within the meaning of section 304(a)) shall be
22 reduced to zero as of the first day of the plan year
23 for which partition assistance is permanent under
24 this paragraph.

25 ‘(j) CONDITIONS ON PLANS DuRING PARTITION.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002937
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 72 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

633

1 (1) IN GENERAL.—The corporation may im-
2 pose, by regulation, reasonable conditions on an eli-
3 gible multiemployer plan that is partitioned under
4 section (a) relating to increases in future accrual
5 rates and any retroactive benefit improvements, allo-
6 cation of plan assets, reductions in employer con-
7 tribution rates, diversion of contributions to, and al-
8 location of, expenses to other retirement plans, and
9 withdrawal lability.

10 (2) LIMITATIONS.—The corporation shall not
il impose conditions on an eligible multiemployer plan
12 as a condition of or following receipt of such parti-
13 tion assistance under this section relating to—

14 (A) any reduction in plan benefits (in-
15 cluding benefits that may be adjusted pursuant
16 to section 305(e)(8));

17 ‘(B) plan governance, including’ selection
18 of, removal of, and terms of contracts with,
19 trustees, actuaries, investment managers, and
20 other service providers; or
21 “(C) any funding rules relating to the plan
22 that is partitioned under this section.
23 (3) CONDITION.—An_ eligible multiemployer
24 plan that is partitioned under subsection (a) shall
25 continue to pay all premiums due under section

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002938
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 73 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

634

—_

4007 for participants and beneficiaries in the plan

created by a special partition order until the plan

vear beginning after a cessation of adjustments ap-

plies under subsection (4).

“(k) WITHDRAWAL LIABILITY.—An employer’s with-
drawal liability for purposes of this title shall be calculated
taking into account any plan habilities that are partitioned

under subsection (a) until the plan year beginning after

oO Aa aN DH OD SP WH Ld

the expiration of 15 calendar years from the effective date

=
©

of the partition.

—
—

“(1) CESSATION OF PARTITION ASSISTANCE.—If a

=
No

plan that receives partition assistance under this section

—
On

becomes insolvent for purposes of section 418E of the In-

jah
fp

ternal Revenue Code of 1986, the plan shall no longer be

—
ws

eligible for assistance under this section and shall be eligi-

—
on

ble for assistance under section 4261.

—
~

‘“(m) REPORTING.—An eligible multiemployer plan

—
oO

that receives partition assistance under this section shall

—
\©

file with the corporation a report, including the following

i)
©

information, in such manner (which may include electronic

bo
—

filing requirements) and at such time as the corporation

No
No

requires:

N
Go

(1) The funded percentage (as defined in sec-
24 tion 305G)(2)) as of the first day of such plan year,

25 and the underlying actuarial value of assets and li-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002939
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 74 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

635
1 abilities taken into account in determining such per-
2 centage.
3 (2) The market value of the assets of the plan
4 (determined as provided in paragraph (1)) as of the
5 last day of the plan year preceding such plan vear.
6 “(3) The total value of all contributions made
7 by employers and employees during the plan year
8 preceding such plan year.
9 (4) The total value of all benefits paid during
10 the plan year preceding such plan year.
11 (5) Cash flow projections for such plan year
12 and the 9 succeeding plan years, and the assump-
13 tions used in making such projections.
14 (6) Funding standard account projections for
15 such plan year and the 9 succeeding plan years, and
16 the assumptions relied upon in making: such projec-
17 tions.
18 “(7) The total value of all investment gains or
19 losses during the plan year preceding such plan year.
20 (8) Any significant reduction in the number of
21 active participants during the plan year preceding
22 such plan year, and the reason for such reduction.
23 (9) A list of employers that withdrew from the
24 plan in the plan year preceding such plan year, the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002940
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 75 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

636
1 payment schedule with respect to such withdrawal l-
2 ability, and the resulting reduction in contributions.
3 (10) A list of employers that paid withdrawal
4 lability to the plan during the plan year preceding
5 such plan year and, for each employer, a total as-
6 sessment of the withdrawal lability paid, the annual
7 payment amount, and the number of years remain-
8 ing in the payment schedule with respect to such
9 withdrawal lability.
10 (11) Any material changes to benefits, accrual
11 rates, or contribution rates during the plan year pre-
12 ceding such plan year, and whether such changes re-
13 late to the conditions of the partition assistance.
14 (12) Details regarding any funding improve-
15 ment plan or rehabilitation plan and updates to such
16 plan.
17 “(13) The number of participants and bene-
18 ficiaries during the plan vear preceding such plan
19 vear who are active participants, the number of par-
20 ticipants and beneficiaries in pay status, and the
21 number of terminated vested participants and bene-
22 ficiaries.
23 (14) The information contained on the most
24 recent annual funding notice submitted by the plan
25 under section 101(f).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002941
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 76 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

637

1 (15) The information contained on the most
2 recent annual return under section 6058 of the In-
3 ternal Revenue Code of 1986 and actuarial report
4 under section 6059 of such Code of the plan.

5 (16) Copies of the plan document and amend-
6 ments, other retirement benefit or ancillary benefit
7 plans relating to the plan and contribution obliga-
8 tions under such plans, a breakdown of administra-
9 tive expenses of the plan, participant census data
10 and distribution of benefits, the most recent actu-
11 arial valuation report as of the plan year, financial
12 reports, and copies of the portions of collective bar-
13 gaining agreements relating to plan contributions,
14 funding coverage, or benefits, and such other infor-
15 mation as the corporation may reasonably require.

16 Any information disclosed by a plan to the corporation
17 that could identify individual employers shall be confiden-

18 tial and not subject to publication or disclosure.

19 ‘““(n) REPORT TO CONGRESS.—

20 (1) IN GENERAL.—Not later than 1 year after
21 the date of enactment of this section and annually
22 thereafter, the board of directors of the corporation
23 shall submit to the Committee on Health, Edu-
24 cation, Labor, and Pensions and the Committee on
25 Finance of the Senate and the Committee on Edu-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002942
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 77 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

638

1 eation and Labor and the Committee on Ways and
2 Means of the House of Representatives a detailed re-
3 port on the implementation and administration of
4 this section. Such report shall include—

5 ‘‘(A) information on the name and number
6 of multiemployer plans that have applied for
7 partition assistance under this section;

8 “(B) the name and number of such plans
9 that have been approved for partition assistance
10 under this section and the name and number of
11 the plans that have not been approved for spe-
12 cial partition assistance;

13 “(C) a detailed rationale for any decision
14 by the corporation to not approve an applica-
15 tion for special partition assistance;

16 “(D) the amount of special partition as-
17 sistance provided to eligible multiemployer
18 plans (including amounts provided on an indi-
19 vidual plan basis and in the aggregate);
20 ‘“(E) the name and number of the multi-
21 employer plans that restored benefit suspen-
22 sions and provided lump sum or monthly in-
23 stallment payments to participants or bene-
24 ficiaries;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002943
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 78 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

639

1 ‘“(F’) the amount of benefits that were re-

2 stored and lump sum or monthly installment

3 payments that were paid (including amounts

4 provided on an individual plan basis and in the

5 aggregate);

6 ‘“(G) the name and number of the plans

7 that received adjustments to partition assist-

8 ance under subsection (i);

9 “(H) a list of, and rationale for, each rea-
10 sonable condition imposed by the corporation on
11 plans approved for special partition assistance
12 under this section;

13 ‘“(T) the contracts that have been awarded

14 by the corporation to implement or administer

15 this section;

16 (J) the number, purpose, and dollar

17 amounts of the contracts that have been award-

18 ed to implement or administer the section;

19 “(X) a detailed summary of the reports re-

20 quired under subsection (m); and

21 (Li) a detailed summary of the feedback

22 received on the pension relief internet website

23 established under subsection (p).

24 “(2) PBGC CERTIFICATION.—The board of di-

25 rectors of the corporation shall include with the re-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002944
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 79 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

640

1 port under paragraph (1) a certification and affir-
2 mation that the amount of special partition assist-
3 ance provided to each plan under this section is the
4 amount necessary to meet its funding goals under
5 subsection (g@), including, if applicable, any adjust-
6 ment of special partition assistance as determined
7 under subsection (i).

8 (3) CONFIDENTIALITY.—Congress may pub-
9 licize the reports received under paragraph (1) only
10 after redacting all sensitive or proprietary informa-
il tion.

12 ‘“(o) GAO REporT.—Not later than 1 year after the

13 first partition application is approved by the corporation
14 under this section, and biennially thereafter, the Comp-
15 troller General of the United States shall submit to the
16 Committee on Health, Education, Labor, and Pensions
17 and the Committee on Finance of the Senate and the
18 Committee on Education and Labor and the Committee
19 on Ways and Means of the House of Representatives a
20 detailed report on the actions of the corporation to imple-
21 ment and administer this section, including an examina-
22 tion of the contracts awarded by such corporation to carry
23 out this section and an analysis of such corporation’s com-
24 pliance with subsections (e) and (g).

25 ‘“(p) SPECIAL PARTITION RELIEF WEBSITE.

 

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002945
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 80 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

641
1 “(1) ESTABLISHMENT.—Not later than 120
2 days after the date of enactment of this section, the
3 corporation shall establish and maintain a_user-
4 friendly, public-facing internet website to foster
5 greater accountability and transparency in the im-
6 plementation and administration of this section.
7 (2) PURPOSE.—The internet website estab-
8 lished and maintained under paragraph (1) shall be
9 a portal to key information relating to this section
10 for multiemployer plan administrators and trustees,
11 plan participants, beneficiaries, participating em-
12 ployers, other stakeholders, and the publi.
13 (3) CONTENT AND FUNCTION.—The internet
14 website established under paragraph (1) shall—
15 (A) deseribe the nature and scope of the
16 special partition authority and assistance under
17 this section in a manner ealeulated to be under-
18 stood by the average plan participant;
19 “(B) inelude published guidance, regula-
20 tions, and all other relevant information on the
21 implementation and administration of this see-
22 tion;
23 “(C) inelude, with respect to plan appliea-
24 tions for special partition assistance
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002946
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 81 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

642

1 ‘“G) a general description of the proc-
2 ess by which eligible plans can apply for

3 special partition assistance, information on
4 how and when the corporation will process
5 and consider plan applications;

6 Gi) information on how the corpora-
7 tion will address any incomplete applica-

8 tions as specified in under this section;

9 “Gii) a list of the plans that have ap-
10 plied for special partition assistance and,
11 for each application, the date of submis-
12 sion of a completed application;

13 Gv) the text of each plan’s completed
14 application for special partition assistance
15 with appropriate redactions of personal,

16 proprietary, or sensitive information,

17 “(v) the estimated date that a decei-
18 sion will be made by the corporation on
19 each application;

20 “(vi) the actual date when such deci-
21 sion is made;
22 (vii) the corporation’s decision on
23 each application; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002947
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 82 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

643

1 ‘“(vili) as applicable, a detailed ration-
2 ale for any decision not to approve a plan’s
3 application for special partition assistance;
4 ‘“(D) provide detailed information on each
5 contract solicited and awarded to implement or
6 administer this section;

7 ‘““(E) inelude reports, audits, and other rel-
8 evant oversight and accountability information
9 on this section, including the annual reports
10 submitted by the board of directors of the cor-
11 poration to Congress required under subsection
12 (n), the Office of the Inspector General audits,
13 correspondence, and publications, and the Gov-
14 ernment Accountability Office reports under
15 subsection (0);

16 “(F) provide a clear means for multiem-
17 ployer plan administrators, plan participants,
18 beneficiaries, other stakeholders, and the public
19 to contact the corporation and provide feedback
20 on the implementation and administration of
21 this section; and
22 ‘“(G) be regularly updated to earry out the
23 purposes of this subsection.
24 ‘“(q) OFFICE OF INSPECTOR GENERAL.—There is au-

25 thorized to be appropriated to the corporation’s Office of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002948
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 83 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

644
Inspector General $24,000,000 for fiseal year 2020, which

—_

shall remain available through September 30, 2028, for
salaries and expenses necessary for conducting investiga-
tions and audits of the implementation and administration
of this section.

“(r) APPLICATION OF EXCISE TAX.—During the pe-
riod that a plan is subject to a partition order under this

section and prior to a cessation of adjustments pursuant

oO Aa aN DH OD SP WH Ld

to subsection (1)(3), the plan shall not be subject to seetion

i
©

4971 of the Internal Revenue Code of 1986.”’.

poe,
—

SEC. 40102. REPEAL OF BENEFIT SUSPENSIONS FOR MULTI-

i
No

EMPLOYER PLANS IN CRITICAL AND DECLIN-

—"
On

ING STATUS.

jah
fp

(a) AMENDMENT TO INTERNAL REVENUE CODE OF

—
ws

1986.—Paragraph (9) of section 432(e) of the Internal

—
on

Revenue Code of 1986 is repealed.

—
~

(b) AMENDMENT TO EMPLOYEE RETIREMENT IN-

—_
CO

COME SECURITY ACT OF 1974.—Paragraph (9) of section

—
\©

305(e) of the Employee Retirement Income Security Act

No
OQ

of 1974 (29 U.S.C. 1085(e)) is repealed.

NO
—

(¢) EFFECTIVE DaATE.—The repeals made by this

ho
No

section shall not apply to plans that have been approved

ho
Go

for a suspension of benefit under section 482(e)(9)(G) of

we)
i

the Internal Revenue Code of 1986 and _ section

No
Gn

305(e)(9)(G) of the Employee Retirement Income Security

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002949
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 84 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

645
Act of 1974 (29 U.S.C. 1085(e)(9)(G)) before the date

—_

of the enactment of this Act.
SEC. 40103. TEMPORARY DELAY OF DESIGNATION OF MUL-
TIEMPLOYER PLANS AS IN ENDANGERED,
CRITICAL, OR CRITICAL AND DECLINING STA-
TUS.
(a) IN GENERAL.—Notwithstanding the actuarial

certification under section 305(b)(3) of the Employee Re-

Oo Oo SN DBD A S&S WO WV

tirement Income Security Act of 1974 and section

=
©

432(b)(3) of the Internal Revenue Code of 1986, if a plan

—
—

sponsor of a multiemployer plan elects the application of

=
No

this section, then, for purposes of section 305 of such Act

13 and section 432 of such Code—

14 (1) the status of the plan for its first plan year
15 beginning during the period beginning on March 1,
16 2020, and ending on February 28, 2021, or the next
17 succeeding plan year (as designated by the plan
18 sponsor in such election), shall be the same as the
19 status of such plan under such sections for the plan
20 vear preceding such designated plan year, and

21 (2) in the case of a plan which was in endan-
22 gered or critical status for the plan year preceding
23 the designated plan year described in paragraph (1),
24 the plan shall not be required to update its plan or
25 schedules under section 305(¢)(6) of such Act and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002950
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 85 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

646

—_

section 432(¢)(6) of such Code, or — section
305(e)(3)(B) of such Act and section 432(e)(3)(B)
of such Code, whichever is applicable, until the plan
year following the designated plan year described in
paragraph (1).
If section 305 of the Employee Retirement Income Secu-
rity Act of 1974 and section 432 of the Internal Revenue

Code of 1986 did not apply to the plan year preceding

oO Aa aN DH OD SP WH Ld

the designated plan year described in paragraph (1), the

=
©

plan actuary shall make a certification of the status of

—
—

the plan under section 305(b)(3) of such Act and section

=
No

432(b)(3) of such Code for the preceding plan year in the

—
On

same manner as if such sections had applied to such pre-

jah
fp

ceding plan year.

15 (b) EXCEPTION FOR PLANS BECOMING CRITICAL
16 DuRING ELECTION.—If—

17 (1) an election was made under subsection (a)
18 with respect to a multiemployer plan, and

19 (2) such plan has, without regard to such elec-
20 tion, been certified by the plan actuary under section
21 305(b)(3) of the Employee Retirement Income Secu-
22 rity Act of 1974 and section 432(b)(3) of the Inter-
23 nal Revenue Code of 1986 to be in eritical status for
24 the designated plan year described in subsection
25 (a)(1), then such plan shall be treated as a plan in

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002951
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 86 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

647
1 eritical status for such plan vear for purposes of ap-
2 plying section 4971(2)(1)(A) of such Code, section
3 302(b)(3) of such Act (without regard to the second
4 sentence thereof), and section 412(b)(8) of such
5 Code (without regard to the second sentence there-
6 of).
7 (¢) ELECTION AND NOTICE.
8 (1) ELECTION.—An election under subsection
9 (a)—
10 (A) shall be made at such time and in such
11 manner as the Secretary of the Treasury or the
12 Secretary's delegate may prescribe and, once
13 made, may be revoked only with the consent. of
14 the Secretary, and
15 (B) if made—
16 G) before the date the annual eertifi-
17 cation is submitted to the Secretary or the
18 Secretarys delegate under — section
19 305(b)(8) of such Act and section
20 432(b)(3) of sueh Code, shall be included
21 with such annual certification, and
22 (ii) after such date, shall be submitted
23 to the Secretary or the Secretarv’s delegate
24 not later than 30 days after the date of the
25 election.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002952
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 87 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

648

1 (2) NOTICE TO PARTICIPANTS.—

2 (A) IN GENERAL.—Notwithstanding sec-

3 tion 305(b)(3)(D) of the Employee Retirement

4 Income Security Act of 1974 and_ section

5 432(b)(3)(D) of the Internal Revenue Code of

6 1986, if the plan is neither in endangered nor

7 eritical status by reason of an election made

8 under subsection (a)—

9 (i) the plan sponsor of a multiem-
10 ployer plan shall not be required to provide
il notice under such sections, and
12 (ii) the plan sponsor shall provide to
13 the participants and beneficiaries, the bar-
14 gaining parties, the Pension Benefit Guar-
15 anty Corporation, and the Seeretary of
16 Labor a notice of the election under sub-
17 section (a) and such other information as
18 the Secretary of the Treasury (in consulta-
19 tion with the Secretary of Labor) may re-
20 quire—

21 (I) if the election is made before

22 the date the annual certification is

23 submitted to the Seeretary or the Sec-

24 retary’s delegate under — section

25 305(b)(3) of such Act and section
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002953
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 88 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

649
1 432(b)(3) of such Code, not later than
2 30 days after the date of the certifi-
3 cation, and
4 (II) if the election is made after
5 such date, not later than 30 days
6 after the date of the election.
7 (B) NOTICE OF ENDANGERED STATUS.—
8 Notwithstanding section 305(b)(38)(D) of such
9 Act and section 482(b)(3)(D) of sueh Code, if
10 the plan is certified to be in eritical status for
il any plan year but is in endangered status by
12 reason of an election made under subsection
13 (a), the notice provided under such sections
14 shall be the notice which would have been pro-
15 vided if the plan had been certified to be in en-
16 dangered status.

17 SEC. 40104. TEMPORARY EXTENSION OF THE FUNDING IM-

18 PROVEMENT AND REHABILITATION PERIODS
19 FOR MULTIEMPLOYER PENSION PLANS IN
20 CRITICAL AND ENDANGERED STATUS FOR
21 2020 OR 2021.

22 (a) IN GENERAL.—If the plan sponsor of a multiem-

23 ployer plan which is in endangered or critical status for
24 a plan year beginning in 2020 or 2021 (determined after

25 application of section 4) elects the application of this see-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002954
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 89 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

650
1 tion, then, for purposes of section 305 of the Employee
2 Retirement Income Security Act of 1974 and section 482

3 of the Internal Revenue Code of 1986—

4 (1) except as provided in paragraph (2), the
5 plan’s funding improvement period or rehabilitation
6 period, whichever is applicable, shall be 15 years
7 rather than 10 years, and

8 (2) in the case of a plan in seriously endan-
9 gered status, the plan’s funding improvement period
10 shall be 20 years rather than 15 years.

11 (b) DEFINITIONS AND SPECIAL RULES.—For pur-

12 poses of this seetion—

 

13 (1) ELECTION.—<An election under this section
14 shall be made at such time, and in such manner and
15 form, as (in consultation with the Secretary of
16 Labor) the Secretary of the Treasury or the Sec-
17 retary’s delegate may prescribe.

18 (2) DEFINITIONS.—Any term which is used in
19 this section which is also used in section 305 of the
20 Employee Retirement Income Security Act of 1974
21 and section 432 of the Internal Revenue Code of
22 1986 shall have the same meaning as when used in
23 such sections.

24 (¢) EFFECTIVE DATE.—This section shall apply to

25 plan years beginning after December 31, 2019.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002955
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 90 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

651
1 SEC. 40105. ADJUSTMENTS TO FUNDING STANDARD AC-

2 COUNT RULES.

3 (a) ADJUSTMENTS.—

4 (1) AMENDMENT TO EMPLOYEE RETIREMENT

5 INCOME SECURITY ACT OF 1974.—Section 304(b)(8)

6 of the Employee Retirement Income Security Act. of

7 1974 (29 U.S.C. 1084(b)) is amended by adding at

8 the end the following new subparagraph:

9 “(F’) RELIEF FOR 2020 AND 2021.—A mul-
10 tiemployer plan with respect to which the sol-
il veney test under subparagraph (C) is met as of
12 February 29, 2020, may elect to apply this
13 paragraph by substituting ‘February 29, 2020°
14 for ‘August 31, 2008’ each place it appears in
15 subparagraphs (A)(j), (B)G)C), and (B)G)dT)
16 (without regard to whether such plan previously
17 elected the application of this paragraph). The
18 preceding sentence shall not apply to a plan
19 with respect to which a partition order is in ef-
20 fect under section 4233A.”’.

21 (2) AMENDMENT TO INTERNAL REVENUE CODE

22 OF 1986.—Section 431(b)(8) of the Internal Revenue

23 Code of 1986 is amended by adding at the end the

24 following new subparagraph:

25 “(F) RELIEF FOR 2020 AND 2021.—A mul-

26 tiemployer plan with respect to which the sol-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002956
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 91 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

652

1 veney test under subparagraph (C) is met as of
2 February 29, 2020, may elect to apply this
3 paragraph by substituting ‘February 29, 2020’
4 for ‘August 31, 2008’ each place it appears in
5 subparagraphs (A)G), (B)G)(), and (B)q)(I)
6 (without regard to whether such plan previously
7 elected the application of this paragraph). The
8 preceding sentence shall not apply to a plan
9 with respect to which a partition order is in ef-
10 feet under section 4233A of the Employee Re-
11 tirement Income Security Act of 1974.”.

12 (b) EFFECTIVE DATES.—

13 (1) IN GENERAL.—The amendments made by
14 this section shall take effect as of the first day of
15 the first plan vear ending on or after February 29,
16 2020, except that any election a plan makes pursu-
17 ant to this section that affects the plan’s funding
18 standard account for the first plan year beginning
19 after February 29, 2020, shall be disregarded for
20 purposes of applying the provisions of section 305 of
21 the Employee Retirement Income Security Act of
22 1974 and section 432 of the Internal Revenue Code
23 of 1986 to such plan year.

24 (2) RESTRICTIONS ON BENEFIT INCREASES.
25 Notwithstanding paragraph (1), the restrictions on
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002957
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 92 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

653
1 plan amendments increasing benefits in sections
2 304(b)(8)(D) of such Act and 481(b)(8)(D) of such
3 Code, as applied by the amendments made by this
4 section, shall take effect on the date of enactment of
5 this Act.
6 SEC. 40106. PBGC GUARANTEE FOR PARTICIPANTS IN MUL-
7 TIEMPLOYER PLANS.
8 Section 4022A(e)(1) of the Employee Retirement In-
9 come Security Act of 1974 (29 U.S.C. 13822a(e)(1)) is
10 amended by striking subparagraphs (A) and (B) and in-
11 serting the following:
12 (A) 100 percent of the accrual rate up to
13 $15, plus 75 percent of the lesser of—
14 ““G) $70; or
15 Gi) the acerual rate, if any, in excess
16 of $15; and
17 ‘(B) the number of the participant’s years
18 of credited service.
19 For each calendar year after the first full calendar
20 year following the date of the enactment of the
21 Emergency Pension Plan Relief Act of 2020, the ac-
22 erual rates in subparagraph (A) shall inerease by the
23 national average wage index (as defined in section
24 209(k)(1) of the Social Security Act). For purposes
25 of this subsection, the rates applicable for deter-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002958
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 93 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

654
1 mining the guaranteed benefits of the participants of
2 any plan shall be the rates in effect for the calendar
3 vear in which the plan becomes insolvent under sec-
4 tion 4245 or the calendar year in which the plan is

5 terminated, if earlier.’’.

6 TITLE II—RELIEF FOR SINGLE
7 EMPLOYER PENSION PLANS

8 SEC. 40201. EXTENDED AMORTIZATION FOR SINGLE EM-

9 PLOYER PLANS.
10 (a) 15-YEAR AMORTIZATION UNDER THE INTERNAL
11 REVENUE CODE OF 1986.—Section 430(¢) of the Internal

12 Revenue Code of 1986 is amended by adding at the end

13. the following new paragraph:

14 (8) 15-YEAR AMORTIZATION.—With respect. to
15 plan years beginning after December 31, 2019—

16 “(A) the shortfall amortization bases for
17 all plan years preceding the first plan year be-
18 sinning after December 31, 2019 (and _ all
19 shortfall amortization installments determined
20 with respect to such bases) shall be reduced to
21 zero, and

22 “(B) subparagraphs (A) and (B) of para-
23 graph (2) shall each be applied by substituting
24 ‘15-plan-year period’ for ‘7-plan-year period’.”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002959
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 94 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

655
1 (b) 15-YEAR AMORTIZATION UNDER THE EMPLOYEE
2 RETIREMENT INCOME SECURITY ACT OF 1974.—Section
3 303(¢) of the Employee Retirement Income Security Act
4 of 1974 (29 U.S.C. 1083(e)) is amended by adding at the
5 end the following new paragraph:
6 (8) 15-YEAR AMORTIZATION.—With respect to
7 plan years beginning after December 31, 2019—
8 “CA) the shortfall amortization bases for
9 all plan years preceding the first plan year be-
10 ginning after December 31, 2019 (and _ all
11 shortfall amortization installments determined
12 with respect to such bases) shall be reduced to
13 zero, and
14 ‘“(B) subparagraphs (A) and (B) of para-
15 graph (2) shall each be applied by substituting
16 ‘15-plan-year period’ for ‘7-plan-year period’.”.
17 (¢) EFFECTIVE DATE.—The amendments made by
18 this section shall apply to plan years beginning after De-
19 cember 31, 2019.
20 SEC. 40202. EXTENSION OF PENSION FUNDING STABILIZA-
21 TION PERCENTAGES FOR SINGLE EMPLOYER
22 PLANS.
23 (a) AMENDMENTS TO INTERNAL REVENUE CODE OF
24 1986.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002960
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 95 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

 

656
1 (1) IN GENERAL.—The table contained in sub-
2 clause (II) of section 430(h)(2)(C)(iv) of the Inter-
3 nal Revenue Code of 1986 is amended to read as fol-
4 lows:
The applica- The applica-
arp : ble min- ble max-
If the calendar year is: ae ; .
imum. per- imum per-
centage is: centage is:
Any year in the period starting in 2012 and end-
ING 1 QOLD i ccccecseeceesereeeeeeseteesestteeeeensaees 90% 110%
Any year in the period starting in 2020 and end-
I i QOD oaeccecccccesceesssessseesssecseeseeseesssesseesssees 95% 105%
P2OQG oeccecccscsesesessssesssessseesseesssecssessinseseeseessaenseeessees 90% 110%
BOQ oeccecsescsresssessssesssessssesseessssssetsessseessessareeesesesees 85% 115%
2OQS oeccecscesssessseesssesssesssecsssesssesssessessseessessseeseseseeees 80% 120%
P2OQD oeccecccesssesssessssesssesssesssiesssesssesssessseeseeseseeseseeeeees 75% 125%
After 2029 ooccccccccccssseessessseessessesssesssserseessseessneeees 70% 130%.”
5 (2) FLOOR ON 25-YEAR AVERAGES.—Subclause
6 (I) of section 480(h)(2)(C)Giv) of such Code is
7 amended by adding at the end the following: ‘‘Not-
8 withstanding anything in this subclause, if the aver-
9 age of the first, second, or third segment rate for
10 any 25-vear period is less than 5 percent, such aver-
il age shall be deemed to be 5 percent.”’.
12 (b) AMENDMENTS TO EMPLOYEE RETIREMENT IN-

13. COME SECURITY ACT OF 1974.—

14 (1) IN GENERAL.—The table contained in sub-
15 clause (II) of section 308(h)(2)(C)Gv) of the Em-
16 ployee Retirement Income Security Act of 1974 (29
17 U.S.C. 1083(h)(2)(C) Gv) (1D) is amended to read as
18 follows:

gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002961
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 96 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

The applica- The applica-

 

“Tf the calendar year is: imam inane
centage is: centage is:
Any year in the period starting in 2012 and end-

WW 201 ee eaeceeeeeceecseeeeeeeenteeettenteees 90% 110%
Any year in the period starting in 2020 and end-

WS 1 2025 eee eceecereseeeeseeentenrecnteneren 95% 105%
2026 ieee cceeseeeeteeceteceetecnesctessiessiegenecensenees 90% 110%
QOQT eiccccceceeceeeceeceeeeecenaeeeecneeceeecsieseneseneeenrenaees 85% 115%
QO 2B ieee cece eee eeeeeeeeeseseneesaseseeseeeseneseneeeneaeates 80% 120%
O29 cence eee eee eeeeeeeeeseteneeceresereseeeseneeeneeeneaeates 759 125%
After 2029 cic ccecrescerseseieciecenseeeneceneenitee 70% 130%.”.

 

 

1 (2) CONFORMING AMENDMENTS.—
2 (A) IN GENERAL.—Section 101(f£)(2)(D) of
3 such Act (29 U.S.C. 1021(£)(2)(D)) is amend-
4 ed—
5 Gi) in clause (i) by striking “‘and the
6 Bipartisan Budget Act of 2015” both
7 places it appears and inserting “, the Bi-
8 partisan Budget Act of 2015, and the
9 Emergency Pension Plan Relief Act of
10 2020”, and
11 (i) in clause (i) by striking “2023”
12 and inserting “2029”.
13 (B) STATEMENTS.—The Secretary of
14 Labor shall modify the statements required
15 under subclauses (1) and (II) of section
16 101(f)(2)(D)G) of sueh Act to conform to the
17 amendments made by this section.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002962
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 97 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

658

1 (3) FLOOR ON 25-YEAR AVERAGES.—Subclause

2 (I) of seetion 3038(h)(2)(C)(iv) of such Act (29

3 U.S.C. 1083(h)(2)(C) Gv) UD) is amended by adding

4 at the end the following: “‘Notwithstanding anything

5 in this subelause, if the average of the first, second,

6 or third segment rate for any 25-year period is less

7 than 5 percent, such average shall be deemed to be

8 5 percent.”’.

9 (e) EFFECTIVE DATE.—The amendments made by
10 this section shall apply with respect to plan years begin-
11 ning after December 31, 2019.

12 TITLE TT—OTHER RETIREMENT
13 RELATED PROVISIONS

14 SEC. 40301. WAIVER OF REQUIRED MINIMUM DISTRIBU-
15 TIONS FOR 2019.

16 (a) IN GENERAL.—Section 401(a)(9)(1I)G) of the In-
17 ternal Revenue Code of 1986 is amended by striking “‘eal-
18 endar year 2020” and inserting “calendar years 2019 and
19 2020”.

20 (b) ELIGIBLE ROLLOVER DISTRIBUTIONS.—NSection
21 402(e)(4) of such Code is amended by striking “2020”
22 each place it appears in the last sentence and inserting
23 “2019 or 2020”.

24 (@) CONFORMING AMENDMENTS.—Section

25 401(a)(9)(1) of such Code is amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002963
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 98 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

659

1 (1) by striking clause (i) and redesignating

clause (ii) as clause (ii), and

(2) by striking “calendar year 2020” in clause

Gi)(I), as so redesignated, and inserting “calendar
years 2019 and 2020”.

(d) EFFECTIVE DATE.—The amendments made bv

this section shall take effect as if included in the enact-

ment of section 2203 of the Coronavirus Aid, Relief, and

oO Aa aN DH OD SP WH Ld

Economic Security Act, except that subparagraph (¢)(1)
10 thereof shall be applied by substituting “December 31,
11 2018” for “December 31, 2019”.

12 SEC. 40302. WAIVER OF 60-DAY RULE IN CASE OF ROLL-

13 OVER OF OTHERWISE REQUIRED MINIMUM
14 DISTRIBUTIONS IN 2019 OR 2020.
15 (a) QUALIFIED TRUSTS.—402(¢)(3) of the Internal

16 Revenue Code of 1986 is amended by adding at the end

17 the following new subparagraph:

18 “(D) EXCEPTION FOR ROLLOVER OF OTH-
19 ERWISE REQUIRED MINIMUM DISTRIBUTIONS IN
20 2019 OR 2020.—In the ease of an eligible roll-
21 over distribution described in the second sen-
22 tence of paragraph (4), subparagraph (A) shall
23 not apply to any transfer of such distribution
24 made before December 1, 2020.”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002964
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 99 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

660

1 (b) INDIVIDUAL RETIREMENT ACCOUNTS.—Section
2 408(d)(8) of such Code is amended by adding at the end
3 the following new subparagraph:

4 “(J) WAIVER OF 60-DAY RULE AND ONCE
5 PER-YEAR LIMITATION FOR CERTAIN 2019 AND
6 2020 ROLLOVERS.—In the ease of a distribu-
7 tion during 2019 or 2020 to which, under sub-
8 paragraph (E), this paragraph would not have
9 applied had the minimum distribution require-
10 ments of section 401(a)(9) applied during such
il vears, the 60-day requirement under subpara-
12 eraph (A) and the limitation under subpara-
13 eraph (B) shall not apply to such distribution
14 to the extent the amount is paid into an indi-
15 vidual retirement account, individual retirement
16 annuity (other than an endowment contract), or
17 eligible retirement plan (as defined in subpara-
18 eraph (A)) as otherwise required under such
19 subparagraph before December 1, 2020.”.
20 (¢) EFFECTIVE DATE.—The amendments made by

21 this section shall apply to taxable years beginning after

22 December 31, 2018.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002965
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 100 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

661
1 SEC. 40303. EMPLOYEE CERTIFICATION AS TO ELIGIBILITY
2 FOR INCREASED CARES ACT LOAN LIMITS
3 FROM EMPLOYER PLAN.
4 (a) IN GENERAL.—Section 2202(b) of the
5 Coronavirus Aid, Relief, and Economic Security Act is
6 amended by adding at the end the following new para-
7 graph:
8 “(4) EMPLOYEE CERTIFICATION.—The admin-
9 istrator of a qualified employer plan may rely on an
10 emplovee’s certification that the requirements of
11 subsection (a)(4)(A)(i) are satisfied in determining
12 whether the employee is a qualified individual for
13 purposes of this subsection.”’.
14 (b) EFFECTIVE DATE.—The amendment made by

15 this section shall take effect as if included in the enact-
16 ment of section 2202(b) of the Coronavirus Aid, Relief,
17 and Economic Security Act.

18 SEC. 40304. EXCLUSION OF BENEFITS PROVIDED TO VOL-

19 UNTEER FIREFIGHTERS AND EMERGENCY
20 MEDICAL RESPONDERS MADE PERMANENT.
21 (a) IN GENERAL.—Secetion 139B of the Internal Rev-

22 enue Code of 1986 is amended by striking subsection (d).

23 (b) EFFECTIVE DATE.—The amendment made by

 

24 this section shall apply to taxable years beginning after

25 December 31, 2020.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002966
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 101 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

662
SEC. 40305. APPLICATION OF SPECIAL RULES TO MONEY

—

PURCHASE PENSION PLANS.

Section 2202(a)(6)(B) of the Coronavirus Aid, Relief,
and Economic Security Act is amended by inserting “,
and, in the case of a money purchase pension plan, a
coronavirus-related distribution which is an in-service
withdrawal shall be treated as meeting the distribution

rules of section 401(a) of such Code” before the period.

Oo fo SN DW OO S&P WH WN

SEC. 40306. GRANTS TO ASSIST LOW-INCOME WOMEN AND

—"
©

SURVIVORS OF DOMESTIC VIOLENCE IN OB-

ppmek
—_

TAINING QUALIFIED DOMESTIC RELATIONS

oooh,
bo

ORDERS.

 

13 (a) AUTHORIZATION OF GRANT AWARDS.—The Sece-
14 retary of Labor, acting through the Director of the Wom-
15 en’s Bureau and in conjunction with the Assistant Sec-
16 retary of the Employee Benefits Security Administration,
17 shall award grants, on a competitive basis, to eligible enti-
18 ties to enable such entities to assist low-income women
19 and survivors of domestic violence in obtaining qualified
20 domestic relations orders and ensuring that those women
21 actually obtain the benefits to which they are entitled
22 through those orders.

23 (b) DEFINITION OF ELIGIBLE ENtTITy.—In this see-

99

24 tion, the term “eligible entity” means a community-based

25 organization with proven experience and expertise in serv-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002967
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 102 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

663

a

ing women and the financial and retirement needs of
women.

(¢) APPLICATION.—An eligible entity that desires to
receive a grant under this section shall submit an applica-
tion to the Secretary of Labor at such time, in such man-
ner, and accompanied by such information as the Sec-
retary of Labor may require.

(d) MINIMUM GRANT AMOUNT.—The Secretary of

oO Aa aN DH OD SP WH Ld

Labor shall award grants under this section in amounts

=
©

of not less than $250,000.

ev
pn,

(e) USE OF FuNpDs.—An eligible entity that receives

i
No

a grant under this section shall use the grant funds to

—"
On

develop programs to offer help to low-income women or

—
fs

survivors of domestic violence who need assistance in pre-

—"
ws

paring, obtaming, and effectuating a qualified domestic re-

oooh,
oN

lations order.

—_
~

(f) AUTHORIZATION OF APPROPRIATIONS.—There is

—_
CO

authorized to be appropriated to carry out this section

—
\©

$100,000,000 for fiscal year 2020 and each succeeding

No
OQ

fiseal vear.

NO
—

SEC. 40307. MODIFICATION OF SPECIAL RULES FOR MIN-

ho
No

IMUM FUNDING STANDARDS FOR COMMU-

ho
Go

NITY NEWSPAPER PLANS.
24 (a) AMENDMENT TO INTERNAL REVENUE CODE OF

25 1986.—Subsection (m) of section 430 of the Internal Rev-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002968
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 103 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

664

1 enue Code of 1986, as added by the Setting Every Com-
2 munity Up for Retirement Enhancement Act of 2019, is
3 amended to read as follows:

4 “(m) SPECIAL RULES FOR COMMUNITY NEWSPAPER
5 PLANS.—

6 (1) IN GENERAL.—An eligible newspaper plan
7 sponsor of a plan under which no participant has
8 had the participant’s accrued benefit increased
9 (whether because of service or compensation) after
10 April 2, 2019, may elect to have the alternative
11 standards described in paragraph (4) apply to such
12 plan.

13 (2) ELIGIBLE NEWSPAPER PLAN SPONSOR.—
14 The term ‘eligible newspaper plan sponsor’ means
15 the plan sponsor of—

16 (CA) any community newspaper plan, or

17 ‘(B) any other plan sponsored, as of April
18 2, 2019, by a member of the same controlled
19 eroup of a plan sponsor of a community news-
20 paper plan if such member is in the trade or
21 business of publishing 1 or more newspapers.
22 (3) ELECTION.—An election under paragraph
23 (1) shall be made at such time and in such manner
24 as prescribed by the Secretary. Such election, once
25 made with respect to a plan year, shall apply to all

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002969
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 104 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

 

665

1 subsequent plan years unless revoked with the con-
2 sent of the Secretary.

3 “(4) ALTERNATIVE MINIMUM FUNDING STAND-
4 ARDS.—The alternative standards described in this
5 paragraph are the following:

6 “(A) INTEREST RATES.

7 “G) IN GENERAL.—Notwithstanding
8 subsection (h)(2)(C) and except as pro-
9 vided in clause (ii), the first, second, and
10 third segment rates in effect for any
11 month for purposes of this section shall be
12 8 percent.

13 “Gi) NEW BENEFIT ACCRUALS.—Not-
14 withstanding subsection (h)(2), for pur-
15 poses of determining the funding target
16 and normal cost of a plan for any plan
17 vear, the present value of any benefits ac-
18 erued or earned under the plan for a plan
19 vear with respect to which an_ election
20 under paragraph (1) is in effect shall be
21 determined on the basis of the United
22 States Treasury obligation yield curve for
23 the day that is the valuation date of such
24 plan for such plan year.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002970
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 105 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

666

1 “Gii) UNITED STATES TREASURY OB-

2 LIGATION YIELD CURVE.—TFor purposes of

3 this subsection, the term ‘United States

4 Treasury obligation yield curve’ means,

5 with respect to any day, a vield curve

6 which shall be prescribed by the Secretary

7 for such day on interest-bearing obligations

8 of the United States.

9 “(B) SHORTFALL AMORTIZATION BASE.—
10 (1) PREVIOUS SHORTFALL AMORTIZA-
11 TION BASES.—The shortfall amortization
12 bases determined under subsection (¢)(3)
13 for all plan years preceding the first plan
14 vear to which the election under paragraph
15 (1) applies (and all shortfall amortization
16 installments determined with respect to
17 such bases) shall be reduced to zero under
18 rules similar to the rules of subsection
19 (e)(6).

20 “Gi) NEW SHORTFALL AMORTIZATION

21 BASE.—Notwithstanding subsection (e@)(38),

22 the shortfall amortization base for the first

23 plan year to which the election under para-

24 eraph (1) applies shall be the funding

25 shortfall of sueh plan for such plan year
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002971
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 106 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

667

1 (determined using the interest rates as
2 modified under subparagraph (A)).

3 “(C) DETERMINATION OF SHORTFALL AM-
4 ORTIZATION INSTALLMENTS.

5 “G) 30-YEAR  PERIOD.—Subpara-
6 eraphs (A) and (B) of subsection (¢)(2)
7 shall be applied by substituting *80-plan-
8 year’ for ‘7-plan-year’ each place it ap-
9 pears.

10 “Gi) NO SPECIAL ELECTION.—The
il election under subparagraph (D) of sub-
12 section (¢)(2) shall not apply to any plan
13 vear to which the election under paragraph
14 (1) applies.

15 “(D) EXEMPTION FROM AT-RISK TREAT-
16 MENT.—Subsection (i) shall not apply.

17 (5) COMMUNITY NEWSPAPER PLAN.—F or pur-
18 poses of this subsection—

19 “(A) IN GENERAL.—The term ‘community
20 newspaper plan’ means any plan to which this
21 section applies maintained as of December 31,
22 2018, by an employer which—
23 “G) maintains the plan on behalf of
24 participants and beneficiaries with respect
25 to employment in the trade or business of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002972
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 107 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

668

1 publishng 1 or more newspapers which
2 were published by the employer at any
3 time during the 11-year period ending on
4 the date of the enactment of this sub-
5 section,

6 “Gi)(I) is not a company the stock of
7 which is publicly traded (on a stock ex-
8 change or in an over-the-counter market),
9 and is not controlled, directly or indirectly,
10 by such a company, or

11 “(T) is controlled, directly or indi-
12 rectly, during the entire 30-year period
13 ending on the date of the enactment of this
14 subsection by individuals who are members
15 of the same family, and does not publish or
16 distribute a daily newspaper that is ear-
17 rier-distributed in printed form in more
18 than 5 States, and

19 ‘“(i) is controlled, directly or indi-
20 rectly:
21 (I) by 1 or more persons resid-
22 ing primarily in a State in which the
23 community newspaper has been pub-
24 lished on newsprint or ecarrier-distrib-
25 uted,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002973
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 108 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

669

1 “(I) during the entire 30-year
2 period ending on the date of the en-
3 actment of this subsection by individ-
4 uals who are members of the same
5 family,

6 “(I) by 1 or more trusts, the
7 sole trustees of which are persons de-
8 seribed in subelause (1) or (II), or

9 “(IV) by a combination of per-
10 sons deseribed in subclause (1), CI),
11 or (III).

12 ‘“(B) NEWSPAPER.—The term ‘newspaper’
13 does not include any newspaper (determined
14 without regard to this subparagraph) to which
15 any of the following apply:

16 “G) Is not in general circulation.

17 “Gi) Is published (on newsprint or
18 electronically) less frequently than 3 times
19 per week.
20 ‘“(i) Has not ever been regularly
21 published on newsprint.
22 (iv) Does not have a bona fide List. of
23 paid subscribers.
24 ““(C) CONTROL.—A person shall be treated
25 as controlled by another person if such other

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002974
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 109 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

670
1 person possesses, directly or indirectly, the
2 power to direct or cause the direction and man-
3 agement of such person (including the power to
4 elect a majority of the members of the board of
5 directors of such person) through the ownership
6 of voting securities.
7 (6) CONTROLLED GROUP.—For purposes of
8 this subsection, the term ‘controlled group’ means all
9 persons treated as a single employer under sub-
10 section (b), (e), (m), or (0) of section 414 as of the
11 date of the enactment of this subsection.”’.
12 (b) AMENDMENT TO EMPLOYEE RETIREMENT IN-
13. COME SECURITY ACT OF 1974.—Subsection (m) of section
14 3083 of the Employee Retirement Income Security Act of
15 1974 (29 U.S.C. 1083(m)), as added by the Setting Every
16 Community Up for Retirement Enhancement Act of 2019,
17 is amended to read as follows:
18 “(m) SPECIAL RULES FOR COMMUNITY NEWSPAPER
19 PLANS.—
20 (1) IN GENERAL.—An eligible newspaper plan
21 sponsor of a plan under which no participant has
22 had the participant’s accrued benefit increased
23 (whether because of service or compensation) after
24 April 2, 2019, may elect to have the alternative
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002975
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 110 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

671

1 standards deseribed in paragraph (4) apply to such

2 plan.

3 (2) ELIGIBLE NEWSPAPER PLAN SPONSOR.—

4 The term ‘eligible newspaper plan sponsor’ means

5 the plan sponsor of—

6 ‘“(A) any community newspaper plan, or

7 “(B) any other plan sponsored, as of April

8 2, 2019, by a member of the same controlled

9 eroup of a plan sponsor of a community news-

10 paper plan if such member is in the trade or

il business of publishing 1 or more newspapers.

12 (3) ELECTION.—An election under paragraph

13 (1) shall be made at such time and in such manner

14 as prescribed by the Secretary of the Treasury. Such

15 election, once made with respect to a plan year, shall

16 apply to all subsequent plan years unless revoked

17 with the consent of the Secretary of the Treasury.

18 “(4) ALTERNATIVE MINIMUM FUNDING STAND-

19 ARDS.—The alternative standards deseribed in this

20 paragraph are the following:

21 “(A) INTEREST RATES.—

22 “G) IN GENERAL.—Notwithstanding

23 subsection (h)(2)(C) and except as pro-

24 vided in clause (ii), the first, second, and

25 third segment rates in effect for any
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002976
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 111 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

672

1 month for purposes of this section shall be
2 8 percent.

3 “Gi) NEW BENEFIT ACCRUALS.—Not-
4 withstanding subsection (h)(2), for pur-
5 poses of determining the funding target
6 and normal cost of a plan for any plan
7 year, the present value of any benefits ac-
8 erued or earned under the plan for a plan
9 year with respect to which an_ election
10 under paragraph (1) is in effect shall be
il determined on the basis of the United
12 States Treasury obligation yield curve for
13 the day that is the valuation date of such
14 plan for such plan year.

15 “Gii) UNITED STATES TREASURY OB-
16 LIGATION YIELD CURVE.—For purposes of
17 this subsection, the term ‘United States
18 Treasury obligation yield curve’ means,
19 with respect to any day, a yield curve
20 which shall be prescribed by the Secretary
21 of the Treasury for such day on interest-
22 bearing obligations of the United States.
23 ‘“(B) SHORTFALL AMORTIZATION BASE.—
24 (7) PREVIOUS SHORTFALL AMORTIZA-
25 TION BASES.—The shortfall amortization

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002977
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 112 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

673

1 bases determined under subsection (¢)(3)

2 for all plan years preceding the first plan

3 year to which the election under paragraph

4 (1) applies (and all shortfall amortization

5 installments determined with respect to

6 such bases) shall be reduced to zero under

7 rules similar to the rules of subsection

8 (@)(6).

9 “Gi) NEW SHORTFALL AMORTIZATION
10 BASE.—Notwithstanding subsection (e@)(3),
il the shortfall amortization base for the first
12 plan year to which the election under para-
13 graph (1) applies shall be the funding
14 shortfall of such plan for such plan vear
15 (determined using the interest rates as
16 modified under subparagraph (A)).

17 “(C) DETERMINATION OF SHORTFALL AM-
18 ORTIZATION INSTALLMENTS.—

19 “G)  30-YEAR  PERIOD.—Subpara-
20 oraphs (A) and (B) of subsection (¢)(2)
21 shall be applied by substituting *30-plan-
22 year’ for ‘7-plan-year’ each place it ap-
23 pears.

24 “Gi) NO SPECIAL ELECTION.—The
25 election under subparagraph (D) of sub-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002978
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 113 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

674

1 section (¢)(2) shall not apply to any plan
2 vear to which the election under paragraph
3 (1) apples.

4 “(D) EXEMPTION FROM AT-RISK TREAT-
5 MENT.—Subsection (i) shall not apply.

6 (5) COMMUNITY NEWSPAPER PLAN.—F or pur-
7 poses of this subsection—

8 “(A) IN GENERAL.—The term ‘community
9 newspaper plan’ means a plan to which this sec-
10 tion applies maintained as of December 31,
11 2018, by an employer which—

12 ‘“G) maintains the plan on behalf of
13 participants and beneficiaries with respect
14 to employment in the trade or business of
15 publishing 1 or more newspapers which
16 were published by the employer at any
17 time during the 11-year period ending: on
18 the date of the enactment of this sub-
19 section,
20 “Gi)(I) is not a company the stock of
21 which is publicly traded (on a stock ex-
22 change or in an over-the-counter market),
23 and is not controlled, directly or indirectly,
24 by such a company, or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002979
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 114 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

675

1 “(IT) is controlled, directly, or indi-
2 rectly, during the entire 30-year period
3 ending on the date of the enactment of this
4 subsection by individuals who are members
5 of the same family, and does not publish or
6 distribute a daily newspaper that is car-
7 rier-distributed in printed form in more
8 than 5 States, and

9 “(i) is controlled, directly, or indi-
10 rectly—

11 (I) by 1 or more persons resid-
12 ing primarily in a State in which the
13 community newspaper has been pub-
14 lished on newsprint or carrier-distrib-
15 uted,

16 “(II) during the entire 30-year
17 period ending on the date of the en-
18 actment of this subsection by individ-
19 uals who are members of the same
20 family,
21 “(IT) by 1 or more trusts, the
22 sole trustees of which are persons de-
23 seribed in subelause (1) or CI), or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002980
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 115 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

676

1 “(IV) by a combination of per-

2 sons deseribed in subclause (I), CI),

3 or (IIT).

4 ‘(B) NEWSPAPER.—The term ‘newspaper’

5 does not include any newspaper (determined

6 without regard to this subparagraph) to which

7 any of the following apply:

8 “G) Is not in general circulation.

9 “Gi) Is published (on newsprint or
10 electronically) less frequently than 3 times
11 per week.

12 ‘“(i) Has not ever been regularly
13 published on newsprint.
14 (iv) Does not have a bona fide list of
15 paid subscribers.
16 “(C) CONTROL.—A person shall be treated
17 as controlled by another person if such other
18 person possesses, directly or indirectly, the
19 power to direct or cause the direction and man-
20 agement of such person (including the power to
21 elect a majority of the members of the board of
22 directors of such person) through the ownership
23 of voting securities.
24 (6) CONTROLLED GROUP.—For purposes of
25 this subsection, the term ‘controlled group’ means all
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002981
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 116 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

677

1 persons treated as a single employer under sub-
2 section (b), (e), (m), or (o) of seetion 414 of the In-
3 ternal Revenue Code of 1986 as of the date of the
4 enactment of this subsection.

5 “(7) EFFECT ON PREMIUM RATE CALCULA-
6 TION.—Notwithstanding any other provision of law
7 or any regulation issued by the Pension Benefit
8 Guaranty Corporation, in the case of a plan for
9 which an election is made to apply the alternative
10 standards deseribed in paragraph (3), the additional
11 premium under section 4006(a)(3)(E) shall be deter-
12 mined as if such election had not been made.”’.

13 (ec) EFFECTIVE DATE.—The amendments made by

14 this section shall apply to plan years ending after Decem-
15 ber 31, 2017.

16 SEC. 40308. MINIMUM RATE OF INTEREST FOR CERTAIN DE-

17 TERMINATIONS RELATED TO LIFE INSUR-
18 ANCE CONTRACTS.
19 (a) MODIFICATION OF MINIMUM RATE FOR PUR-

20 POSES OF CASH VALUE ACCUMULATION TEST.—

21 (1) IN GENERAL.—Section 7702(b)(2)(A) of the
22 Internal Revenue Code of 1986 is amended by strik-
23 ing “an annual effective rate of 4 percent” and in-
24 serting “the applicable accumulation test minimum
25 rate”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002982
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 117 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

678

1 (2) APPLICABLE ACCUMULATION TEST MIN-
2 IMUM RATE.—Section 7702(b) of such Code is
3 amended by adding at the end the following new
4 paragraph:

5 (3) APPLICABLE ACCUMULATION TEST MIN-
6 IMUM RATE.—F or purposes of paragraph (2)(A), the
7 term ‘applicable accumulation test minimum rate’
8 means the lesser of—

9 (A) an annual effective rate of 4 percent,
10 or

11 ‘““(B) the insurance interest rate (as de-
12 fined in subsection (f)(11)) in effect at the time
13 the contract is issued.”’.

14 (b) MODIFICATION OF MINIMUM RATE FOR PUR-
15 POSES OF GUIDELINE PREMIUM REQUIREMENTS.

16 (1) IN GENERAL.—Section 7702(@)(8)(B) (Gi) of
17 such Code is amended by striking ‘tan annual effec-
18 tive rate of 6 percent” and inserting “the applicable
19 ouideline premium minimum rate”’.
20 (2) APPLICABLE GUIDELINE PREMIUM MIN-
21 IMUM RATE.—Section 7702(¢)(3) of such Code is
22 amended by adding at the end the following new
23 subparagraph:
24 “(E) APPLICABLE GUIDELINE PREMIUM
25 MINIMUM RATE.—For purposes of subpara-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002983
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 118 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

679

—_

eraph (B)(Gii), the term ‘applicable guideline
premium minimum rate’ means the applicable
accumulation test minimum rate (as defined in
subsection (b)(8)) plus 2 percentage points.”’.
(¢) APPLICATION OF MODIFIED MINIMUM RATES TO
DETERMINATION OF GUIDELINE LEVEL PREMIUM.—Sec-
tion 7702(¢@)(4) of sueh Code is amended—

(1) by striking ‘4 percent” and inserting “‘the

oO Aa aN DH OD SP WH Ld

applicable accumulation test minimum rate’, and

 

10 (2) by striking “6 percent” and inserting ‘“‘the

11 applicable guideline premium minimum rate’’.

12 (d) INSURANCE INTEREST RATE.—Section 7702(f)

13 of such Code is amended by adding at the end the fol-

14 lowing new paragraph:

15 (11) INSURANCE INTEREST RATE.—F or pur-

16 poses of this section—

17 (A) IN GENERAL.—The term ‘insurance

18 interest rate’ means, with respect to any con-

19 tract issued in any calendar year, the lesser

20 of—

21 “(i) the section 7702 valuation inter-

22 est rate for such calendar year (or, if such

23 calendar year is not an adjustment year,

24 the most recent adjustment year), or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002984
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 119 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

680

1 Gi) the section 7702 applicable Fed-

2 eral interest rate for such calendar year

3 (or, if such calendar year is not an adjust-
4 ment year, the most recent adjustment

5 year).

6 ‘*(B) SECTION 7702 VALUATION INTEREST
7 RATE.—The term ‘section 7702 valuation inter-

8 est rate’ means, with respect to any adjustment

9 year, the prescribed U.S. valuation interest rate
10 for life insurance with guaranteed durations of
il more than 20 years (as defined in the National
12 Association of Insurance Commissioners’ Stand-
13 ard Valuation Law) as effective in the calendar
14 year immediately preceding such adjustment
15 year.

16 “(C) SECTION 7702 APPLICABLE FEDERAL
17 INTEREST RATE.—The term ‘section 7702 ap-
18 plicable Federal interest rate’ means, with re-
19 spect to any adjustment year, the average
20 (rounded to the nearest whole percentage point)
21 of the applicable Federal mid-term rates (as de-
22 fined in section 1274(d) but based on annual
23 compounding) effective as of the beginning of
24 each of the calendar months in the most recent

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002985
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 120 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

681

1 60-month period ending before the second eal-
2 endar year prior to such adjustment year.

3 ‘“(D) ADJUSTMENT YEAR.—The term ‘ad-
4 justment year’ means the calendar vear fol-
5 lowing any calendar year that includes the ef-
6 fective date of a change in the prescribed U.S.
7 valuation interest rate for life insurance with
8 ouaranteed durations of more than 20 years (as
9 defined in the National Association of Insur-
10 ance Commissioners’ Standard Valuation Law).
11 “(E) TRANSITION RULE.—Notwith-
12 standing subparagraph (A), the insurance inter-
13 est rate shall be 2 percent in the case of any
14 contract which is issued during the period
15 that—

16 “G) begins on January 1, 2021, and
17 ‘“G) ends immediately before the be-
18 oinning of the first adjustment year that
19 beings after December 31, 2021.”.
20 (e) EFFECTIVE DATE.—The amendments made by

21 this section shall apply to contracts issued after December

22 31, 2020.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002986
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 121 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

682
1 DIVISION E—CONTINUED  AS-
2 SISTANCE TO UNEMPLOYED
3 WORKERS

4 SEC. 50001. EXTENSION OF FEDERAL PANDEMIC UNEM-

5 PLOYMENT COMPENSATION.

6 (a) IN GENERAL.—Section 2104(e) of the CARES

7 Act (Public Law 116-136) is amended to read as follows:

8 ““(e) APPLICABILITY.—

9 (1) IN GENERAL.—An agreement entered into
10 under this section shall apply to weeks of unemploy-
11 ment—

12 “(CA) beginning after the date on which
13 such agreement is entered into; and
14 “(B) ending on or before January 31,
15 2021.
16 “(2) TRANSITION RULE FOR INDIVIDUALS RE-
17 MAINING ENTITLED TO REGULAR COMPENSATION AS
18 OF JANUARY 31, 2021.—In the case of any individual
19 who, as of the date specified in paragraph (1)(B),
20 has not yet exhausted all rights to regular com-
21 pensation under the State law of a State with re-
22 spect to a benefit year that began before such date,
23 Federal Pandemic Unemployment Compensation
24 shall continue to be payable to such individual for
25 any week beginning on or after such date for which
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002987
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 122 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

683

—_

the individual is otherwise eligible for regular com-
pensation with respect to such benefit year.

“(3) TERMINATION.—Notwithstanding any
other provision of this subsection, no Federal Pan-
demie Unemployment Compensation shall be payable
for any week beginning after March 31, 2021.”.

(b) LIMITATION ON APPLICATION OF TRANSITION

 

RULE.—Section 2104(2) of such Act is amended by in-

oO Aa aN DH OD SP WH Ld

99

serting “(except for subsection (e)(2))” after “the pre-

=
©

ceeding provisions of this section”’.

—
—

(e) DISREGARD OF FEDERAL PANDEMIC UNEMPLOY-

=
No

MENT COMPENSATION FOR CERTAIN PURPOSES.—Section

—
On

2104(h) of such Act is amended to read as follows:

—
fs

“(h) DISREGARD OF FEDERAL PANDEMIC UNEM-

PLOYMENT COMPENSATION FOR PURPOSES OF ALL FED-

—
OO

ERAL AND FEDERALLY ASSISTED PROGRAMS.—A Federal

—_
~

Pandemic Unemployment Compensation payment. shall

—_
CO

not be regarded as income and shall not be regarded as

—
\©

a resource for the month of receipt and the following 9

No
OQ

months, for purposes of determining the eligibility of the

NO
—

recipient (or the recipient’s spouse or family) for benefits

ho
No

or assistance, or the amount or extent of benefits or assist-

ho
Go

ance, under any Federal program or under any State or

we)
i

local program financed in whole or in part with Federal

No
Gn

funds.’’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002988
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 123 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

684

1 SEC. 50002. EXTENSION AND BENEFIT PHASEOUT RULE
2 FOR PANDEMIC UNEMPLOYMENT ASSIST-
3 ANCE.

4 Section 2102(e) of the CARES Act (Public Law 116—
5 136) is amended—

6 (1) in paragraph (1)—

7 (A) by striking “paragraph (2)” and in-
8 serting “paragraphs (2) and (3)”; and

9 (B) in subparagraph (A)(ii), by striking
10 “December 31, 2020” and inserting “January
11 31, 2021”; and

12 (2) by redesignating paragraph (3) as para-
13 oraph (4); and

14 (3) by inserting after paragraph (2) the fol-
15 lowing:

16 (3) TRANSITION RULE FOR INDIVIDUALS RE-
17 MAINING ENTITLED TO PANDEMIC UNEMPLOYMENT
18 ASSISTANCE AS OF JANUARY 31, 2021.—

19 (A) IN GENERAL.—TIn the case of any in-
20 dividual who, as of the date specified in para-
21 eraph (1)(A)Gi), is receiving Pandemic Unem-
22 ployment Assistance but has not yet exhausted
23 all rights to such assistance under this section,
24 Pandemic Unemployment Assistance shall con-
25 tinue to be payable to such individual for any
26 week beginning on or after such date for which

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002989
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 124 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

685

1 the individual is otherwise eligible for Pandemic
2 Unemployment Assistance.

3 *(B) TERMINATION.—Notwithstanding
4 any other provision of this subsection, no Pan-
5 demic Unemployment Assistance shall be pay-
6 able for any week beginning after March 31,
7 2021.”,

8 SEC. 50003. EXTENSION AND BENEFIT PHASEOUT RULE
9 FOR PANDEMIC EMERGENCY UNEMPLOY-
10 MENT COMPENSATION.
11 Section 2107(2) of the CARES Act (Public Law 116-
12 136) is amended to read as follows:

13 ‘“(o) APPLICABILITY.—

14 (1) IN GENERAL.—An agreement entered into

15 under this section shall apply to weeks of unemploy-

16 ment—

17 (A) beginning after the date on which

18 such agreement is entered into; and

19 “(B) ending on or before January 31,

20 2021.

21 (2) TRANSITION RULE FOR INDIVIDUALS RE-

22 MAINING ENTITLED TO PANDEMIC EMERGENCY UN-

23 EMPLOYMENT COMPENSATION AS OF JANUARY 31,

24 2021.—In the case of any individual who, as of the

25 date specified in paragraph (1)(A)(ii), is receiving
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002990
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 125 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

686

1 Pandemie Emergency Unemployment Compensation
2 but has not yet exhausted all rights to such assist-
3 ance under this section, Pandemic Emergency Un-
4 emplovment Compensation shall continue to be pay-
5 able to such individual for any week beginning on or
6 after such date for which the individual is otherwise
7 eligible for Pandemic Emergency Unemployment
8 Compensation.

9 (3)  TERMINATION.—Notwithstanding any
10 other provision of this subsection, no Pandemic
11 Emergency Unemployment Compensation shall be
12 payable for any week beginning after March 31,
13 2021.”.

14 SEC. 50004. EXTENSION OF FULL FEDERAL FUNDING OF

15 THE FIRST WEEK OF COMPENSABLE REG-
16 ULAR UNEMPLOYMENT FOR STATES WITH NO
17 WAITING WEEK.

18 Section 2105(e)(2) of the CARES Aet (Public Law

19 116-136) is amended by striking “December 31, 2020”

20 and inserting “January 31, 2021”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002991
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 126 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

687
1 SEC. 50005. EXTENSION OF EMERGENCY RELIEF AND TECH-

2 NICAL CORRECTIONS FOR GOVERNMENTAL
3 ENTITIES AND NONPROFIT ORGANIZATIONS.
4 Section 903(4)(1) of the Social Security Act, as added
5 by section 2108 of the CARES Act (Public Law 116-136),
6 is amended—
7 (1) in subparagraph (A), by striking “during
8 the applicable period” and inserting “with respect to
9 the applicable period”’;
10 (2) in subparagraph (B), by striking “section
11 3309(a)(1)” and inserting “section 3309(a)”;
12 (3) in subparagraph (C), by striking ‘‘shall be
13 used exclusively’ and all that follows through the
14 end and inserting “shall be used exclusively to re-
15 duce the amounts required to be paid in lieu of con-
16 tributions into the State unemployment fund pursu-
17 ant to such section by governmental entities and
18 other organizations deseribed in section 3309(a) of
19 such Code”; and
20 (4) in subparagraph (D), by striking ““Decem-
21 ber 31, 2020” and inserting “January 31, 2021”.

22 SEC. 50006. REDUCTION OF STATE ADMINISTRATIVE BUR-

23 DEN IN DETERMINATION OF AMOUNT OF
24 PANDEMIC UNEMPLOYMENT ASSISTANCE.
25 Section 2102(d) of the CARES Act (Public Law 116—

26 136) is amended by adding at the end the following:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002992
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 127 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

688
1 “(4) STATE FLEXIBILITY IN ESTABLISHING IN-
2 COME.—In determining the income of an individual
3 for purposes of an application for assistance author-
4 ized under subsection (b), a State may rely on such
5 wage and self-employment data as the State may
6 elect, including any applicable data with respect to
7 an individual’s electronically mediated employment.”’.
8 SEC. 50007. EXTENSION OF TEMPORARY ASSISTANCE FOR
9 STATES WITH ADVANCES.
10 Section 1202(b)(10)(A) of the Social Security Act
11 (42 U.S.C. 1322(b)(10)(A)) is amended by striking “De-
12 cember 31, 2020” and inserting “June 30, 2021”.
13 SEC. 50008. EXTENSION OF FULL FEDERAL FUNDING OF EX-
14 TENDED UNEMPLOYMENT COMPENSATION.
15 Section 4105 of the Families First Coronavirus Re-
16 sponse Act (Public Law 116-127) is amended by striking
17 “December 31, 2020” each place it appears and inserting
18 “June 30, 2021”.
19 SEC. 50009. EXTENSION OF TEMPORARY FINANCING OF
20 SHORT-TIME COMPENSATION PAYMENTS IN
21 STATES WITH PROGRAMS IN LAW.
22 Section 2108(b)(2) of the CARES Act (Public Law
23 116-136) is amended by striking ““December 31, 2020”
24 and inserting “January 31, 2021”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002993
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 128 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

689
1 SEC. 50010. EXTENSION OF TEMPORARY FINANCING OF

2 SHORT-TIME COMPENSATION AGREEMENTS.
3 Section 2109(d)(2) of the CARES Act (Public Law
4 116-136) is amended by striking “December 31, 2020”
5 and inserting “January 31, 2021”.
6 SEC. 50011. GRACE PERIOD FOR FULL FINANCING OF
7 SHORT-TIME COMPENSATION PROGRAMS.
8 Section 2108(e) of the CARES Act (Public Law 116—
9 136) is amended by striking “shall be eligible” and all that
10 follows through the end and inserting the following: *
11 ‘shall be eligible—
12 ‘“(1) for payments under subsection (a) for
13 weeks of unemployment beginning: after the effective
14 date of such enactment; and
15 (2) for an additional payment equal to the
16 total amount of payments for which the State is eli-
17 gible pursuant to an agreement under section 2109
18 for weeks of unemployment before such effective
19 date.”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002994
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 129 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

690
1 DIVISION F—ASSISTANCE TO AGRICUL-
TURAL PRODUCERS AND OTHER MAT-
TERS RELATING TO AGRICULTURE
SEC. 60001. DEFINITIONS.

In this division:

2

3

4

5

6 (1) The term “COVID-19” means the disease
7 caused by SARS—CoV—2, or any viral strain mutat-
8 ing therefrom with pandemic potential.

9 (2) The term “Secretary” means the Secretary
10 of Agriculture.

il TITLE I—LIVESTOCK

12 SEC. 60101. ESTABLISHMENT OF TRUST FOR BENEFIT OF
13 UNPAID CASH SELLERS OF LIVESTOCK.

14 The Packers and Stockyards Act, 1921, is amended
15 by inserting after section 317 (7 U.S.C. 217a) the fol-
16 lowing new section:

17 “SEC. 318. STATUTORY TRUST ESTABLISHED; DEALER.

18 (a) ESTABLISHMENT.—

19 (1) IN GENERAL.—AII livestock purchased by
20 a dealer in cash sales and all inventories of, or re-
21 ceivables or proceeds from, such livestock shall be
22 held by such dealer in trust for the benefit of all un-
23 paid cash sellers of such livestock until full payment
24 has been received by such unpaid cash sellers.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002995
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 130 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

691

1 (2) EXEMPTION.—Any dealer whose average
2 annual purchases of livestock do not exceed
3 $100,000 shall be exempt from the provisions of this
4 section.

5 “(3) EFFECT OF DISHONORED  INSTRU-
6 MENTS.—F'or purposes of determining full payment
7 under paragraph (1), a payment to an unpaid cash
8 seller shall not be considered to have been made if
9 the unpaid cash seller receives a payment instrument
10 that is dishonored.
11 ‘“(b) PRESERVATION OF TRUST.—An unpaid cash
12 seller shall lose the benefit of a trust under subsection (a)
13 if the unpaid cash seller has not preserved the trust by
14 eiving written notice to the dealer involved and filing such
15 notice with the Secretary:

16 (1) within 30 days of the final date for mak-
17 ing a payment under section 409 in the event that
18 a payment instrument has not been received; or

19 (2) within 15 business days after the date on
20 which the seller receives notice that the payment in-
21 strument promptly presented for payment has been
22 dishonored.

23 “(¢) NOTICE TO LIEN HOLDERS.—When a dealer re-

 

24 ceives notice under subsection (b) of the unpaid cash sell-

25 er’s intent to preserve the benefits of the trust, the dealer

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002996
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 131 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

692

1 shall, within 15 business days, give notice to all persons

2 who have recorded a security interest in, or len on, the

3 livestock held in such trust.

4 ‘“(d) CASH SALES DEFINED.—F or the purpose of

5 this section, a cash sale means a sale in which the seller

6 does not expressly extend credit to the buyer.

7 “(e) PURCHASE OF LIVESTOCK SUBJECT TO

8 TRUST.—

9 (1) IN GENERAL.—A person purchasing live-
10 stock subject to a dealer trust shall receive good title
il to the livestock if the person receives the livestock—
12 (A) im exchange for payment of new
13 value; and
14 ‘“(B) in good faith without notice that the
15 transfer is a breach of trust.

16 (2) DISHONORED PAYMENT INSTRUMENT.—
17 Payment shall not be considered to have been made
18 if a payment instrument given in exchange for the
19 livestock is dishonored.

20 “(3) TRANSFER IN SATISFACTION OF ANTE-
21 CEDENT DEBT.—A transfer of livestock subject to a
22 dealer trust is not for value if the transfer is in sat-
23 isfaction of an antecedent debt or to a secured party
24 pursuant to a security agreement.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0002997
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 132 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

693
1 “(f) ENFORCEMENT.—Whenever the Secretary has
2 reason to believe that a dealer subject to this section has
3 failed to perform the duties required by this section or
4 whenever the Secretary has reason to believe that it will
5 be in the best interest of unpaid cash sellers, the Secretary
6 shall do one or more of the following—
7 ‘(1) appoint an independent trustee to carry
8 out the duties required by this section, preserve
9 trust assets, and enforce the trust;
10 (2) serve as independent trustee, preserve
11 trust assets, and enforce the trust; or
12 *(3) file suit in the United States district court
13 for the district in which the dealer resides to enjoin
14 the dealer’s failure to perform the duties required by
15 this section, preserve trust assets, and to enforce the
16 trust. Attorneys employed by the Secretary may,
17 with the approval of the Attorney General, represent
18 the Secretary in any such suit. Nothing herein shall
19 preclude unpaid sellers from filing suit to preserve
20 or enforee the trust.”.
21 SEC. 60102. EMERGENCY ASSISTANCE FOR MARKET-READY
22 LIVESTOCK AND POULTRY LOSSES.
23 (a) IN GENERAL.—The Secretary shall make pay-

24 ments to covered producers to offset losses related to the

25 intentional depopulation of market-ready livestock and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002998
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 133 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

694
1 poultry due to insufficient regional processing access re-
2 lated to the COVID-19 public health emergency, as deter-

3 mined by the Secretary.

4 (b) PAYMENT RATE FOR COVERED PRODUCERS.—

5 (1) PAYMENTS FOR FIRST 30-DAY PERIOD.—
6 For a period of 30 days beginning, with respect to
7 a eovered producer, on the initial date of depopula-
8 tion described in subsection (a) of the market-ready
9 livestock or poultry of the covered producer, the Sec-
10 retary shall reimburse such covered producer for 85
11 percent of the value of losses as determined under
12 subsection (¢).

13 (2) SUBSEQUENT 30-DAY PERIODS.—For each
14 30-day period subsequent to the 30-day period de-
15 seribed in paragraph (1), the Secretary shall reduce
16 the value of the losses as determined under sub-
17 section (¢) with respect to a covered producer by 10
18 percent.

19 (e) VALUATION.—In ealeulating the amount of losses

20 for purposes of the payment rates under subsection (b),
21 the Secretary shall use the average fair market value, as
22 determined by the Secretary in collaboration with the
23 Chief Economist of the Department of Agriculture and the
24 Administrator of the Agricultural Marketing Service, for

25 market-ready livestock, where applicable, and market-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0002999
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 134 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

695
1 ready poultry, where applicable, during the period begin-
2 ning March 1, 2020, and ending on the date of the enact-
3 ment of this section. In no ease shall a payment made
4 under subsection (b) exceed the average market value of
5 market-ready livestock or poultry on the date of depopula-
6 tion.
7 (d) PACKER-OWNED ANIMALS EXCLUDED.—The See-
8 retary may not make payments under this section for the
9 losses of packer-owned animals.
10 (e) DEFINITIONS.—In this section:
11 (1) COVERED PRODUCER.—The term ‘‘covered
12 producer’ means a person or legal entity that as-
13 sumes the production and market risks associated
14 with the agricultural production of livestock and
15 poultry (as such terms are defined in section 2(a) of
16 the Packers and Stockyards Act, 1921 (7 U.S.C.
17 183(a)).
18 (2) PACKER.—The term ‘packer’ has the
19 meaning given the term in section 201 of the Pack-
20 ers and Stockyards Act, 1921 (7 U.S.C. 191).
21 (3) SECRETARY.—The term “Secretary” means
22 the Seeretary of Agriculture.
23 (f) FUNDING.—There is appropriated, out of anv

24 funds in the Treasury not otherwise appropriated, such

25 sums as may be necessary to carry out this section.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003000
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 135 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1

Oo fo SN DW OO S&P WH WN

a
No eS ©

13
14
15
16
17
18
19
20
21
22
23
24
25
26

696
SEC. 60103. ANIMAL DISEASE PREVENTION AND MANAGE.

MENT RESPONSE.

Out of any amounts in the Treasury not otherwise
appropriated, there is appropriated to carry out section
10409A of the Animal Health Protection Act (7 U.S.C.
8308A) $300,000,000, to remain available until expended.

TITLE TI—DAIRY
SEC. 60201. DAIRY DIRECT DONATION PROGRAM.

(a) DEFINITIONS.—In this section:

 

(1) ELIGIBLE DAIRY ORGANIZATION.—The term
“eligible dairy organization” is defined in section
1431(a) of the Agricultural Act of 2014 (7 U.S.C.
9071(a)).

(2) ELIGIBLE DISTRIBUTOR.—The term “eligi-
ble distributor’? means a public or private nonprofit
organization that distributes donated eligible dairy
products to recipient individuals and families.

(3) ELIGIBLE DAIRY PRODUCTS.—The term
“elisible dairy products’ means products primarily
made from milk produced and processed within a
Federal Milk Marketing Order.

(4) ELIGIBLE PARTNERSHIP.—The term ‘“‘eligi-
ble partnership” means a partnership between an el-
igible dairy organization and an eligible distributor.
(b) ESTABLISHMENT AND PURPOSES.—Not later

than 45 days after the enactment of this Act, the Sec-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003001
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 136 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

697

1 retary shall establish and administer a direct dairy dona-

2 tion program for the purposes of—

3 (1) facilitating the timely donation of eligible
4 dairy products and

5 (2) preventing and minimizing food waste.

6 (¢) DONATION AND DISTRIBUTION PLANS.—

7 (1) IN GENERAL.—To be eligible to recetve re-
8 imbursement under this section, an eligible partner-
9 ship shall submit to the Secretary a donation and
10 distribution plan that describes the process that the
11 eligible partnership will use for the donation, proc-
12 essing, transportation, temporary storage, and dis-
13 tribution of eligible dairy products.

14 (2) REVIEW AND APPROVAL.—No later than 15
15 business days after receiving a plan described in
16 paragraph (1), the Secretary shall—

17 (A) review such plan; and

18 (B) issue an approval or disapproval of
19 such plan.
20 (d) REIMBURSEMENT.—
21 (1) IN GENERAL.—On receipt of appropriate
22 documentation under paragraph (2), the Secretary
23 shall reimburse an eligible dairy organization at a
24 rate equal to the current Class I milk price multi-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003002
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 137 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

698
1 phed by the volume of milk required to make the do-
2 nated product.
3 (2) SPECIAL CASE.—In the case of donated
4 Class I products, the Secretary shall reimburse an
5 eligible dairy organization at a rate equal to the cur-
6 rent Class I milk price plus 5 percent multiplied by
7 the volume of milk required to make the donated
8 Class I product.
9 (3) DOCUMENTATION.—
10 (A) IN GENERAL.—An eligible dairy orga-
il nization shall submit to the Secretary such doc-
12 umentation as the Secretary may require to
13 demonstrate the eligible dairy product produc-
14 tion and donation to the eligible distributor.
15 (B) VERIFICATION.—The Secretary may
16 verify the accuracy of documentation submitted.
17 (3) RETROACTIVE REIMBURSEMENT.—In _pro-
18 viding reimbursements under paragraph (1), the
19 Secretary may provide reimbursements for milk
20 costs incurred before the date on which the donation
21 and distribution plan for the applicable participating
22 partnership was approved by the Secretary.
23 (e) PROHIBITION ON RESALE OF PRODUCTS.
24 (1) IN GENERAL.—An eligible distributor that
25 receives eligible dairy products donated under this
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003003
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 138 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

699
1 section may not sell the products into commercial
2 markets.
3 (2) PROHIBITION ON FUTURE PARTICIPA-
4 TION.—An eligible distributor that the Secretary de-
5 termines has violated paragraph (1) shall not be eli-
6 gible for any future participation in the program es-
7 tablished under this section.
8 (f) ReEviews.—The Seeretary shall conduct appro-
9 priate reviews or audits to ensure the integrity of the pro-
10 gram established under this section.
11 (2) PUBLICATION OF DONATION AcTIVITy.—The
12 Secretary, acting through the Agricultural Marketing
13 Service, shall publish on the publicly accessible website of
14 such agency periodic reports containing donation activity
15 under this section.
16 (h) SUPPLEMENTAL REIMBURSEMENTS.—
17 (1) IN GENERAL.—The Secretary may make a
18 supplemental reimbursement to an eligible dairy or-
19 ganization for an approved donation and distribution
20 plan im accordance with the milk donation program
21 established under section 1431 of the Agricultural
22 Act. of 2014 (7 U.S.C. 9071).
23 (2) REIMBURSEMENT CALCULATION.—A_ sup-
24 plemental reimbursement described in paragraph (1)
25 shall be equal to the value of—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003004
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 139 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

700
(A) the sum of—

—_

(i) the Class IV milk price for the ap-
plicable month, plus
(ii) 5 percent of the Class I price for
the applicable month, multiphed by
(B) the volume of eligible milk under such
approved donation plan.

G) FUNDING.—Out of the amounts of the Treasury

oO Aa aN DH OD SP WH Ld

not otherwise appropriated, the Secretary shall use to

=
©

earry out this section $500,000,000 to remain available

—
—

until expended.

i
No

SEC. 60202. SUPPLEMENTAL DAIRY MARGIN COVERAGE

—"
On

PAYMENTS.

—
fs

(a) IN GENERAL.—The Secretary shall provide sup-

—"
ws

plemental dairy margin coverage payments to eligible

oooh,
oN

dairy operations described in subsection (b)(1) whenever

—_
~

the average actual dairy production margin (as defined in

—_
CO

section 1401 of the Agricultural Act of 2014 (7 U.S.C.

—
\©

9051)) for a month is less than the coverage level thresh-

No
OQ

old selected by such eligible dairy operation under such

NO
—

section 1406.

22 (b) ELIGIBLE DATRY OPERATION DESCRIBED.—

23 (1) IN GENERAL.—An eligible dairy operation
24 deseribed in this subsection is a dairy operation

25 that—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003005
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 140 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

701

1 (A) is located in the United States; and
2 (B) during a calendar year in which such
3 dairy operation is a participating dairy oper-
4 ation (as defined in section 1401 of the Agricul-
5 tural Act of 2014 (7 U.S.C. 9051)), has a pro-
6 duction history established under the dairy
7 margin coverage program under section 1405 of
8 the Agricultural Act of 2014 (7 U.S.C. 9055)
9 of less than 5 million pounds, as determined in
10 accordance with subsection (¢) of such section
11 1405.

12 (2) LIMITATION ON ELIGIBILITY.—An eligible
13 dairy operation shall only be eligible for payments
14 under this section during a calendar year in which
15 such eligible dairy operation is enrolled in the dairy
16 margin coverage (as defined in section 1401 of the
17 Agricultural Act of 2014 (7 U.S.C. 9051)).

18 (¢) SUPPLEMENTAL PRODUCTION HISTORY CAL-
19 CULATION.—For purposes of determining the production

No
OQ

history of an eligible dairy operation under this section,

NO
—

such dairy operation’s production history shall be equal

ho
No

to—

ho
Go

(1) the production volume of such dairy oper-

we)
i

ation for the 2019 milk marketing vear; minus

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003006
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 141 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

702
1 (2) the dairy margin coverage production his-
2 tory of such dairy operation established under sec-
3 tion 1405 of the Agricultural Act of 2014 (7 U.S.C.
4 9055).
5 (d) COVERAGE PERCENTAGE.—
6 (1) IN GENERAL.—For purposes of calculating
7 payments to be issued under this section during a
8 calendar year, an eligible dairy operation’s coverage
9 percentage shall be equal to the coverage percentage
10 selected by such eligible dairy operation with respect
11 to such calendar year under section 1406 of the Ag-
12 ricultural Act of 2014 (7 U.S.C. 9056).
13 (2) 5-MELLION POUND LIMITATION.—
14 (A) IN GENERAL.—The Seeretary shall not
15 provide supplemental dairy margin coverage on
16 an eligible dairy operation’s actual production
17 for a calendar year such that the total covered
18 production history of such dairy operation ex-
19 ceeds 5 million pounds.
20 (B) DETERMINATION OF AMOUNT.—lIn eal-
21 culating the total covered production history of
22 an eligible dairy operation under subparagraph
23 (A), the Secretary shall multiply the coverage
24 percentage selected by such operation under
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003007
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 142 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

703

1 section 1406 of the Agricultural Act of 2014 (7

2 U.S.C. 9056) by the sum of—

3 (i) the supplemental production his-

4 tory caleulated under subsection (ce) with

5 respect to such dairy operation; and

6 (ii) the dairy margin coverage produc-

7 tion history described in subsection (¢)(2)

8 with respect to such dairy operation.

9 (e) PREMIUM Cost.—The premium cost for an eligi-
10 ble dairy operation under this section for a calendar year
11 shall be equal to the product of multiplying—

12 (1) the Tier I premium cost caleulated with re-
13 spect to such dairy operation for such year under
14 section 1407(b) of the Agricultural Aet of 2014 (7
15 12 U.S.C. 9057(b)); by
16 (2) the production history caleulation with re-
17 spect to such dairy operation determined under sub-
18 section (@) (such that total covered production his-
19 tory does not exceed 5 million pounds).
20 (f) REGULATIONS.—Not later than 45 days after the
21 date of the enactment of this section, the Secretary shall
22 issue regulations to carry out this section.
23 (2) PROHIBITION WITH RESPECT TO DatRY MARGIN
24 COVERAGE ENROLLMENT.—The Secretary may not re-
25 open or otherwise provide a special enrollment for dairy
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003008
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 143 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

704

—_

margin coverage (as defined in section 1401 of the Agri-
eultural Act of 2014 (7 U.S.C. 9051)) for purposes of es-
tablishing eligibility for supplemental dairy margin cov-
erage payments under this section.

(h) RETROACTIVE APPLICATION FOR CALENDAR
YEAR 2020.—The Secretary shall make payments under
this section to eligible dairy operations described in sub-

section (b)(1) for months after and including January,

oO Aa aN DH OD SP WH Ld

2020.

i
©

(i) SUNSET.—The authority to make payments under

poe,
—

this section shall terminate on December 31, 20238.

i
No

) FUNDING.—Out of any amounts in the Treasury

—"
On

not otherwise appropriated, there are made available such

—
fs

sums as may be necessary to carry out this program.

—"
ws

SEC. 60203. RECOURSE LOAN PROGRAM FOR COMMERCIAL

oooh,
oN

PROCESSORS OF DAIRY PRODUCTS.

—_
~

(a) IN GENERAL.—The Secretary shall make re-

—_
CO

course loans available to qualified applicants during the

—
\©

COVID-19 pandemie.

i)
©

(b) AMOUNT OF LOAN.—

NO
—

(1) IN GENERAL.—A recourse loan made under

ho
No

this section shall be provided to qualified applicants

ho
Go

up to the value of the eligible dairy product inven-

we)
i

tory of the applicant as determined by the Secretary

No
Gn

and consistent with subsection (¢).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003009
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 144 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

705

a

(2) VALUATION.—For purposes of making re-
course loans under this section, the Secretary shall
conduct eligible dairy product valuations to provide,
to the maximum extent practicable, funds to con-
tinue the operations of qualified applicants.

(e) INVENTORY USED AS COLLATERAL.—Eligible
dairy product inventory used as collateral for the recourse

loan program under this section shall be pledged on a ro-

oO Aa aN DH OD SP WH Ld

tating basis to prevent spoilage of perishable products.

=
©

(d) TERM OF LOAN.—A recourse loan under this see-

—
—

tion may be made for a period as determined by the See-

=
No

retary, except that no such recourse loan may end after

—
On

the date that is 24 months after the date of the enactment

jah
fp

of this section.

 

—
ws

(e) FUNDING AND AUTHORITIES.—Out of any

—
on

amounts in the Treasury not otherwise appropriated, there

17 is made available $500,000,000 to carry out this section.
18 (f) DEFINITIONS.—In this section:

19 (1) ELIGIBLE DAIRY PRODUCTS.—The term
20 “eligible dairy products’ means all dairy products
21 whether in base commodity or finished product form.
22 (2) QUALIFIED APPLICANT.—The term “quali-
23 fied applicant” means any commercial processors,
24 packagers, merchants, marketers, wholesalers, and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003010
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 145 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

706
1 distributors of eligible dairy products impacted by

COVID-19.
SEC. 60204. DAIRY MARGIN COVERAGE PREMIUM DIS-
COUNT FOR 3-YEAR SIGNUP.

The Seeretary shall provide a 15 percent discount for

2

3

4

5

6 the premiums described in subsections (b) and (e) of see-
7 tion 1407 of the Agricultural Act of 2014 (7 U.S.C. 9051)
§ and the premium described in section 60202(e) for a dairy
9 operation (as defined in 1401 of such Act (7 U.S.C.
10 9051)) that makes a 1-time, three-year election to enroll
11 im dairy margin coverage under part I of subtitle D of
12 such Act for calendar years 2021 through 2023.

13 TITLE TI—SPECIALTY CROPS AND OTHER

14 COMMODITIES

15 SEC. 60301. SUPPORT FOR SPECIALTY CROP SECTOR.

16 Section 101(1) of the Specialty Crops Competitiveness
17 Act of 2004 (7 U.S.C. 1621 note) is amended by adding

18 at the end the following:

19 (3) COVID-19 OUTBREAK RELIEF.—
20 “(A) IN GENERAL.—The Secretary shall
21 make grants to States eligible to receive a grant
22 under this section to assist State efforts to sup-
23 port the specialty crop sector for impacts re-
24 lated to the COVID-19 public health emer-
25 gency.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003011
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 146 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

707
1 “(B) FUNDING.—There is appropriated,
2 out of any funds in the Treasury not otherwise
3 appropriated, to carry out subparagraph (A)
4 not less than $100,000,000, to remain available
5 until expended.”’.
6 SEC. 60302. SUPPORT FOR LOCAL AGRICULTURAL MAR-
7 KETS.
8 Section 210AG) of the Agricultural Marketing Act of
9 1946 (7 U.S.C. 1627e(d)) is amended by adding at the
10 end the following:
11 “(4) GRANTS FOR COVID—19 LOSSES.—
12 (A) IN GENERAL.—TIn addition to grants
13 made under the preceding provisions of this
14 subsection, the Seeretary shall make grants to
15 eligible entities specified in subsection (d)(6)(B)
16 to provide assistance in response to the
17 COVID-19 pandemic.
18 “(B) MATCHING FUNDS APPLICABILITY.—
19 The Secretary may not require a recipient of a
20 erant under subparagraph (A) to provide any
21 non Federal matching funds.
22 “(F) FUNDING.—There is appropriated,
23 out of any funds in the Treasury not otherwise
24 appropriated, to carry out this paragraph,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003012
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 147 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

708
1 $50,000,000, to remain available until ex-
2 pended.”’.
3 SEC. 60303. SUPPORT FOR FARMING OPPORTUNITIES
4 TRAINING AND OUTREACH.
5 Section 2501 of the Food, Agriculture, Conservation,
6 and Trade Act of 1990 (7 U.S.C. 2279) is amended bv
7 adding at the end the following:
8 ‘“(m) ADDITIONAL FUNDING.—
9 (1) IN GENERAL.—The Secretary shall make

10 erants to, or enter into cooperative agreements or
il contracts with, eligible entities specified in sub-
12 section (¢)(1) to provide training, outreach, and
13 technical assistance on operations, financing, and
14 marketing to beginning farmers and ranchers, so-
15 cially disadvantaged farmers and ranchers, and vet-
16 eran farmers and ranchers.
17 (2) MATCHING FUNDS APPLICABILITY.—The
18 Secretary may not require a recipient of a grant
19 under this subsection to provide any nonlederal
20 matching funds.
21 (3) FUNDING.—There is appropriated, out of
22 any funds in the Treasury not otherwise appro-
23 priated, to carry out this subsection, $50,000,000, to
24 remain available until expended.”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003013
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 148 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

709

1 SEC. 60304. SUPPORT FOR FARM STRESS PROGRAMS.

2 (a) IN GENERAL.—The Seeretary shall make grants
3 to State departments of agriculture (or such equivalent
4 department) to expand or sustain stress assistance pro-
5 grams for individuals who are engaged in farming, ranch-
6 ing, and other agriculture-related occupations, including—
7 (1) programs that meet the criteria specified in
8 section 7522(b)(1) of the Food, Conservation, and
9 Energy Act of 2008 (7 U.S.C. 5936(b)(1)); and
10 (2) any State initiatives carried out as of the
11 date of the enactment of this Act that provide stress
12 assistance for such individuals.
13 (b) GRANT TIMING AND AMOUNT.—In making grants

14 under subsection (a), not later than 60 days after the date
15 of the enactment of this Act and subject to subsection (c),

16 the Secretary shall—

17 (1) make awards to States submitting State
18 plans that meet the criteria specified in paragraph
19 (1)(A) of such subsection within the time period
20 specified by the Seeretary, in an amount not to ex-
21 ceed, $500,000 for each State; and

22 (2) of the amounts made available under sub-
23 section (f), allocate among such States, an amount
24 to be determined by the Secretary.

25 (¢) STATE PLAN.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003014
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 149 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

710
1 (1) IN GENERAL.—A State department of agri-
2 culture seeking a grant under subsection (b) shall
3 submit to the Secretary a State plan to mitiate, ex-
4 pand, or sustain stress assistance programs de-
5 seribed in subsection (a) that ineludes—
6 (A) a description of each activity and the
7 estimated amount of funding to support each
8 program and activity carried out through such
9 a program,
10 (B) an estimated timeline for the operation
il of each such program and activity;
12 (C) the total amount of funding sought;
13 and
14 (D) an assurance that the State depart-
15 ment of agriculture will comply with the report-
16 ing requirement under subsection (e).
17 (2) GUIDANCE.—Not later than 20 days after
18 the date of the enactment of this Act, the Secretary
19 shall issue guidance for States with respect to the
20 submission of a State plan under paragraph (1) and
21 the allocation criteria under subsection (b).
22 (3) REALLOCATION.—If, after the first grants
23 are awarded pursuant to allocation under subsection
24 (b), any funds made available under subsection (f)
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003015
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 150 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

711

1 to earry out this subsection remain unobligated, the
Secretary shall—

(A) inform States that submit plans as de-
seribed in subsection (b), of such availability;
and

(B) reallocate such funds among such
States, as the Secretary determines to be ap-

propriate and equitable.

oO Aa aN DH OD SP WH Ld

(d) COLLABORATION.—The Secretary may issue
10 guidance to encourage State departments of agriculture

11 to use funds provided under this section to support pro-

 

12 erams deseribed in subsection (a) that are operated by-
13 (1) Indian tribes (as defined in section 4 of the
14 Indian Self-Determination and Education Assistance

15 Act (25 U.S.C. 5304));

16 (2) State cooperative extension services; and
17 (3) nongovernmental organizations.
18 (e) REPORTING.—Not later than 180 days after the

19 public health emergency declared under section 319 of the
20 Public Health Services Act (42 U.S.C. 247d) on January
21 31, 2020, is terminated, each State receiving additional
22 grants under subsection (b) shall submit a report to the
23 Secretary describing—

24 (1) the activities conducted using such funds;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003016
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 151 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

712
1 (2) the amount of funds used to support each
such activity; and
(3) the estimated number of individuals served
by each such activity.

(f) FUNDING.—Out of any money not otherwise ap-

$28,000,000, to remain available until expended.

2

3

4

5

6 propriated, there is appropriated to carry out this section
7

8 (2) STATE DEFINED.—In this section, the term
9

“State” means—

10 (1) a State;

11 (2) the District of Columbia;

12 (3) the Commonwealth of Puerto Rico; and

13 (4) any other territory or possession of the
14 United States.

15 SEC. 60305. SUPPORT FOR PROCESSED COMMODITIES.

 

16 (a) RENEWABLE FUEL REIMBURSEMENT PRO-
17 GRAM.—
18 (1) IN GENERAL.—The Secretary shall make
19 payments in accordance with this subsection to eligi-
20 ble entities that experienced unexpected market
21 losses as a result of the COVID-19 pandemic during
22 the applicable period.
23 (2) DEFINITIONS.—In this section:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003017
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 152 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

713

1 (A) APPLICABLE PERIOD.—The term “‘ap-
2 plicable period” means January 1, 2020,
3 through May 1, 2020.

4 (B) ELIGIBLE ENTITY.—The term ‘eligible
5 entity’ means any domestic entity or facility
6 that produced any qualified fuel in the calendar
7 vear 2019.

8 (C) QUALIFIED FUEL.—The term ‘“‘quali-
9 fied fuel” means any renewable fuel or ad-
10 vaneed biofuel (as such terms are defined in
11 section 211(0)(1) of the Clean Air Act), inelud-
12 ing renewable fuel from corn starch feedstock.
13 (3) AMOUNT OF PAYMENT.—The amount of the
14 payment. payable to an eligible entity shall be the
15 sum of—

16 (A) $0.45 multiplied by the number of gal-
17 lons of qualified fuel produced by the eligible
18 entity during the applicable period; and

19 (B) if the Secretary determines that the el-
20 igible entity was unable to produce any quali-
21 fied fuel throughout 1 or more calendar months
22 during the applicable period due to the
23 COVID-19 pandemic, $0.45 multiplied by 50
24 percent of the number of gallons produced by

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003018
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 153 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

714
1 the eligible entity in the corresponding month
2 or months in calendar year 2019.
3 (4) ReporT.—Not later than 180 days after
4 the date of the enactment of this Act, the Secretary
5 shall submit to the Committee on Agriculture of the
6 House of Representatives and the Committee on Ag-
7 riculture, Nutrition, and Forestry of the Senate a
8 report on the payments made under this subsection,
9 including the identity of each payment recipient and
10 the amount of the payment paid to the payment re-
11 cipient.
12 (5) FUNDING.—There is made available, out of
13 any funds in the Treasury not otherwise appro-
14 priated, such sums as may be necessary for pay-
15 ments to eligible entities under this subsection.
16 (6) ADMINISTRATION.—
17 (A) IN GENERAL.—The Secretary shall use
18 the funds, facilities, and authorities of the Com-
19 modity Credit Corporation to carry out this
20 subsection.
21 (B) REGULATIONS.—
22 (i) IN GENERAL.—Exeept as otherwise
23 provided in this subsection, not later than
24 30 days after the date of the enactment of
25 this Act, the Secretary and the Commodity
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003019
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 154 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

715

1 Credit. Corporation, as appropriate, shall
2 prescribe such regulations as are necessary
3 to earry out this subsection.

4 (i) PROCEDURE.—The promulgation
5 of regulations under, and administration
6 of, this subsection shall be made without
7 regard to—

8 (I) the notice and comment pro-
9 visions of section 553 of title 5,
10 United States Code; and

il (I) chapter 35 of title 44,
12 United States Code (commonly known
13 as the “Paperwork Reduction Act’’).
14 (b) EMERGENCY ASSISTANCE FOR TEXTILE
15 MILLs.

16 (1) IN GENERAL.—The Secretary shall make
17 emergency assistance available to domestic users of
18 upland cotton and extra long staple cotton in the
19 form of a payment in an amount determined under
20 paragraph (2), regardless of the origin of such up-
21 land cotton or extra long staple cotton, during the
22 10-month period beginning on March 1, 2020.
23 (2) CALCULATION OF — ASSISTANCE.—The
24 amount of the assistance provided under paragraph

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003020
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 155 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

716

1 (1) to a domestic user deseribed in such paragraph
2 shall be equal to 10 multiplied by the product of—
3 (A) the domestic user’s historical monthly
4 average consumption; and

5 (B) 6 cents per pound so consumed.

6 (3) ALLOWABLE USE.—Any emergency assist-
7 ance provided under this section shall be made avail-
8 able only to domestic users of upland cotton and
9 extra long staple cotton that certify that the assist-
10 ance shall be used only for operating expenses.

11 (4) HISTORICAL MONTHLY AVERAGE CONSUMP-
12 TION DEFINED.—The term “historical monthly aver-
13 age consumption” means the average consumption
14 for each month occurring during the period begin-
15 ning on January 1, 2017, and ending on December
16 31, 2019.

17 (5) SUNSET.—The Secretary may not provide
18 emergency assistance under this section on or after
19 December 31, 2020.
20 (6) FUNDING.—There is made available, out of
21 any funds in the Treasury not otherwise appro-
22 priated, such sums as may be necessary to carry out
23 this section.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003021
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 156 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

717
1 SEC. 60306. DIRECT PAYMENTS TO AGRICULTURAL PRO-

2 DUCERS.

3 (a) IN GENERAL.—The Secretary shall make direct

4 payments to producers of specialty crops, livestock, and

5 other commodities, to cover losses in response to the

6 COVID-19 pandemic.

7 (b) PAYMENT CALCULATIONS.—Payment under sub-

§ section (a), shall be ealeulated as follows:

9 (1) SPECIALTY CROPS, LIVESTOCK, AND OTHER
10 COMMODITIES COVERED BY CORONAVIRUS FOOD AS-
11 SISTANCE PROGRAM.—In the case of losses of spe-
12 cialty crops, livestock, and other commodities in-
13 eurred during the first quarter of calendar year
14 2020 and eligible to receive direct payments under
15 the Department of Agriculture’s final rule for the
16 Coronavirus Food Assistance program of the De-
17 partment of Agriculture, payments under subsection
18 (a) shall be made to producers to ensure that they
19 are compensated for 85 percent of the second quar-
20 ter actual losses estimated by the Secretary.

21 (2) SPECIALTY CROPS, LIVESTOCK, AND OTHER

22 COMMODITIES NOT COVERED BY CORONAVIRUS FOOD

23 ASSISTANCE PROGRAM.—In the case of losses of spe-

24 cialty crops, livestock, and other commodities for

25 which a producer is ineligible to receive direct pay-

26 ments under the program referred to in paragraph
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003022
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 157 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

718

1 (1), payments under subsection (a) shall be equal to
2 85 percent of the actual losses estimated by the See-
3 retary for the first and second quarters of calendar
4 year 2020 for their commodity.

5 (ec) ADJUSTMENT.—In ealeulating the amount of a
6 payment under subsection (b)(2), the Secretary shall ac-
7 count for price differentiation factors for a given com-
8 modity based on location, specialized varieties, and farm-
9 ing practices such as certified organic products, by
10 using—

11 (1) differentiated prices, as determined by the
12 Risk Management Ageney for purposes of the Hed-
13 eral crop insurance program under the Federal Crop
14 Insurance Act (7 U.S.C. 1501 et seq.), when avail-
15 able; and

16 (2) other data from the Department of Agri-
17 culture and colleges and universities, to determine
18 estimated prices.

19 (d) ADJUSTED GROSS INCOME LIMITATIONS.—A
20 payment under this section shall be deemed to be a ecov-

bo
—

ered benefit under section 1001D(b)(2) of the Food Secu-

No
No

rity Act of 1985 (7 U.S.C. 1308-8a(b)(2)), unless at least

N
Go

75 percent of the adjusted gross income of the recipient

We)
a

of the payment is derived from farming, ranching, or for-

No
Cn

estry-related activities.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003023
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 158 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

719

—_

(e) PAYMENTS.—The Secretary shall make payments
under subsection (a) not later than 60 days after the date
of the enactment of this section.

(f) FUNDING.—There is made available, out of anv
funds in the Treasury not otherwise appropriated, to carry
out this section $16,500,000,000, to remain available until

December 31, 2020.

(2) NOTIFICATION.—Anvy obligation or expenditure

oO Aa aN DH OD SP WH Ld

under this section shall be subject to the requirements de-

i
©

seribed in section 20 of the Commodity Credit Corporation

poe,
—

Charter Act, as added by section 60402.

i
No

(h) REPORT TO CONGRESS.—Not later than one year

—"
On

after the date of the enactment of this Act, the Secretary

—
fs

shall submit to the Committee on Agriculture of the House

—"
ws

of Representatives and the Committee on Agriculture, Nu-

oooh,
oN

trition, and Forestry of the Senate a report specifying how

—_
~

price losses were calculated for each crop and erop dif-

—_
CO

ferentiation factor, and evaluating the implementation,

—
\©

costs, and general effectiveness of this section and the

No
OQ

Coronavirus Food Assistance program of the Department

NO
—

of Agriculture.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003024
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 159 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

720
TITLE IV—COMMODITY CREDIT CORPORATION

—_

SEC. 60401. EMERGENCY ASSISTANCE.

Section 5 of the Commodity Credit Corporation Char-
ter Act (15 U.S.C. 714¢) is amended by redesignating sub-
section (h) as subsection (j) and inserting the following:

‘‘(h) Remove and dispose of or aid in the removal or
disposition of surplus livestock and poultry due to signifi-

eant supply chain interruption during an emergency pe-

oO Aa aN DH OD SP WH Ld

riod.

i
©

‘“G) Aid agricultural processing plants to ensure sup-

poe,
—

ply chain continuity during an emergency period.”’.

i
No

SEC. 60402. CONGRESSIONAL NOTIFICATION.

—"
On

The Commodity Credit Corporation Charter Act (15

—
fs

U.S.C. 714 et seq.) is amended by adding at the end the

—"
ws

following new section:

oooh,
oN

“SEC. 20. CONGRESSIONAL NOTIFICATION AND OVERSIGHT

—_
~

ON SPENDING.

 

—_
CO

(a) IN GENERAL.—The Secretary shall notify in

—
\©

writing, by first-class mail and electronic mail, the Com-

No
OQ

mittee on Agriculture of the House of Representatives and

NO
—

the Committee on Agriculture, Nutrition, and Forestry of

ho
No

the Senate at least 90 calendar days (not counting anv

ho
Go

day on which both the House of Representatives and Sen-

we)
i

ate are not in session) in advance of any obligation or ex-

No
Gn

penditure authorized under this Act.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003025
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 160 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

721

1 “(b) WRITTEN NOTICE.—A written notice required
2 under subsection (a) shall specify.

3 (1) the commodities that will be affected;

4 (2) the maximum financial benefit per com-
5 modity;

6 (3) the nature of the support, inclading—

7 CA) direct payments;

8 “(B) technical and financial assistance;

9 “(C) marketing assistance; and
10 “(D) purchases;
11 (4) the expected legal entities or individuals
12 that would receive financial benefits;
13 (5) the intended policy goals;
14 (6) the legal justification specifying the au-
15 thority of this Act utilized; and
16 (7) the projected impacts to commodity mar-
17 kets.
18 ‘‘(@) MONITORING OR OVERSIGHT.—The Comptroller

19 General of the United States shall conduct monitoring and
20 oversight of the exercise of authorities, the receipt, dis-
21 bursement, and use of funds for which a report is required
22 under subsection (a).

23 ‘“(d) REPorRtTS.—In conducting monitoring and over-

 

24 sight under subsection (e), the Comptroller General shall

25 publish reports regarding the ongoing monitoring and

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003026
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 161 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

722
1 oversight efforts, which, along with any audits and inves-
2 tigations conducted by the Comptroller General, shall be
3 submitted to the Committee on Agriculture of the House
4 of Representatives and the Committee on Agriculture, Nu-
5 trition, and Forestry of the Senate and posted on the
6 website of the Government Accountability Office
7 (1) not later than 90 days after the initial ob-
8 ligation or expenditure of funds subject to subsection
9 (a), and every other month thereafter for as long as
10 such obligations or expenditures continue; and
11 (2) submit to the Committee on Agriculture of
12 the House of Representatives and the Committee on
13 Agriculture, Nutrition, and Forestry of the Senate
14 additional reports as warranted by the findings of
15 the monitoring and oversight activities of the Comp-
16 troller General.
17 “(e) ACCESS TO INFORMATION.—
18 “(1) RIGHT OF ACCESS.—In conducting: moni-
19 toring and oversight activities under subsection (ce),
20 the Comptroller General shall have access to records,
21 upon request, of any Federal, State, or local agency,
22 contractor, grantee, recipient, or subrecipient per-
23 taining to any obligations or expenditures subject to
24 subsection (a), including private entities receiving
25 such assistance.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003027
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 162 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

723

1 (2) COPIES.—The Comptroller General may
2 make and retain copies of any records accessed
3 under paragraph (1) as the Comptroller General de-
4 termines appropriate.

5 (3) INTERVIEWS.—In addition to such other
6 authorities as are available, the Comptroller General
7 or a designee of the Comptroller General may inter-
8 view Federal, State, or local officials, contractor
9 staff, grantee staff, recipients, or subrecipients per-
10 taining to any obligations or expenditures subject to
il subsection (a), including private entities receiving
12 such assistance.

13 (4) INSPECTION OF FACILITIES.—As deter-
14 mined necessary by the Comptroller General, the
15 Government Accountability Office may inspect facili-
16 ties at which Federal, State, or local officials, con-
17 tractor staff, grantee staff, or recipients or sub-
18 recipients carry out their responsibilities related to
19 obligations or expenditures subject to subsection (a).
20 (5) ENFORCEMENT.—Aceess rights under this
21 subsection shall be subject to enforcement consistent
22 with section 716 of title 31, United States Code.
23 “(f) RELATIONSHIP TO EXISTING AUTHORITY.—

24 Nothing in this section shall be construed to limit, amend,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003028
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 163 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

724

a

supersede, or restrict In any manner any existing’ author-
ity of the Comptroller General.

‘“(o) EXCEPTION TO WAITING PERIOD.—Subsection
(a) shall not apply if, prior to obligating or spending any
funding deseribed in such subsection, the Secretary ob-
tains approval in writing from at least three of the fol-
lowing individuals—

(1) the Chair of the Committee on Agriculture

oO Aa aN DH OD SP WH Ld

of the House of Representatives,

i
©

(2) the Ranking Member of the Committee on

ev
pn,

Agriculture of the House of Representatives,

i
No

“(3) the Chair of the Committee on <Agri-

—"
On

culture, Nutrition, and Forestry of the Senate; and

—
fs

(4) the Ranking Member of the Committee on

—"
ws

Agriculture, Nutrition, and Forestry of the Senate.

oooh,
oN

“(h) EXCLUSION FOR PREEXISTING AUTHORIZA-

—_
~

TIONS.—This section shall not apply to obligations and ex-

—_
CO

penditures authorized in the Agriculture Improvement Act

—
\©

of 2018 (Public Law 115-334).”.
TITLE V—CONSERVATION

we OY
= ©

SEC. 60501. EMERGENCY SOIL HEALTH AND INCOME PRO-

ho
No

TECTION PILOT PROGRAM.

ho
Go

(a) DEFINITION OF ELIGIBLE LAND.—In this sec-

we)
i

tion, the term ‘‘eligible land” means cropland that—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003029
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 164 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

725
1 (1) is selected by the owner or operator of the
2 land for proposed enrollment in the pilot program
3 under this section; and
4 (2) as determined by the Secretary, had a crop-
5 ping history or was considered to be planted during
6 each of the 3 crop years preceding enrollment.
7 (b) ESTABLISHMENT.—
8 (1) IN GENERAL.—The Secretary shall establish
9 a voluntary emergency soil health and income pro-
10 tection pilot program under which eligible land is en-
il rolled through the use of contracts to assist owners
12 and operators of eligible land to conserve and im-
13 prove the soil, water, and wildlife resources of the el-
14 igible land.
15 (2) DEADLINE FOR PARTICIPATION.—Eligible
16 land may be enrolled in the program under this sec-
17 tion through December 31, 2021.
18 (¢) CONTRACTS.—
19 (1) REQUIREMENTS.—A contract described in
20 subsection (b) shall—
21 (A) be entered into by the Secretary, the
22 owner of the eligible land, and (if applicable)
23 the operator of the eligible land; and
24 (B) provide that, during the term of the
25 contract
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003030
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 165 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

726
1 (i) the lowest practicable cost peren-
2 nial conserving use cover crop for the eligi-
3 ble land, as determined by the applicable
4 State conservationist after considering the
5 advice of the applicable State technical
6 committee, shall be planted on the eligible
7 land;
8 (ii) subject to paragraph (4), the eligi-
9 ble land may be harvested for seed, hayed,
10 or grazed outside the primary nesting sea-
11 son established for the applicable county;
12 (iii) the eligible land may be eligible
13 for a walk-in access program of the appli-
14 cable State, if any; and
15 (iv) a nonprofit wildlife organization
16 may provide to the owner or operator of
17 the eligible land a payment in exchange for
18 an agreement by the owner or operator not
19 to harvest the conserving use cover.
20 (2) PAYMENTS.—
21 (A) RENTAL RATE.—Execept as provided in
22 paragraph (4)(B)(i), the annual rental rate for
23 a payment under a contract described in sub-
24 section (b) shall be $70 per aere.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003031
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 166 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

727

1 (B) ADVANCE PAYMENT.—At the request
2 of the owner and (if applicable) the operator of
3 the eligible land, the Secretary shall make all
4 rental payments under a contract entered into
5 under this section within 30 days of entering
6 into such contract.

7 (C) COST SHARE PAYMENTS.—A_ contract
8 described in subsection (b) shall provide that,
9 during the term of the contract, the Secretary
10 shall pay, of the actual cost of establishment of
11 the conserving use cover crop under paragraph
12 (1)(B)(i), not more than $30 per aere.

13 (3) TERM.—

14 (A) IN GENERAL.—Except as provided in
15 subparagraph (B), each contract deseribed in
16 subsection (b) shall be for a term of 3 years.

17 (B) EARLY TERMINATION.—

18 (i) SECRETARY.—The Secretary may
19 terminate a contract deseribed in sub-
20 section (b) before the end of the term de-
21 seribed in subparagraph (A) if the See-
22 retary determines that the early termi-
23 nation of the contract is appropriate.
24 (Gi) OWNERS AND OPERATORS.—An
25 owner and (if applicable) an operator of el-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003032
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 167 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

728

1 igible land enrolled in the pilot program

2 under this section may terminate a con-

3 tract deseribed in subsection (b) before the

4 end of the term deseribed in subparagraph

5 (A) if the owner and (if applicable) the op-

6 erator pay to the Secretary an amount

7 equal to the amount of rental payments re-

8 ceived under the contract.

9 (4) HARVESTING, HAYING, AND GRAZING OUT-
10 SIDE APPLICABLE PERIOD.—The harvesting for
11 seed, haying, or grazing of eligible land under para-
12 oeraph (1)(B)Gi) outside of the primary nesting sea-
13 son established for the applicable county shall be
14 subject to the conditions that—

15 (A) with respect to eligible land that is so
16 hayed or grazed, adequate stubble height shall
17 be maintained to protect the soil on the eligible
18 land, as determined by the applicable State con-
19 servationist after considering the advice of the
20 applicable State technical committee; and

21 (B) with respect to eligible land that is so
22 harvested for seed—

23 (i) the eligible land shall not be eligi-
24 ble to be insured or reinsured under the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003033
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 168 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

729

1 Federal Crop Insurance Act (7 U.S.C.

2 1501 et seq.); and

3 (ii) the annual rental rate for a pay-

4 ment under a contract described in sub-

5 section (b) shall be $52.50 per aere.

6 (d) ACREAGE LIMITATION.—Not more than

7 5,000,000 total acres of eligible land may be enrolled

8 under the pilot program under this section.

9 (e) FUNDING.—There is appropriated, out of any

10 funds in the Treasury not otherwise appropriated, such

11 sums as may be necessary to carry out this section.

12 TITLE VI—NUTRITION

13 SEC. 60601. DEFINITIONS.

14 In this title:

15 (1) COvibD-19 PUBLIC HEALTH EMERGENCY.—

16 The term “COVID-19 public health emergency”

17 means the public health emergency declared by the

18 Secretary of Health and Human Services under sec-

19 tion 319 of the Public Health Services Act (42

20 U.S.C. 247d) on January 31, 2020, with respect to

21 COVID-19.

22 (2) SUPPLEMENTAL NUTRITION ASSISTANCE

23 PROGRAM.—The term “supplemental nutrition as-

24 sistance program” has the meaning given such term
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003034
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 169 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

730

1 in section 3(t) of the Food and Nutrition Act of
2 2008 (7 U.S.C. 2012(t)).

3 SEC. 60602. ENHANCED PROJECTS TO HARVEST, PROCESS,
4 PACKAGE, OR TRANSPORT DONATED COM.
5 MODITIES.

6 (a) DEFINITIONS.—In this section:

7 (1) EMERGENCY FEEDING ORGANIZATION.—
8 The term “emergency feeding organization” has the
9 meaning given the term in section 201A of the
10 Emergency Food Assistance Act of 1983 (7 U.S.C.
11 7501).

12 (2) PROJECT.—The term “project”? has the
13 meaning given the term in section 203D(d)(1) of the
14 Emergency Food Assistance Act of 1983 (7 U.S.C.
15 7507(d)(1)).

16 (3) PRIORITY AGRICULTURAL PRODUCT.—The
17 term “‘priority agricultural product” means a dairy,
18 meat, or poultry product, or a specialty crop—

19 (A) packaged or marketed for sale to com-
20 mercial or food service industries;
21 (B) for which decreased demand exists for
22 such a product due to the COVID-19 outbreak;
23 and
24 (C) the repurposing of which would be im-
25 practical for grocery or retail sale.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003035
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 170 of 314

G:ACMTE\AP\IG\FY20\_D\HEROES XML

 

731
1 (4) STATE.—The term ‘State’ has the mean-
2 ing given the term in section 2038D of the Emer-
3 geney Food Assistance Act of 1983 (7 U.S.C. 7507).
4 (5) STATE AGENCY.—The term “State agency”
5 has the meaning given the term in section 203D of
6 the Emergency Food Assistance Act of 1983 (7
7 U.S.C. 7507).
8 (b) ENHANCED PROJECTS.—
9 (1) IN GENERAL.—Subject to paragraphs (38)
10 and (4), using funds made available under sub-
il section (d), the Secretary may provide funds to
12 States to pay for harvesting, processing, packaging,
13 or transportation costs of carrying out a project.
14 (2) GUIDANCE.—Not later than 30 days after
15 the date of enactment of this Act, the Secretary
16 shall issue guidance to States—
17 (A) to carry out this section;
18 (B) to inform States of their allocations
19 under paragraph (3); and
20 (C) to encourage States to earry out
21 projects that work with agricultural producers,
22 processors, and distributors with priority agri-
23 cultural products.
24 (3) ALLOCATION.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003036
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 171 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

732

1 (A) ELIGIBILITY FOR ALLOCATION.—The

2 Seeretary shall allocate funds made available

3 under subsection (d) based on the formula in

4 effect under section 214(a) of the Emergency

5 Food Assistance Act of 1983 (7 UWC.

6 7515(a)), among States that timely submit a

7 State plan of operation for a project that in-

8 eludes—

9 (i) a list of emergency feeding organi-
10 zations in the State that will operate the
il project in partnership with the State agen-
12 Cy;

13 (ii) at the option of the State, a list
14 of priority agricultural products located in
15 the State that are for donation to emer-
16 gency feeding organizations and ready for
17 transport;
18 (iii) a deseription of how the project
19 will meet the purposes deseribed in section
20 203D(d)(3) of the Emergency Food Assist-
21 ance Act of 1983 (7 U.S.C. 7507(d)(3));
22 and
23 (iv) a timeline of when the project. will
24 begin operating.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003037
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 172 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

733
1 (B) REALLOCATION.—If the Secretary de-
2 termines that a State will not expend all the
3 funds allocated to the State under subpara-
4 graph (A), the Secretary shall reallocate the un-
5 expended funds to other eligible States.
6 (C) REPORT.—Each State that receives
7 funds allocated under this paragraph shall sub-
8 mit to the Seeretary financial reports on a reg-
9 ular basis describing the use of the funds.
10 (4) USE OF FUNDS.—
11 (A) IN GENERAL.—A State that receives
12 funds under section 203D(d)(5) of the Emer-
13 gency Food Assistance Act of 1983 (7 U.S.C.
14 7507(d)(5)) may—
15 (i) receive funds under this section;
16 and
17 Gi) use funds received under this see-
18 tion—
19 (I) to expand projects for which
20 funds are received under such section
21 203D(d)(5);
22 (II) to carry out new projects
23 with agricultural producers, proc-
24 essors, or distributors participating in
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003038
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 173 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

734

1 projects for which funds are received
2 under such section 203D(d)(5); and

3 (III) to carry out projects with
4 agricultural producers, processors, or
5 distributors not participating in
6 projects for which funds are received
7 under such seetion 203D(d)(5).

8 (B) FEDERAL SHARE.—Funds received
9 under this section shall not be subject to the
10 Federal share limitation described in section
11 203D(d)(2)(B) of the Emergeney Food Assist-
12 ance Act of 1988 (7 U.S.C. 7507(d)(2)(B)).

13 (¢) COOPERATIVE AGREEMENTS.

14 (1) IN GENERAL.—A State agency that carries
15 out a project using Federal funds received under
16 this section may enter into cooperative agreements
17 with State agencies of other States under section
18 203B(d) of the Emergency Food Assistance Act of
19 1983 (7 U.S.C. 7507(d)) to maximize the use of
20 commodities donated under the project.
21 (2) SUBMISSION.—Not later than 15 days after
22 entering into a cooperative agreement under para-
23 graph (1), a State agency shall submit such agree-
24 ment to the Secretary.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003039
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 174 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

735

—_

(d) APPROPRIATION OF FuNDS.—Out of funds in the
Treasury not otherwise appropriated, there is appro-
priated to carry out this section $25,000,000 to remain
available until the September 30, 2021.

(e) PUBLIC AVATLABILITY.—Not later than 10 days
after the date of the receipt or issuance of each document
listed in paragraphs (1), (2), or (8) of this subsection, the

Secretary shall make publicly available on the website of

oO Aa aN DH OD SP WH Ld

the Department of Agriculture the followmg documents:

i
©

(1) Any guidance issued under subsection

(b)(2).

pom ume,
NO =

(2) A State plan of operation or report sub-

—"
On

mitted in accordance with subsection (b)(3).

—
fs

(3) A cooperative agreement submitted in ae-

—"
ws

cordance with subsection (¢).

oooh,
oN

SEC. 60603. EMERGENCY FOOD ASSISTANCE PROGRAM

—_
~

FLEXIBILITIES.

—
oO

(a) IN GENERAL.—Notwithstanding any other provi-

—
\©

sion of law, the Secretary of Agriculture shall issue guid-

i)
©

ance to waive the non-lederal match requirement under

bo
—

section 204(a)(4)(A) of the Emergency Food Assistance

No
No

Act of 1983 for funding appropriated in title I of division

N
Go

A of this Act for costs associated with the distribution of

We)
a

commodities.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003040
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 175 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

736
1 (b) Pupuic AVAILABILITY.—The Secretary shall
make available the guidance document issued under sub-
section (a) on the public website of the Department of Ag-

riculture not later than 10 days after the date of the

2

3

4

5 issuance of such guidance.
6 (¢) EFFECTIVE PERTOD.—The authority under this
7 section shall expire 30 days after the termination of the
§ COVID-19 public health emergency.

9 SEC. 60604. FLEXIBILITIES FOR SENIOR FARMERS’ MARKET
10 PROGRAM.

il (a) AUTHORITY TO Mopiry oR WAIVE RULES.—
12 Notwithstanding any other provision of law and if re-
13 quested by a State agency, the Secretary of Agriculture
14 may modify or waive any rule issued under section 4402
15 of the Farm Security and Rural Investment Act of 2002
16 (7 U.S.C. 3007) that apples to such State agency if the

17 Secretary determines that—

18 (1) sueh State agency is unable to comply with
19 such rule as a result of COVID-19, and

20 (2) the requested modification or waiver is nec-
21 essary to enable such State agency to provide assist-
22 ance to low-income seniors under such section.

23 (b) PUBLIC AVAILABILITY.—Not later than 10 days

24 after the date of the receipt or issuance of each document

25 listed in paragraphs (1) and (2) of this subsection, the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003041
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 176 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

737
1 Seeretary shall make publicly available on the website of
the Department of Agriculture the followmg documents:
(1) Any request submitted by State agencies

under subsection (a).

2
3
4
5 (2) The Seeretary’s approval or denial of each
6 such request.

7 (¢) DEFINITION OF STATE AGENCY.—The term
§ “State agency” has the meaning given such term in sec-
9 tion 249.2 of 18 title 7 of the Code of Federal Regula-
10 tions.

11 (d) EFFECTIVE PERIOD.—Subsection (a) shall be in
12 effect during the period that begins on the date of the
13 enactment of this Act and ends 30 days after the termi-
14 nation of the COVID-19 public health emergency.

15 SEC. 60605. FLEXIBILITIES FOR THE FOOD DISTRIBUTION
16 PROGRAM ON INDIAN RESERVATIONS.

17 (a) WAIVER OF NON-FEDERAL SHARE REQUIRE-
18 MENT.—Funds provided in division B of the Coronavirus
19 Aid, Relief, and Economic Security Act (Public Law 116-
20 136) for the food distribution program on Indian reserva-
21 tions authorized by section 4(b) of the Food and Nutrition
22 Act of 2008 (7 U.S.C. 2018(b)) shall not be subject to
23 the payment of the non-Federal share requirement de-
24 seribed in section 4(b)(4)(A) of such Act (7 U.S.C.
25 2013(b)(4)(A)).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003042
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 177 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

738

1 (b) FLEXIBILITIES FOR CERTAIN HOUSEHOLDS.—
2 (1) IN GENERAL.—Notwithstanding any other
3 provision of law, the Secretary of Agriculture may
4 issue guidance to waive or adjust section 4(b)(2)(C)
5 of the Food and Nutrition Act of 2008 (7 U.S.C.
6 2013(b)(2)(C)) for any Tribal organization (as de-
7 fined in section 3(v) of such Act (7 U.S.C. 2012(¥)),
8 or for an appropriate State agency administering the
9 program established under section 4(b) of such Act
10 (7 U.S.C. 2013(b)), to ensure that households on
11 the Indian reservation who are participating in the
12 supplemental nutrition assistance program and who
13 are unable to access approved retail food stores due
14 to the outbreak of COVID-19 have access to com-
15 modities distributed under section 4(b) of such Act.
16 (2) PUBLIC AVAILABILITY.—The Secretary
17 shall make available the guidance document issued
18 under paragraph (1) on the public website of the
19 Department of Agriculture not later than 10 days
20 after the date of the issuance of such guidance.

21 (3) SUNSET.—The authority under this sub-
22 section shall expire 30 days after the termination of
23 the COVID-19 public health emergency.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003043
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 178 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

739
1 SEC. 60606. SUPPLEMENTAL NUTRITION ASSISTANCE PRO-

GRAM.

(a) VALUE OF BENEFITS.—Notwithstanding any
other provision of law, beginning on June 1, 2020, and
for each subsequent month through September 30, 2021,
the value of benefits determined under section 8(a) of the
Food and Nutrition Act of 2008 (7 U.S.C. 2017(a)), and

consolidated block grants for Puerto Rico and American

Oo fo SN DW OO S&P WH WN

Samoa determined under section 19(a) of such Act (7

—"
©

U.S.C. 2028(a)), shall be calculated using 115 percent of

ppmek
—_

the June 2019 value of the thrifty food plan (as defined

oooh,
bo

in section 3 of such Act (7 U.S.C. 2012)) if the value of
13 the benefits and block grants would be greater under that

14 ealeulation than in the absence of this subsection.

 

15 (b) MINIMUM AMOUNT.—

16 (1) IN GENERAL.—The minimum value of bene-
17 fits determined under section 8(a) of the Food and
18 Nutrition Act of 2008 (7 U.S.C. 2017(a)) for a
19 household of not more than 2 members shall be $30.
20 (2) EFFECTIVENESS.—Paragraph (1) shall re-
21 main in effect until the date on which 8 percent of
22 the value of the thrifty food plan for a household
23 containing 1 member, rounded to the nearest whole
24 dollar increment, is equal to or greater than $30.

25 (c) REQUIREMENTS FOR THE SECRETARY.—In ear-

26 rying out this section, the Secretary shall—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003044
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 179 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

740

1 (1) consider the benefit increases deseribed in
2 each of subsections (a) and (b) to be a “mass
3 change”;

4 (2) require a simple process for States to notify
5 households of the increase in benefits;

6 (3) consider section 16(¢)(38)(A) of the Food
7 and Nutrition Act of 2008 (7 U.S.C. 2025(e)(3)(A))
8 to apply to any errors in the implementation of this
9 section, without regard to the 120-day limit de-
10 seribed in that section;

11 (4) disregard the additional amount of benefits
12 that a household receives as a result of this section
13 in determining the amount of overissuances under
14 section 13 of the Food and Nutrition Act of 2008
15 (7 U.S.C. 2022); and

16 (5) set the tolerance level for excluding small
17 errors for the purposes of section 16(¢) of the Food
18 and Nutrition Act of 2008 (7 U.S.C. 2025(e)) at
19 $50 through September 30, 2021.
20 (d) PROVISIONS FOR IMPACTED WORKERS.—Not-
21 withstanding any other provision of law, the requirements

ho
No

under subsections (d)(1)(A)(Gi) and (0) of section 6 of the

ho
Go

Food and Nutrition Act of 2008 (7 U.S.C. 2015) shall

we)
i

not be in effect during the period beginning on June 1,

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003045
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 180 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

741

1 2020, and ending 2 vears after the date of enactment of

2 this Act.
3 (e) ADMINISTRATIVE EXPENSES.—
4 (1) IN GENERAL.—For the costs of State ad-
5 ministrative expenses associated with carrying out
6 this section and administering the supplemental nu-
7 trition assistance program established under the
8 Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
9 seq.), the  Seeretary shall make available
10 $150,000,000 for fiscal year 2020 and
il $150,000,000 for fiscal year 2021.
12 (2) TIMING FOR FISCAL YEAR 2020.—Not later
13 than 60 days after the date of the enactment of this
14 Act, the Secretary shall make available to States
15 amounts for fiscal year 2020 under paragraph (1).
16 (3) ALLOCATION OF FUNDS.—Funds described
17 in paragraph (1) shall be made available as grants
18 to State agencies for each fiscal year as follows:
19 (A) 75 percent of the amounts available
20 for each fiscal year shall be allocated to States
21 based on the share of each State of households
22 that participate in the supplemental nutrition
23 assistance program as reported to the Depart-
24 ment of Agriculture for the most recent 12-
25 month period for which data are available, ad-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003046
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 181 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

742
1 justed by the Secretary (as of the date of the
2 enactment of this Act) for participation in dis-
3 aster programs under section 5(h) of the Food
4 and Nutrition Act of 2008 (7 U.S.C. 2014(h));
5 and
6 (B) 25 percent of the amounts available
7 for each fiscal year shall be allocated to States
8 based on the increase in the number of house-
9 holds that participate in the supplemental nu-
10 trition assistance program as reported to the
11 Department of Agriculture over the most recent
12 12-month period for which data are available,
13 adjusted by the Secretary (as of the date of the
14 enactment of this Act) for participation in dis-
15 aster programs under section 5(h) of the Food
16 and Nutrition Act of 2008 (7 U.S.C. 2014(h)).
17 (f) SNAP RULES.—No funds (including fees) made

18 available under this Act or any other Act for any fiseal
19 year may be used to finalize, implement, administer, en-

20 force, carry out, or otherwise give effect to—

21 (1) the final rule entitled “Supplemental Nutri-
22 tion Assistance Program: Requirements for Able-
23 Bodied Adults Without Dependents” published in
24 the Federal Register on December 5, 2019 (84 Fed.
25 Ree. 66782);

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003047
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 182 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

743

1 (2) the proposed rule entitled “Revision of Cat-
2 egorical Eligibility in the Supplemental Nutrition
3 Assistance Program (SNAP)” published in the Fed-
4 eral Register on July 24, 2019 (84 Fed. Reg.
5 35570); or

6 (3) the proposed rule entitled “Supplemental
7 Nutrition Assistance Program: Standardization of
8 State Heating and Cooling Standard Utility Allow-
9 anees”’ published in the Federal Register on October
10 3, 2019 (84 Fed. Reg. 52809).
11 (¢) CERTAIN EXCLUSIONS FROM SNAP INCOME.—
12 A Federal pandemic unemployment compensation pay-

—"
On

ment made to an individual under section 2104 of the

—
fs

CARES Act (Public Law 116-136) shall not be regarded

—"
ws

as income and shall not be regarded as a resource for the

oooh,
oN

month of receipt and the following 9 months, for the pur-

—_
~

pose of determining eligibility for such individual or any

—_
CO

other individual for benefits or assistance, or the amount

—
\©

of benefits or assistance, under any programs authorized

No
OQ

under the Food and Nutrition Act of 2008 (7 U.S.C. 2011

NO
—

et seq.).

ho
No

(h) PusLiic AVAILABILITY.—Not later than 10 days

ho
Go

after the date of the receipt or issuance of each document

we)
i

listed below, the Secretary shall make publicly available

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003048
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 183 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

744
1 on the website of the Department of Agriculture the fol-
2 lowmg documents:
3 (1) Any State agency request to participate in
4 the supplemental nutrition assistance program on-
5 line program under section 7(Ik).
6 (2) Any State agency request to waive, adjust,
7 or modify statutory or regulatory requirements
8 under the Food and Nutrition Act of 2008 related
9 to the COVID-19 outbreak.
10 (3) The Seeretary’s approval or denial of each
11 such request under paragraphs (1) or (2).
12 (i) FUNDING.—There are hereby appropriated to the

13 Secretary, out of any money not otherwise appropriated,
14 such sums as may be necessary to carry out this section.
15 SEC. 60607. SNAP HOT FOOD PURCHASES.

16 During the period beginning 10 days after the date
17 of the enactment of this Act and ending on the termi-
18 nation date of the COVID-19 public health emergency,
19 the term ‘food’, as defined in section 3 of the Food and
20 Nutrition Act of 2008 (7 U.S.C. 2012), shall be deemed
21 to exelude “hot foods or hot food products ready for imme-
22 diate consumption other than those authorized pursuant
23 to clauses (3), (4), (5), (7), (8), and (9) of this sub-
24 section,” for purposes of such Act, except that such exclu-

25 sion is limited to retail food stores authorized to accept

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003049
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 184 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

745

—_

and redeem supplemental nutrition assistance program
benefits as of the date of enactment of this Act.
SEC. 60608. SNAP NUTRITION EDUCATION FLEXIBILITY.

(a) IN GENERAL.—Notwithstanding any other provi-
sion of law, the Secretary may issue nationwide guidance
to allow funding allocated under section 28 of the Food
and Nutrition Act (7 U.S.C. 2036a) to be used for individ-

uals distributing food in a non-congregate setting under

oO Aa aN DH OD SP WH Ld

commodity distribution programs and child nutrition pro-

=
©

erams administered by the Food and Nutrition Service of

—
—

the Department of Agriculture in States affected by the

=
No

COVID-19 outbreak, provided that any individuals who

—
On

distribute school meals under—

jah
fp

(1) the school lunch program established under

—
ws

the Richard B. Russell National School Lunch Act

—
on

(42 U.S.C. 1751 et seq.); and

—
~

(2) the school breakfast program established

—
oO

under section 4 of the Child Nutrition Act of 1966

—
\©

(42 U.S.C. 1773);

i)
©

using funds allocated under section 28 of the Food and

bo
—

Nutrition Act of 2008 (7 U.S.C. 2036a) supplement, not

No
No

supplant, individuals who are employed by local edu-

N
Go

cational authorities as of the date of enactment of this

We)
a

Act.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003050
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 185 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

746
1 (b) SUNSET.—The authority for this section shall ex-
2 pire 30 days after the COVID-19 public health emergency

3 is terminated.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003051
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 186 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

TA7

1 DIVISION G—ACCOUNTABILITY AND

2 GOVERNMENT OPERATIONS

3 TITLE I—ACCOUNTABILITY

4 SEC. 70101. MEMBERSHIP OF THE PANDEMIC RESPONSE
5 ACCOUNTABILITY COMMITTEE.

6 Section 15010(e) of the CARES Act (Public Law
7 116-136) is amended—

8 (1) in paragraph (1), by striking ‘“‘and (D)”
9 and inserting “(D), and (E)”; and
10 (2) in paragraph (2)(E), by inserting “‘of the
il Council” after “Chairperson”.

12 SEC. 70102. CONGRESSIONAL NOTIFICATION OF CHANGE IN
13 STATUS OF INSPECTOR GENERAL.

14 (a) CHANGE IN STATUS OF INSPECTOR GENERAL OF
15 OFFICES.—Section 3(b) of the Inspector General Act of

16 1978 (5 U.S.C. App.) is amended—

17 (1) by inserting ‘, is placed on paid or unpaid
18 non-duty status,” after ‘is removed from office’;

19 (2) by inserting “, change in status,” after
20 “any such removal’; and

21 (3) by inserting ‘*, change in status,” after “be-
22 fore the removal”.

23 (b) CHANGE IN STATUS OF INSPECTOR GENERAL OF

24 DESIGNATED FEDERAL ENTITIES.

 

Section 8G(e)(2) of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003052
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 187 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

748
the Inspector General Act of 1978 (5 U.S.C. App.) is

—_

amended—
(1) by inserting “, is placed on paid or unpaid
non-duty status,” after ‘office’;
(2) by inserting “, change in status,” after
“any such removal’; and
3) by imserting “, change in status,” after “‘be-
w = ? = 3

fore the removal’.

oO Aa aN DH OD SP WH Ld

(¢) EFFECTIVE DATE.

 

The amendments made by
10 this section shall take effect 30 days after the date of the
11 enactment of this Act.

12 SEC. 70103. PRESIDENTIAL EXPLANATION OF FAILURE TO
13 NOMINATE AN INSPECTOR GENERAL.

14 (a) IN GENERAL.—Subchapter HI of chapter 33 of
15 title 5, United States Code, is amended by inserting after
16 section 3349d the following new section:

17 “§3349e. Presidential explanation of failure to nomi-
18 nate an Inspector General

19 “Tf the President fails to make a formal nomination
20 for a vacant Inspector General position that requires a for-
21 mal nomination by the President to be filled within the
22 period beginning on the date on which the vacancy oc-
23 curred and ending on the day that is 210 days after that
24 date, the President shall communicate, within 30 days

25 after the end of such period, to Congress in writing—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003053
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 188 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

749
1 (1) the reasons why the President has not yet
made a formal nomination; and
(2) a target date for making a formal nomina-
tion.”’.
(b) CLERICAL AMENDMENT.—The table of sections
for chapter 33 of title 5, United States Code, is amended

by inserting after the item relating to 3349d the following

Oo sa HD SP W WL

new item:

“3349e. Presidential explanation of failure to nominate an Inspector General.”’.

9 (e) EFFECTIVE DATE.—The amendment made by
10 subsection (a) shall take effect on the date of the enact-
11 ment of this Act and shall apply to any vacancy first oc-
12 curring on or after that date.
13 SEC. 70104. INSPECTOR GENERAL INDEPENDENCE.
14 (a) SHORT TITLE.—This section may be cited as the
15 “Inspector General Independence Act’.
16 (b) AMENDMENT.—The Inspector General Act of

17 1978 (5 U.S.C. App.) is amended—

18 (1) in seetion 3(b)—
19 (A) by striking “An Inspector General”
20 and inserting ‘‘(1) An Inspector General”;
21 (B) by inserting after “by the President”
22 the following: “in accordance with paragraph
23 (2)”; and
24 (C) by inserting at the end the following
25 new paragraph:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003054
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 189 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

750

1 (2) The President may remove an Inspector
2 General only for any of the following grounds:

3 (A) Permanent ineapacity.

4 ‘*(B) Inefficiency.

5 “(C) Neglect of duty.

6 ‘““(D) Malfeasanee.

7 “(E) Conviction of a felony or conduct in-
8 volving moral turpitude.

9 “(F) Knowing violation of a law, rule, or
10 regulation.

11 ‘“(G) Gross mismanagement.

12 ‘“‘(H) Gross waste of funds.

13 (1) Abuse of authority.”’; and

14 (2) in section 8G(e)(2), by adding at the end
15 the following new sentence: “An Inspector General
16 may be removed only for any of the following
17 grounds:

18 (A) Permanent incapacity.

19 ‘‘(B) Inefficiency.
20 “(C) Neglect of duty.
21 ‘*(D) Malfeasance.
22 “(E) Conviction of a felony or conduct in-
23 volving moral turpitude.
24 “(F) Knowing violation of a law, rule, or
25 regulation.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003055
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 190 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

751

1 ‘“(G) Gross mismanagement.

2 ‘‘(H) Gross waste of funds.

3 ‘“(1) Abuse of authority.”’.

4 SEC. 70105. USPS INSPECTOR GENERAL OVERSIGHT RE-

5 SPONSIBILITIES.

6 The Inspector General of the United States Postal

7 Service shall—

8 (1) conduct oversight, audits, and investigations

9 of projects and activities carried out with funds pro-
10 vided in division A of this Act to the United States
il Postal Service; and
12 (2) not less than 90 days after the Postal Serv-
13 ice commences use of funding provided by division A
14 of this Act, and annually thereafter, initiate an audit
15 of the Postal Service’s use of appropriations and
16 borrowing authority provided by any division of this
17 Act, including: the use of funds to cover lost reve-
18 nues, costs due to COVID-19, and expenditures,
19 and submit a copy of such audit to the Committee
20 on Homeland Security and Governmental Affairs of
21 the Senate, the Committee on Oversight and Reform
22 of the House of Representatives, and the Commit-
23 tees on Appropriations of the House of Representa-
24 tives and the Senate.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003056
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 191 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

752

1 TITLE N—CENSUS MATTERS

2 SEC. 70201. MODIFICATION OF 2020 CENSUS DEADLINES

3 AND TABULATION OF POPULATION.

4 (a) DEADLINE MODIFICATION.—Notwithstanding the

5 timetables provided in sections 141(b) and (e) of title 18,

6 United States Code, and section 22(a) of the Act entitled
7 “An Act to provide for the fifteenth and subsequent decen-

8 nial censuses and to provide for an apportionment of Rep-

9 resentatives in Congress”, approved June 18, 1929 (2
10 U.S.C. 2a(a)), for the 2020 decennial census of the popu-
11 lation—
12 (1) the tabulation of total population by States
13 required by section 141(a) of such title for the ap-
14 portionment of Representatives in Congress among
15 the several States shall be completed and reported
16 by the Secretary to the President within 13 months
17 after the decennial census date of April 1, 2020, and
18 shall be made publie by the Seeretary no later than
19 the date on which it is reported to the President;
20 (2) the President shall transmit to the Congress
21 a statement showing the whole number of persons in
22 each State, and the number of Representatives to
23 which each State would be entitled under an appor-
24 tionment of the then existing number of Representa-
25 tives, as required by such section 22(a), and deter-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003057
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 192 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

753

1 mined solely as described therein, within 14 days
2 after receipt of the tabulation reported by the See-
3 retary; and
4 (3) the tabulations of populations required by
5 section 141(¢) of such title shall be completed by the
6 Secretary as expeditiously as possible after the cen-
7 sus date of April 1, 2020, taking into account each
8 State’s deadlines for legislative apportionment or
9 districting, and reported to the Governor of the
10 State involved and to the officers or public bodies
11 having responsibility for legislative apportionment or
12 districting of such State, except that such tabula-
13 tions of population of each State requesting a tab-
14 ulation plan, and basic tabulations of population of
15 each other State, shall be completed, reported, and
16 transmitted to each respective State within 16
17 months after the decennial census date of April 1,
18 2020.
19 (b) QuALITY.—Data products and tabulations pro-
20 duced by the Bureau of the Census pursuant to sections
21 141(b) or (e) of title 13, United States Code, in connection
22 with the 2020 decennial census shall meet the same or
23 higher data quality standards as similar products pro-
24 dueed by the Bureau of the Census in connection with the
25 2010 decennial census.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003058
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 193 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

754
1 SEC. 70202. REPORTING REQUIREMENTS FOR 2020 CENSUS.

On the first day of each month during the period be-
tween the date of enactment of this Act and July 1, 2021,
the Director of the Bureau of the Census shall submit,

to the Committee on Oversight and Reform of the House

2
3
4
5
6 of Representatives, the Committee on Homeland Security
7 and Governmental Affairs of the Senate, and the Commit-
§ tees on Appropriations of the House and the Senate, a
9 report regarding the 2020 decennial census of population

10 containing the following information:

11 (1) The total number of field staff, sorted by
12 category, hired by the Bureau compared to the num-
13 ber of field staff the Bureau estimated was nec-
14 essary to carry out such census.
15 (2) Retention rates of such hired field staff.
16 (3) Average wait time for call center calls and
17 average wait time for each language provided.
18 (4) Anticipated schedule of such census oper-
19 ations.
20 (5) Total tabulated responses, categorized by
21 race and Hispanie origin.
22 (6) Total appropriations available for obligation
23 for such census and a categorized list of total dis-
24 bursements.
25 (7) Non-Response Follow-Up completion rates
26 by geographic location.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003059
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 194 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

755

1 (8) Update/Enumerate and Update/Leave com-
2 pletion rates by geographic location.

3 (9) Total spending to date on media, advertise-
4 ments, and partnership specialists, including a geo-
5 graphic breakdown of such spending.

6 (10) Post-enumeration schedule and subsequent
7 data ageregation and delivery progress.

8 SEC. 70203. PROVIDING BUREAU OF THE CENSUS ACCESS
9 TO INFORMATION FROM INSTITUTIONS OF
10 HIGHER EDUCATION.
11 (a) IN GENERAL.—Notwithstanding any other provi-
12 sion of law, including section 444 of the General Edu-

—
On

cation Provisions Act (commonly known as the ‘Family

jah
fp

Edueational Rights and Privacy Act of 1974’), an institu-

—
ws

tion of higher education may, in furtherance of a full and

—
on

accurate decennial census of population count, provide to

—
~

the Bureau of the Census information requested by the

—
oO

Bureau for purposes of enumeration for the 2020 decen-

—
\©

nial census of population.

20 (b) APPLICATION.—

21 (1) INFORMATION.—Only information requested

22 on the official 2020 decennial census of population

23 form may be provided to the Bureau of the Census

24 pursuant to this section. No institution of higher

25 education may provide any information to the Bu-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003060
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 195 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

756

1 reau on the immigration or citizenship status of any
2 individual.

3 (2) NOTICE REQUIRED.—Before information
4 can be provided to the Bureau, the institution of
5 higher education shall give public notice of the cat-
6 egories of information which it plans to provide and
7 shall allow 10 days after such notice has been given
8 for a student to inform the institution that any or
9 all of the information designated should not be re-
10 leased without the student’s prior consent. No insti-
11 tution of higher education shall provide the Bureau
12 with the information of any individual who has ob-
13 jected to the provision of such information.

14 (3) USE OF INFORMATION.—Information pro-
15 vided to the Bureau pursuant to this section may
16 only be used for the purposes of enumeration for the
17 2020 decennial census of population.

18 (¢) DEFINITION OF INSTITUTION OF HIGHER EDU-
19 CATION.—In this section, the term “institution of higher
20 education” has the meaning given that term in section 102
21 of the Higher Edueation Act of 1965 (20 U.S.C. 1002).
22 (d) SUNSET.—The authority provided in this section
23 shall expire at the conclusion of 2020 census operations.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003061
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 196 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

T57
SEC. 70204. LIMITATION ON TABULATION OF CERTAIN

—

DATA.

(a) LirvMiraTION.—The Bureau of the Census may
not compile or produce any data product or tabulation as
part of, in combination with, or in connection with, the
2020 decennial census of population or any such census
data produced pursuant to section 141(¢) of title 13,

United States Code, that is based in whole or in part on

Oo fo SN DW OO S&P WH WN

data that is not collected in such census.

—
©

(b) EXCEPTION.—The limitation in subsection (a)

—_
—_

shall not apply to any data product or tabulation that is

—
Bo

required by sections 141(b) or (¢@) of such title, that uses
13 the same or substantially similar methodology and data
14 sources as a decennial census data produet produced by
15 the Bureau of the Census before January 1, 2019, or that
16 uses a methodology and data sourees that the Bureau of
17 the Census finalized and made public prior to January 1,
18 2018.

19 TITLE TI—FEDERAL WORKFORCE

20 SEC. 70301. COVID-19 TELEWORKING REQUIREMENTS FOR

21 FEDERAL EMPLOYEES.

22 (a) MANDATED TELEWORK.—

23 (1) IN GENERAL.—Effective immediately upon

24 the date of enactment of this Act, the head of any

25 Federal agency shall require any employee of such

26 agency who is authorized to telework under chapter
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003062
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 197 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

758

1 65 of title 5, United States Code, or any other provi-
2 sion of law to telework during the period beginning

3 on the date of enactment of this Act and ending on
4 December 31, 2020.

5 (2) DEFINITIONS.—In this subsection—

6 (A) the term ‘employee’? means—

7 (i) an employee of the Library of Con-

8 OTeSS;

9 (ii) an employee of the Government
10 Accountability Office;

il (iii) a covered employee as defined in
12 section 101 of the Congressional Account-
13 ability Act of 1995 (2 U.S.C. 1801), other
14 than an applicant for emplovment;

15 (iv) a covered employee as defined in
16 section 411(e) of title 8, United States
17 Code;

18 (v) a Federal officer or employee cov-
19 ered under subchapter V of chapter 63 of
20 title 5, United States Code; or
21 (vi) any other individual occupying a
22 position in the civil service (as that term is
23 defined in section 2101(1) of title 5,
24 United States Code); and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003063
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 198 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

759

1 (B) the term “telework” has the meaning

2 given that term in section 6501(3) of such title.

3 (b) TELEWORK PARTICIPATION GOALS.—Chapter 65
4 of title 5, United States Code, is amended as follows:

5 (1) In section 6502—

6 (A) in subsection (b)—

7 (i) in paragraph (4), by striking

8 “and” at the end;

9 (ii) in paragraph (5), by striking the
10 period at the end and inserting a semi-
11 colon; and
12 (iii) by adding at the end the fol-
13 lowing:

14 (6) inelude annual goals for increasing the

15 percent of employees of the executive agency partici-

16 pating in teleworking—

17 ““(A) three or more days per pay period;

18 ‘“(B) one or 2 days per pay period;

19 ““(C) onee per month; and

20 ‘“(D) on an oceasional, episodic, or short-

21 term basis; and

22 (7) include methods for collecting data on, set-

23 ting goals for, and reporting costs savings to the ex-

24 ecutive agency achieved through teleworking, con-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003064
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 199 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

760

—_

sistent with the guidance developed under section
70302 (e) of the HEROES Act.”; and
(B) by adding at the end the following:
“(d) NOTIFICATION FOR REDUCTION IN TELE-
WORKING PARTICIPATION.—Not later than 30 days before
the date that an executive agency implements or modifies
a teleworking plan that would reduce the percentage of

employees at the agency who telework, the head of the ex-

oO Aa aN DH OD SP WH Ld

ecutive agency shall provide written notification, including

i
©

a justification for the reduction in telework participation

poe,
—

and a description of how the agency will pay for any in-

i
No

creased costs resulting from that reduction, to—

13 (1) the Director of the Office of Personnel
14 Management;

15 (2) the Committee on Oversight and Reform
16 of the House of Representatives; and

17 (3) the Committee on Homeland Security and
18 Governmental Affairs of the Senate.

19 ‘“(e) PROHIBITION ON AGENCY-WIDE LIMITS ON
20 'TELEWORKING.—An agency may not prohibit any delin-
21 eated period of teleworking participation for all employees
22 of the agency, including the periods described in subpara-
23 graphs (A) through (D) of subsection (b)(6). The agenev
24 shall make any teleworking determination with respect to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003065
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 200 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

761
1 an employee or group of employees at the agency on a

2 case-by-case basis.”’.

3 (2) In section 6506(b)(2)—

4 (A) in subparagraph (F)(vi), by striking
5 “and” at the end;

6 (B) in subparagraph (G), by striking the
7 period at the end and imserting a semicolon;
8 and

9 (C) by adding at the end the following:

10 ‘“(H) agency cost savings achieved through
11 teleworking, consistent with the guidance devel-
12 oped under section 2(e) of the Telework Metrics
13 and Cost Savings Act; and

14 (1) a detailed explanation of a plan to in-
15 crease the Government-wide teleworking partici-
16 pation rate above such rate applicable to fiscal
17 year 2016, including agency-level plans to main-
18 tain or imparove such rate for each of the tele-
19 working frequency categories listed under sub-
20 paragraph (A)(iii).”.
21 (@) GUIDANCE.—Not later than 90 days after the

22 date of the enactment of this Act, the Director of the Of-
23 fice of Personnel Management, in collaboration with the
24 Chief Human Capital Officer Council, shall establish uni-
25 form guidance for agencies on how to collect data on, set

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003066
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 201 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

762

1 goals for, and report cost savings achieved through, tele-
2 working. Such guidance shall account for cost savings re-
3 lated to travel, energy use, and real estate.

4 (d) TECHNICAL CORRECTION.—Section 6506(b)(1)
5 of title 5, United States Code, is amended bv striking
6 “with Chief” and inserting ‘‘with the Chief’.

7 SEC. 70302. RETIREMENT FOR CERTAIN EMPLOYEES.

8 (a) CSRS.—Section 8336(¢) of title 5, United States
9 Code, is amended by adding at the end the following:

10 *(3)(A) In this paragraph—

11 “q) the term ‘affected individual’
12 means an individual covered under this
13 subchapter who—

14 (I) is performing service in a
15 covered position;

16 “(II) is diagnosed with COVID-
17 19 before the date on which the indi-
18 vidual becomes entitled to an annuity
19 under paragraph (1) of this sub-
20 section or subsection (e), (m), or (n),
21 as applicable;
22 “(TIT) because of the illness de-
23 seribed in subelause (II), is perma-
24 nently unable to render useful and ef-
25 ficient service in the employee’s cov-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003067
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 202 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

763

1 ered position, as determined by the
2 agency in which the individual was
3 serving when such individual incurred
4 the illness; and

5 “(IV) is appointed to a position
6 in the eivil service that—

7 (aa) is not a covered posi-

8 tion; and

9 (bb) is within an agency
10 that regularly appoints imdivid-
11 uals to supervisory or administra-
12 tive positions related to the ac-
13 tivities of the former covered po-
14 sition of the individual;

15 Gi) the term ‘covered position’ means
16 a position as a law enforcement officer,
17 customs and border protection officer, fire-
18 fighter, air traffic controller, nuclear mate-
19 rials courier, member of the Capitol Police,
20 or member of the Supreme Court Police;
21 and
22 “Gil) the term ‘COVID-19’ means the
23 2019 Novel Coronavirus or 2019-nCoV.
24 ‘““(B) Unless an affected individual files an
25 election described in subparagraph (E), ered-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003068
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 203 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

764

1 itable service by the affected individual in a po-
2 sition described in subparagraph (A)(i)(IV)
3 shall be treated as creditable service In a ¢ov-
4 ered position for purposes of this chapter and
5 determining the amount to be deducted and
6 withheld from the pay of the affected individual
7 under section 8334.

8 “(C) Subparagraph (B) shall only apply if
9 the affected employee transitions to a position
10 deseribed in subparagraph (A)(i)(IV) without a
11 break in service exceeding 3 days.

12 “(D) The service of an affected individual
13 shall no longer be eligible for treatment under
14 subparagraph (B) if such service occurs after
15 the individual—

16 ‘“G) is transferred to a supervisory or
17 administrative position related to the ae-
18 tivities of the former covered position of
19 the individual; or
20 Gi) meets the age and service re-
21 quirements that would subject the indi-
22 vidual to mandatory separation under sec-
23 tion 8335 if such individual had remained
24 in the former covered position.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003069
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 204 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

765
1 ‘““(E) In accordance with procedures estab-
2 lished by the Director of the Office of Personnel
3 Management, an affected individual may file an
4 election to have any creditable service per-
5 formed by the affected individual treated in ac-
6 cordance with this chapter without regard to
7 subparagraph (B).
8 “(F) Nothing in this paragraph shall be
9 construed to apply to such affected individual
10 any other pay-related laws or regulations appli-
11 cable to a covered position.”’.
12 (b) FERS.—
13 (1) IN GENERAL.—NSection 8412(d) of title 5,
14 United States Code, is amended—
15 (A) by redesignating paragraphs (1) and
16 (2) as subparagraphs (A) and (B), respectively;
17 (B) by inserting “(1)” before “An em-
18 ployee”’; and
19 (C) by adding at the end the following:
20 *(2)(A) In this paragraph—
21 “G) the term ‘affected individual’
22 means an individual covered under this
23 chapter who—
24 ‘“(1) is performing service in a
25 covered position;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003070
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 205 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

766

1 “(IT) is diagnosed with COVID—
2 19 before the date on which the indi-
3 vidual becomes entitled to an annuity
4 under paragraph (1) of this sub-
5 section or subsection (e), as appliea-
6 ble;

7 “(TIT) because of the illness de-
8 seribed in subelause (II), is perma-
9 nently unable to render useful and ef-
10 ficient service in the employee’s cov-
11 ered position, as determined by the
12 agency in which the individual was
13 serving when such individual incurred
14 the illness; and

15 “(IV) is appointed to a position
16 in the civil service that—

17 (aa) is not a covered posi-
18 tion; and

19 “(bb) is within an agency
20 that regularly appoints individ-
21 uals to supervisory or administra-
22 tive positions related to the ac-
23 tivities of the former covered po-
24 sition of the individual;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003071
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 206 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

767
1 Gi) the term ‘covered position’ means
2 a position as a law enforcement. officer,
3 customs and border protection officer, fire-
4 fighter, air traffic controller, nuclear mate-
5 rials courier, member of the Capitol Police,
6 or member of the Supreme Court Police;
7 and
8 “Gil) the term ‘COVID-19’ means the
9 2019 Novel Coronavirus or 2019-nCoV.
10 ‘““(B) Unless an affected individual files an
11 election described in subparagraph (E), ered-
12 itable service by the affected individual in a po-
13 sition described in subparagraph (A)()(IV)
14 shall be treated as creditable service in a ¢ov-
15 ered position for purposes of this chapter and
16 determining the amount to be deducted and
17 withheld from the pay of the affected individual
18 under section 8422.
19 “(C) Subparagraph (B) shall only apply if
20 the affected employee transitions to a position
21 deseribed in subparagraph (A)(i)(V) without a
22 break in service exceeding 3 days.
23 ‘“(D) The service of an affected individual
24 shall no longer be eligible for treatment under
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003072
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 207 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

768
1 subparagraph (B) if such service occurs after
2 the individual—
3 ‘G) is transferred to a supervisory or
4 administrative position related to the ac-
5 tivities of the former covered position of
6 the individual; or
7 ‘“Gi) meets the age and service re-
8 quirements that would subject the indi-
9 vidual to mandatory separation under sec-
10 tion 8425 if such mdividual had remained
11 in the former covered position.
12 ‘““(E) In accordance with procedures estab-
13 lished by the Director of the Office of Personnel
14 Management, an affected individual may file an
15 election to have any creditable service per-
16 formed by the affected individual treated in ac-
17 cordance with this chapter without regard to
18 subparagraph (B).
19 “(F) Nothing in this paragraph shall be
20 construed to apply to such affected individual
21 any other pay-related laws or regulations appli-
22 cable to a covered position.”’.
23 (2) TECHNICAL AND CONFORMING AMEND-
24 MENTS.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003073
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 208 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

769

1 (A) Chapter 84 of title 5, United States
2 Code, is amended—

3 (i) in section 8414(b)(3), by inserting
4 “(1)” after “subsection (d)”;

5 (ii) in section 8415—

6 (1) in subsection (e), in the mat-
7 ter preceding paragraph (1), by in-
8 serting “(1)” after “subsection (d)’’;
9 and

10 (II) in subsection (h)(2)(A), by
11 striking ‘“‘(d)(2)” and — inserting
12 “(dA)A)(BY";

13 (ii) in section 8421(a)(1), by imsert-
14 ing “(1)” after “‘(d)”’;

15 (iv) in section 8421a(b)(4)(B)(i), by
16 inserting “(1)” after “section 8412(d)”;

17 (v) in section 8425, by inserting “(1)”
18 after “‘section 8412(d)” each place it ap-
19 pears; and
20 (vi) in section 8462(e)(3)(B)(Gi), by
21 inserting “(1)” after “subsection (d)”’.
22 (B) Title VIII of the Foreign Service Act
23 of 1980 (22 U.S.C. 4041 et seq.) is amended—

gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003074
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 209 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

770

1 G) in seetion 805(d)(5) (22 UW.C.
2 4045(d)(5)), by inserting “(1)” after ‘or
3 8412(d)”; and

4 Gi) in section 812(a)(2)(B) (22
5 U.S.C. 4052(a)(2)(B)), by inserting “(1)”
6 after “or 8412(d)’’.

7 (¢) CLA EMPLOYEES.—Section 302 of the Central In-
8 telligence Agency Retirement Act (50 U.S.C. 2152) is
9 amended by adding at the end the following:

10 “(d) EMPLOYEES DISABLED ON DutTy.—

11 (1) DEFINITIONS.—In this subsection—

12 “(A) the term ‘affected employee’ means
13 an employee of the Agency covered under sub-
14 chapter II of chapter 84 of title 5, United
15 States Code, who—

16 ‘() is performing service in a position
17 designated under subsection (a);

18 Gi) is diagnosed with COVID-19 be-
19 fore the date on which the employee be-
20 comes entitled to an annuity under section
21 233 of this Act or section 8412(d)(1) of
22 title 5, United States Code;
23 ““(ii) because of the illness described
24 in clause (ii), is permanently unable to
25 render useful and efficient service in the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003075
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 210 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

771
1 employee’s covered position, as determined
2 by the Director; and
3 ‘“(Gv) is appointed to a position in the
4 civil service that is not a covered position
5 but is within the Agency;
6 ‘“(B) the term ‘covered position’ means a
7 position as—
8 “G) a law enforcement officer de-
9 seribed in section 8331(20) or 8401(17) of
10 title 5, United States Code;
11 Gi) a customs and border protection
12 officer described in section 8331(31) or
13 8401(86) of title 5, United States Code;
14 ‘“Gii) a firefighter described in section
15 8331(21) or 8401(14) of title 5, United
16 States Code;
17 “(Gv) an air traffic controller described
18 in section 8331(80) or 8401(35) of title 5,
19 United States Code;
20 “(v) a nuclear materials courier de-
21 seribed in section 8331(27) or 8401(83) of
22 title 5, United States Code;
23 (vi) a member of the United States
24 Capitol Police;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003076
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 211 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

772

1 ‘‘(vii) a member of the Supreme Court

2 Police;

3 (viii) an affeeted employee; or

4 ‘“(ix) a special agent described in sec-

5 tion 804(15) of the Foreign Service Act. of

6 1980 (22 U.S.C. 4044(15)); and

7 “(C) the term ‘COVID-19’ means the

8 2019 Novel Coronavirus or 2019-nCoV.

9 “(2) TREATMENT OF SERVICE AFTER DIS-
10 ABILITY.—Unless an affected employee files an elec-
il tion deseribed in paragraph (3), creditable service by
12 the affected employee in a position deseribed in
13 paragraph (1)(A)(iv) shall be treated as creditable
14 service in a covered position for purposes of this Act
15 and chapter 84 of title 5, United States Code, in-
16 eluding eligibility for an annuity under section 233
17 of this Act or 8412(d)(1) of title 5, United States
18 Jode, and determining the amount to be deducted
19 and withheld from the pay of the affected employee
20 under section 8422 of title 5, United States Code.
21 (3) BREAK IN SERVICE.—Paragraph (2) shall
22 only apply if the affected employee transitions to a
23 position deseribed in paragraph (1)(A)(iv) without a
24 break in service exceeding 3 days.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003077
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 212 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

773

1 (4) LIMITATION ON TREATMENT OF SERV-
2 ICE.—The service of an affected employee shall no
3 longer be eligible for treatment under paragraph (2)
4 if such service occurs after the employee is trans-
5 ferred to a supervisory or administrative position re-
6 lated to the activities of the former covered position
7 of the employee.

8 (5) Opr outT.—An affected employee may file
9 an election to have any creditable service performed
10 by the affected employee treated in accordance with
11 chapter 84 of title 5, United States Code, without
12 regard to paragraph (2).”.

13 (d) FOREIGN SERVICE RETIREMENT AND DIs-
14 ABILITY SYSTEM.—NSection 806(a)(6) of the Foreign Serv-

—"
ws

ice Act of 1980 (22 U.S.C. 4046(a)(6)) is amended by

16 adding at the end the following:

17 “(D)() In this subparagraph—

18 “(I) the term ‘affected special

19 agent’? means an individual covered

20 under this subchapter who—

21 (aa) is performing service

22 as a special agent;

23 “(bb) is diagnosed with

24 COVID-19 before the date on

25 which the individual becomes en-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003078
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 213 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

774
1 titled to an annuity under section
2 S11;
3 ‘‘(ee) because of the illness
4 deseribed in item (bb), is perma-
5 nently unable to render useful
6 and efficient service in the em-
7 ployee’s covered position, as de-
8 termined by the Secretary; and
9 (dd) is appointed to a posi-
10 tion in the Foreign Service that
11 is not a covered position;
12 “(II) the term ‘covered position’
13 means a position as—
14 ‘‘(aa) a law enforcement of-
15 ficer described in — section
16 8331(20) or 8401(17) of title 5,
17 United States Code;
18 ‘““(bb) a customs and border
19 protection officer described in
20 section 8331(31) or 8401(86) of
21 title 5, United States Code;
22 (ee) a firefighter described
23 in section 8331(21) or 8401(14)
24 of title 5, United States Code;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003079
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 214 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

775

1 ‘“(dd) an air traffic con-
2 troller  deseribed in — section
3 8331(30) or 8401(385) of title 5,
4 United States Code;

5 ‘‘(ee) a nuclear materials
6 courier deseribed in © section
7 8331(27) or 8401(383) of title 5,
8 United States Code;

9 “(ff) a member of the
10 United States Capitol Police;

11 (oo) a member of the Su-
12 preme Court Police;

13 (hh) an employee of the
14 Agency designated under section
15 302(a) of the Central Intelligence
16 Agency Retirement Act (50
17 U.S.C. 2152(a)); or

18 Gi) a special agent; and

19 “(T) the term ‘COVID-19’
20 means the 2019 Novel Coronavirus or
21 2019-nCoV.

22 ‘““Gi) Unless an affected special agent files
23 an election described in clause (iv), creditable
24 service by the affected special agent in a posi-
25 tion deseribed in clause (1)(1)(dd) shall be treat-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003080
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 215 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

776

1 ed as creditable service as a special agent for
2 purposes of this subchapter, including deter-
3 mining the amount to be deducted and withheld
4 from the pay of the imdividual under section
5 805.

6 (ii) Clause Gi) shall only apply if the spe-
7 cial agent transitions to a position described in
8 clause ()(I)(dd) without a break in service ex-
9 ceeding 3 days.

10 (av) The service of an affected employee
11 shall no longer be eligible for treatment under
12 clause Gi) if such service occurs after the em-
13 ployee is transferred to a supervisory or admin-
14 istrative position related to the activities of the
15 former covered position of the employee.

16 ‘““(v) In accordance with procedures estab-
17 lished by the Secretary, an affected special
18 agent may file an election to have any ered-
19 itable service performed by the affected special
20 agent treated im accordance with this  sub-
21 chapter, without regard to clause (ii).”’.
22 (e) IMPLEMENTATION. —
23 (1) OFFICE OF PERSONNEL MANAGEMENT.—
24 The Director of the Office of Personnel Management

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003081
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 216 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

777

1 shall promulgate regulations to carry out the amend-
2 ments made by subsections (a) and (b).

3 (2) CLA EMPLOYEES.—The Director of the
4 Central Intelligence Agency shall promulgate regula-
5 tions to carry out the amendment made by sub-
6 section (¢).

7 (3) FOREIGN SERVICE RETIREMENT AND DIS-
8 ABILITY SYSTEM.—The Secretary of State shall pro-
9 mulgate regulations to carry out the amendment
10 made by subsection (d).

11 (4) AGENCY REAPPOINTMENT.—The  regula-
12 tions promulgated to carry out the amendments
13 made by this section shall ensure that, to the great-
14 est extent possible, the head of each agency appoints
15 affected employees or special agents to supervisory
16 or administrative positions related to the activities of
17 the former covered position of the employee or spe-
18 cial agent.

19 (5) TREATMENT OF SERVICE.—The regulations
20 promulgated to carry out the amendments made by
21 this section shall ensure that the creditable service
22 of an affected employee or special agent (as the case
23 may be) that is not in a covered position pursuant
24 to an election made under such amendments shall be
25 treated as the same type of service as the covered

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003082
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 217 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

778

1 position in which the employee or agent suffered the
2 qualifying illness.

3 (f) EFFECTIVE DATE; APPLICABILITY.—The amend-
4 ments made by this section—

5 (1) shall take effect on the date of enactment
6 of this section; and

7 (2) shall apply to an individual who suffers an
8 illness deseribed in seetion 8336(¢)(3)(A)G)CUI) or
9 section 8412(d)(2)(A)() CID) of title 5, United States
10 Code (as amended by this section), section
11 302(d)(1)(A)(i) of the Central Intelligence Agency
12 Retirement Act (as amended by this section), or sec-
13 tion 806(a)(6)(D)G)U)(bb) of the Foreign Service
14 Act of 1980 (as amended by this section), on or
15 after the date that is 2 years after the date of enact-
16 ment of this section.

17 SEC. 70303. PRESUMPTION OF ELIGIBILITY FOR WORKERS’

18 COMPENSATION BENEFITS FOR FEDERAL
19 EMPLOYEES DIAGNOSED WITH
20 CORONAVIRUS.

21 (a) IN GENERAL.—An employee who is diagnosed

22 with COVID-19 during the period described in subsection
23 (b)(2)(A) shall, with respect to any claim made by or on
24 behalf of the employee for benefits under subchapter I of

25 chapter 81 of title 5, United States Code, be deemed to

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003083
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 218 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

779

1 have an injury proximately caused by exposure to

2 coronavirus arising out of the nature of the employee’s em-
3 ployment and be presumptively entitled to such benefits,
4 including disability compensation, medical services, and
5 survivor benefits.
6 (b) DEFINITIONS.—In this section—
7 (1) the term “coronavirus” means SARS—
8 CoV—2 or another coronavirus with pandemic poten-
9 tial; and
10 (2) the term “‘employee’’—
il (A) means an employee as that term is de-
12 fined in section 8101(1) of title 5, United
13 States Code, (including an employee of the
14 United States Postal Service, the Transpor-
15 tation Security Administration, or the Depart-
16 ment of Veterans Affairs, including any indi-
17 vidual appointed under chapter 73 or 74 of title
18 38, United States Code) employed in the Fed-
19 eral service at anytime during the period begin-
20 ning on January 27, 2020, and ending on Jan-
21 uary 30, 2022—
22 (i) who earried out duties requiring
23 contact with patients, members of the pub-
24 lic, or co-workers; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003084
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 219 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

780
1 (ii) whose duties include a risk of ex-
2 posure to the coronavirus; and
3 (B) does not include any employee other-
4 wise covered by subparagraph (A) who is tele-
5 working on a full-time basis during all of such
6 period.
7 TITLE IV—FEDERAL CONTRACTING
8 PROVISIONS
9 SEC. 70401. MANDATORY TELEWORK.
10 (a) IN GENERAL.—During the emergency period, the
11 Director of the Office of Management and Budget shall

i
No

direct agencies to allow telework for all contractor per-

13 sonnel to the maximum extent practicable. Additionally,
14 the Director shall direct contracting officers to document
15 any decision to not allow telework during the emergency
16 period in the contract file.
17 (b) EMERGENCY PERIOD DEFINED.—In this section,
18 the term ‘emergency period” means the period that—
19 (1) begins on the date that is not later than 15
20 days after the date of the enactment of this Act; and
21 (2) ends on the date that the public health
22 emergency declared pursuant to section 319 of the
23 Public Health Service Act (42 U.S.C. 247d) as re-
24 sult of COVID-19, including any renewal thereof,
25 expires.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003085
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 220 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

781

1 SEC. 70402. GUIDANCE ON THE IMPLEMENTATION OF SEC-

2 TION 3610 OF THE CARES ACT.

3 Not later than 15 days after the date of the enact-

4 ment of this Act, the Director of the Office of Manage-

5 ment and Budget shall issue guidance to ensure uniform

6 implementation across agencies of section 3610 of the

7 CARES Act (Public Law 116-136). Any such guidance

8 shall—

9 (1) limit the basic requirements for reimburse-
10 ment to those included in such Act and the effective
11 date for such reimbursement shall be January 31,
12 2020; and
13 (2) clarify that the term “‘minimum applicable
14 contract billme rates” as used in such section in-
15 cludes the financial impact incurred as a = con-
16 sequence of keeping the employees or subcontractors
17 of the contractor in a ready state (such as the base
18 hourly wage rate of an employee, plus indirect costs,
19 fees, and general and administrative expenses).

20 SEC. 70403. PAST PERFORMANCE RATINGS.

21 Section 1126 of title 41, United States Code, is
22 amended by adding at the end the following new sub-
23 section:

24 “(¢) EXCEPTION FOR FAILURE TO DELIVER GOODS
25 OR COMPLETE WoRK DUE TO Covip-19.—If the head of
26 an executive agency determines that a contractor failed

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003086
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 221 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

732

—_

to deliver goods or complete work as a result of measures

taken as a result of COVID-19 under a contract with the

agency by the date or within the time period imposed by

the contract, any information relating to such failure may
not be—

(1) included in any past performance database

used by executive agencies for making source selee-

tion decisions; or

oO Aa aN DH OD SP WH Ld

(2) evaluated unfavorably as a factor of past

=
©

contract performance.”’.

poe,
—

SEC. 70404. ACCELERATED PAYMENTS.

i
No

Not later than 10 days after the date of the enact-

—"
On

ment of this Act and ending on the expiration of the public

—
fs

health emergency declared pursuant to section 319 of the

—"
ws

Public Health Service Act (42 U.S.C. 247d) as a result

oooh,
oN

of COVID-19, including any renewal thereof, the Director

—_
~

of the Office of Management and Budget shall direct con-

—_
CO

traeting officers to establish an accelerated payment date

—
\©

for any prime contract (as defined in section 8701 of title

No
OQ

41, United States Code) with payments due 15 days after

NO
—

the receipt of a proper invoice.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003087
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 222 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

783
TITLE V—DISTRICT OF COLUMBIA

—_

SEC. 70501. SPECIAL BORROWING BY THE DISTRICT OF CO-
LUMBIA.

(a) AUTHORIZING BORROWING UNDER MUNICIPAL
LIQUIDITY FACILITY OF FEDERAL RESERVE BOARD AND
SIMILAR FACILITIES OR PROGRAMS.—The Council of the
District of Columbia (hereafter in this section referred to

as the “Council”) may by act authorize the issuance of

oO Aa aN DH OD SP WH Ld

bonds, notes, and other obligations, in amounts deter-

=
©

mined by the Chief Financial Officer of the District of

—
—

Columbia to meet cash-flow needs of the District of Co-

=
No

lumbia government, for purchase by the Board of Gov-

—
On

ernors of the Federal Reserve under the Municipal Liquid-

jah
fp

ity Facility of the Federal Reserve or any other facility

—
ws

or program of the Federal Reserve or another entity of

—
on

the Federal government which is established in response

17 to the COVID-19 Pandemic.
18 (b) REQUIRING ISSUANCE TO BE COMPETITIVE
19 WirH OTHER FORMS OF BORROWING.—The Council may

i)
©

authorize the issuance of bonds, notes, or other obligations

bo
—

under subsection (a) only if the issuance of such bonds,

No
No

notes, and other obligations is competitive with other

N
Go

forms of borrowing in the financial market.
24 (c) TREATMENT AS GENERAL OBLIGATION.—Anv

25 bond, note, or other obligation issued under subsection (a)

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003088
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 223 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

784
1 shall, if provided in the act of the Council, be a general

2 obligation of the District.

 

3 (d) PAYMENTS Not SUBJECT TO APPROPRIATION.—
4 No appropriation is required to pay:
5 (1) any amount (including the amount of any
6 accrued interest or premium) obligated or expended
7 from or pursuant to subsection (a) for or from the
8 sale of any bonds, notes, or other obligation under
9 such subsection;
10 (2) any amount obligated or expended for the
11 payment of principal of, interest on, or any premium
12 for any bonds, notes, or other obligations issued
13 under subsection (a);
14 (3) any amount obligated or expended pursuant
15 to provisions made to secure any bonds, notes, or
16 other obligations issued under subsection (a); or
17 (4) any amount obligated or expended pursuant
18 to commitments, including lines of credit or costs of
19 issuance, made or entered in connection with the
20 issuance of any bonds, notes, or other obligations for
21 operating or capital costs financed under subsection
22 (a).
23 (e) RENEWAL.—Any bond, note, or other obligation

24 issued under subsection (a) may be renewed if authorized

25 by an act of the Council.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003089
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 224 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

785

a

(f) PAYMENT.—Any bonds, notes, or other obliga-
tions issued under subsection (a), including any renewal
of such bonds, notes, or other obligations, shall be due
and payable on such terms and conditions as are con-
sistent with the terms and conditions of the Municipal Li-
quidity Facility or other facility or program referred to
in subsection (a).

(2) INCLUSION OF PAYMENTS IN ANNUAL BUuDG-

oO Aa aN DH OD SP WH Ld

ET.—The Council shall provide in each annual budget for

=
©

the District of Columbia government sufficient funds to

—
—

pay the principal of and interest on all bonds, notes, or

=
No

other obligations issued under subsection (a) of this see-

—
On

tion becoming due and payable during such fiscal year.

jah
fp

(h) OBLIGATION TO PAy.—The Mayor of the District

—
ws

of Columbia shall ensure that the principal of and interest

—
on

on all bonds, notes, or other obligations issued under sub-

—
~

section (a) are paid when due, including by paying such

—
oO

principal and interest from funds not otherwise legally

—
\©

committed.

No
OQ

G) Securrry INTEREST IN DISTRICT REVENUES.—

NO
—

The Council may by act provide for a security interest in

ho
No

any District of Columbia revenues as additional security

ho
Go

for the payment of any bond, note, or other obligation

we)
i

issued under subsection (a).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003090
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 225 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

786

1 TITLE VI—OTHER MATTERS

2 SEC. 70601. ESTIMATES OF AGGREGATE ECONOMIC
3 GROWTH ACROSS INCOME GROUPS.

4 (a) SHORT TITLE.—This section may be cited as the
5 “Measuring Real Income Growth Act of 2020”.

6 (b) DEFINITIONS.—In this section:

7 (1) BuREAU.—The term “Bureau” means the
8 Bureau of Economie Analysis of the Department of
9 Commerce.

10 (2) GROSS DOMESTIC PRODUCT ANALYSIS.—
il The term “gross domestic product analysis’’—

12 (A) means a quarterly or annual analysis
13 conducted by the Bureau with respect to the
14 eross domestic product of the United States;
15 and

16 (B) ineludes a revision prepared by the
17 Bureau of an analysis deseribed in subpara-
18 graph (A).

19 (3) RECENT ESTIMATE.—The term ‘recent es-
20 timate” means the most recent estimate deseribed in
21 subsection (¢) that is available on the date on which
22 the gross domestic product analysis with which the
23 estimate is to be included is conducted.
24 (¢) INCLUSION IN REPORTS.—Beginning in 2020, in

25 each gross domestie product analysis conducted by the Bu-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003091
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 226 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

737

a

reau, the Bureau shall include a recent estimate of, with
respect to specific percentile groups of income, the total
amount that was added to the economy of the United
States during the period to which the recent estimate per-
tains, including in—

(1) each of the 10 deciles of income; and

(2) the highest 1 percent of income.

(d) AUTHORIZATION OF APPROPRIATIONS.—There

 

oO Aa aN DH OD SP WH Ld

are authorized to be appropriated to the Secretary of Com-

i
©

merce such sums as are necessary to carry out this sec-

ev
pn,

tion.

i
No

SEC. 70602. WAIVER OF MATCHING FUNDS REQUIREMENT

—"
On

FOR THE DRUG FREE COMMUNITIES SUP-

—
fs

PORT PROGRAM.

—"
ws

The matching funds requirement under paragraphs

oooh,
oN

(1)(A)(G), (1)(A) Gi), and (8)(D) of section 1032(b) of the

—_
~

Anti-Drug Abuse Act of 1988 (21 U.S.C. 1532(b)) may

—_
CO

be modified or waived by the Administrator if a grantee

—
\©

or applicant is unable to meet the requirement as a result

No
OQ

of the public health emergency declared pursuant to sec-

NO
—

tion 319 of the Public Health Service Act (42 U.S.C.

ho
No

247d) as a result of COVID-19.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003092
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 227 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

788
1 SEC. 70603. UNITED STATES POSTAL SERVICE BORROWING
2 AUTHORITY.
3 Subsection (b)(2) of seetion 6001 of the Coronavirus
4 Aid, Relief, and Economie Security Act (Public Law 116-
5 136) is amended to read as follows:
6 (2) the Seeretary of the Treasury shall lend up
7 to the amount described in paragraph (1) at the re-
8 quest of the Postal Service subject to the terms and
9 conditions of the note purchase agreement between
10 the Postal Service and the Federal Financing Bank
il in effect on September 29, 2018.”.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003093
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 228 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

789

DIVISION H—VETERANS AND
2 SERVICEMEMBERS PROVISIONS
3

SEC. 80001. MODIFICATION OF PAY LIMITATION FOR CER-

—

TAIN HIGH-LEVEL EMPLOYEES AND OFFI-

CERS OF THE DEPARTMENT OF VETERANS

(a) MODIFICATION.—Section 7404(d) of title 38,

4
5
6 AFFAIRS.
7
8 United States Code, is amended by inserting ‘“‘and except
9

for individuals appointed under 7401(4) and 7306 of this

10 title,” after “section 7457 of this title,”’.

11 (b) WAIVERS.—
12 (1) IN GENERAL.—The Secretary of Veterans
13 Affairs may waive the limitation described in section
14 7404(d) of such title, as in effect on the day before
15 the date of the enactment of this Act, on the amount
16 of basic pay payable to individuals appointed under
17 section 7401(4) or 7306 of such title for basic pay
18 payable during the period—
19 (A) beginning on November 1, 2010; and
20 (B) ending on the day before the date of
21 the enactment of this Act.
22 (2) FormM.—The Secretary shall prescribe the
23 form for requesting a waiver under paragraph (1).
24 (3) TREATMENT OF WAIVER.—A decision not to
25 erant a waiver under paragraph (1) shall not be
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003094
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 229 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

790
1 treated as an adverse action and is not subject to
further appeal, third-party review, or judicial review.
SEC. 80002. INCREASE OF AMOUNT OF CERTAIN DEPART-
MENT OF VETERANS AFFAIRS PAYMENTS

DURING EMERGENCY PERIOD RESULTING

2

3

4

5

6 FROM COVID-19 PANDEMIC.
7 (a) IN GENERAL.—During the covered period, the
§ Secretary of Veterans Affairs shall apply each of the fol-
9 lowing provisions of title 38, United States Code, by sub-
10. stitutmeg for each of the dollar amounts in such provision
11 the amount equal to 125 percent of the dollar amount that

12 was in effect under such provision on the date of the en-

13. actment of this Act:

14 (1) Subsections (1), (m), (7), and (t) of section
15 1114.

16 (2) Paragraph (1)(E) of section 1115.

17 (3) Subseetion (¢) of section 1311.

18 (4) Subsection (2) of section 1315.

19 (5) Paragraphs (1) and (2) of subsection (d) of
20 section 1521.

21 (6) Paragraphs (2) and (4) of subsection (f) of
22 section 1521.

23 (b) TREATMENT OF AMOUNTS.—Any amount payable

24 to an individual under subsection (a) in excess of the

25 amount otherwise in effect shall be in addition to any

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003095
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 230 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

791

—_

other benefit or any other amount payable to that indi-
vidual under any provision of law referred to in subsection
(a) or any other provision of law administered by the Sec-
retary of Veterans Affairs.

(@) COVERED PERIOD.—In this section, the covered
period is the period that begins on the date of the enact-
ment of this Act and ends 60 days after the last day of

the emergency period (as defined in section 1135(g)(1) of

oO Aa aN DH OD SP WH Ld

the Social Security Act (42 U.S.C. 1820b-5(2)(1))) result-

i
©

ing from the COVID-19 pandemice.

poe,
—

SEC. 80003. PROHIBITION ON COPAYMENTS AND COST

i
No

SHARING FOR VETERANS RECEIVING PRE-

—"
On

VENTIVE SERVICES RELATING TO COVID-19.

—
fs

(a) PROHIBITION.—The Secretary of Veterans Af-

—"
ws

fairs may not require any copayment or other cost sharing

oooh,
oN

under chapter 17 of title 38, United States Code, for

—_
~

qualifying coronavirus preventive services. The require-

—_
CO

ment deseribed in this subsection shall take effeet with

—
\©

respect to a qualifying coronavirus preventive service on

No
OQ

the specified date.

bo
—

(b) DEFINITIONS.—In this section, the terms ‘‘quali-

No
No

fying coronavirus preventive service’ and “specified date”

N
Go

have the meaning given those terms in section 3203 of

We)
a

the CARES Aet (Public Law 116-136).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003096
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 231 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

792

1 SEC. 80004. MODIFICATION OF CALCULATION OF AMOUNTS

2 OF PER DIEM GRANTS.

3 Section 2012(a)(2)(B) of title 38, United States

4 Code, is amended—

5 (1) m clause (i), by inserting “or (i)” after

6 “elause (i)”; and

7 (2) by adding at the end the following new

8 clause:

9 “Gii) With respect to a homeless veteran who
10 has care of a minor dependent while receiving serv-
11 ices from the grant recipient or eligible entity, the
12 daily cost of care shall be the sum of the daily cost
13 of care determined under subparagraph (A) plus, for
14 each such minor dependent, an amount that equals
15 50 percent of such daily cost of care.”’.

16 SEC. 80005. EMERGENCY TREATMENT FOR VETERANS DUR-
17 ING COVID-19 EMERGENCY PERIOD.

18 (a) EMERGENCY TREATMENT.—Notwithstanding
19 seetion 1725 or 1728 of title 38, United States Code, or
20 any other provision of law administered by the Secretary
21 of Veterans Affairs pertaining to furnishing emergency
22 treatment to veterans at non-Department facilities, during
23 the period of a covered public health emergency, the Sec-
24 retary of Veterans Affairs shall furnish to an eligible vet-
25 eran emergency treatment at a non-Department facility in
26 accordance with this section.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003097
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 232 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

793

1 (b) AUTHORIZATION Not REQUIRED.—The Sec-
2 retary may not require an eligible veteran to seek author-

3 ization by the Secretary for emergency treatment fur-
4 nished to the veteran pursuant to subsection (a).

5 (¢) PAYMENT RATES.

6 (1) DETERMINATION.—The rate paid for emer-
7 gency treatment furnished to eligible veterans pursu-

8 ant to subsection (a) shall be equal to the rate paid

9 by the United States to a provider of services (as de-
10 fined in section 1861(u) of the Social Security Act
11 (42 U.S.C. 1395x(u))) or a supplier (as defined in
12 section 1861(d) of such Act (42 U.S.C. 1395x(d)))
13 under the Medicare program under title XI or title
14 XVII of the Social Security Act (42 U.S.C. 13801 et
15 seq.), including section 1834 of such Act (42 U.S.C.
16 1395m), for the same treatment.

17 (2) FINALITY.—A payment in the amount pay-
18 able under paragraph (1) for emergency treatment
19 furnished to an eligible veteran pursuant to sub-
20 section (a) shall be considered payment in full and
21 shall extinguish the veteran’s liability to the provider
22 of such treatment, unless the provider rejects the
23 payment and refunds to the United States such
24 amount by not later than 30 days after receiving the
25 payment.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003098
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 233 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

794

—_

(d) CLAIMS PROCESSED BY THIRD PARTY ADMINIS-
TRATORS.—

(1) REQUIREMENT.—Not later than 30 days
after the date of the enactment of this Act, the Sec-
retary shall seek to award a contract to one or more
entities, or to modify an existing contract, to process
claims for payment for emergency treatment fur-

nished to eligible veterans pursuant to subsection

(a).

oO Aa aN DH OD SP WH Ld

i
©

(2) PROMPT PAYMENT STANDARD.—NSection

poe,
—

1703D of title 38, United States Code, shall apply

i
No

with respect to claims for payment for emergency

—"
On

treatment furnished to eligible veterans pursuant to

—
fs

subsection (a).

—
ws

(e) PRIMARY PAYER.—The Secretary shall be the pri-

—
on

mary payer with respect to emergency treatment furnished

—
~

to eligible veterans pursuant to subsection (a), and with

—
oO

respect to the transportation of a veteran by ambulance.

—
\©

In any case in which an eligible veteran is furnished such

i)
©

emergeney treatment for a non-service-connected disability

bo
—

deseribed in subsection (a)(2) of section 1729 of title 38,

No
No

United States Code, the Secretary shall recover or collect

N
Go

reasonable charges for such treatment from a health plan

We)
a

contract described in such section 1729 in accordance with

No
Cn

such section.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003099
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 234 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

795

1 (f) APPLICATION.—This section shall apply to emer-

2 gency treatment furnished to eligible veterans during the

3 period of a covered public health emergency, regardless of

4 whether treatment was furnished before the date of the

5 enactment of this Act.

6 (2) DEFINITIONS.—In this section:

7 (1) The term “covered public health emer-

8 gency’ means the declaration—

9 (A) of a public health emergency, based on
10 an outbreak of COVID-19 by the Seeretary of
il Health and Human Services under section 319
12 of the Public Health Service Act (42 U.S.C.
13 247d); or
14 (B) of a domestic emergency, based on an
15 outbreak of COVID-19 by the President, the
16 Secretary of Homeland Security, or a State or
17 local authority.

18 (2) The term “eligible veteran’? means a vet-
19 eran enrolled in the health care system established
20 under section 1705 of title 38, United States Code.
21 (3) The term ‘emergency treatment’ means
22 medical care or services rendered in a medical emer-
23 gency of such nature that a prudent layperson rea-
24 sonably expects that delay in seeking immediate
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003100
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 235 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

796

1 medical attention would be hazardous to life or
2 health.

3 (4) The term ‘‘non-Department facility’ has
4 the meaning given that term in section 1701 of title
5 38, United States Code.

6 SEC. 80006. FLEXIBILITY FOR THE SECRETARY OF VET-
7 ERANS AFFAIRS IN CARING FOR HOMELESS
8 VETERANS DURING A COVERED PUBLIC
9 HEALTH EMERGENCY.

10 (a) GENERAL SUPPORT.—

il (1) USE OF FUNDS.—During a covered public
12 health emergency, the Secretary of Veterans Affairs
13 may use amounts appropriated or otherwise made
14 available to the Department of Veterans Affairs to
15 carry out sections 2011, 2012, and 2061 of title 38,
16 United States Code, to provide to homeless veterans
17 the following:

18 (A) Food.

19 (B) Shelter.
20 (C) Basie supplies (such as clothing, blan-
21 kets, and toiletry items).
22 (D) Transportation.
23 (E) Communications equipment and re-
24 quired capabilities (such as smartphones, dis-
25 posable phones, and phone service plans).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003101
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 236 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

797

1 (F*) Such other assistance as the Secretary
2 determines appropriate.

3 (2) HOMELESS VETERANS ON LAND OF THE
4 DEPARTMENT.—

5 (A) USE OF REVOLVING FUND.—During a
6 covered public health emergency, the Secretary
7 may use amounts in the revolving fund under
8 section 8109(h) of title 38, United States Code,
9 to alter parking facilities of the Department to
10 facilitate the use of such facilities as temporary
11 shelter locations for homeless veterans.

12 (B) PARTNERSHIPS.—During a_ covered
13 public health emergency, the Secretary may
14 partner with one or more organizations to man-
15 age land of the Department used by homeless
16 veterans for sleeping.

17 (C) EQUIPMENT.—During a covered public
18 health emergency, the Secretary shall not be re-
19 sponsible for furnishing outdoor equipment nec-
20 essary for sleeping on land of the Department.
21 (b) GRANT AND PER DIEM PROGRAM.—
22 (1) MAXIMUM PER DIEM RATE.—Notwith-
23 standing paragraph (2) of section 2012(a) of title
24 38, United States Code, during a covered public
25 health emergency, the maximum rate of per diem

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003102
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 237 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

798
1 authorized under such section is 300 pereent of the
2 rate authorized for State homes for domiciliary care
3 under subsection (a)(1)(A) of section 1741 of such
4 title, as the Secretary may increase from time to
5 time under subsection (¢) of that section.
6 (2) USE OF PER DIEM PAYMENTS.—During a
7 covered public health emergency, a recipient of a
8 grant or an eligible entity under the grant and per
9 diem program of the Department (in this subsection
10 referred to as the “program’’) may use per diem
il payments under sections 2012 and 2061 of title 38,
12 United States Code, to provide food and basie sup-
13 ples for—
14 (A) homeless veterans in the program; and
15 (B) formerly homeless veterans in the eom-
16 munity who experienced homelessness during
17 the one-year period ending on the date of the
18 enactment of this Act.
19 (3) ADDITIONAL TRANSITIONAL HOUSING.—
20 (A) IN GENERAL.—During a covered pub-
21 lic health emergency, the Secretary may provide
22 amounts for grants and per diem payments
23 under the program for additional transitional
24 housing beds to facilitate access to housing and
25 services provided to homeless veterans.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003103
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 238 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

799

1 (B) NOTICE; COMPETITION; PERIOD OF

2 PERFORMANCE.—The Secretary may provide

3 amounts under subparagraph (A)—

4 (i) without notice or competition; and

5 (ii) for a period of performance deter-

6 mined by the Secretary.

7 (4) INSPECTIONS AND LIFE SAFETY CODE RE-

8 QUIREMENTS.—

9 (A) IN GENERAL.—During a covered pub-
10 lic health emergency, the Secretary may waive
11 any requirement under subsection (b) or (¢) of
12 section 2012 of title 38, United States Code, in
13 order to allow the recipient of a grant or an eli-
14 gible entity under the program—

15 (i) to quickly identify temporary alter-

16 nate sites of care for homeless veterans

17 that are suitable for habitation;

18 Gi) to facilitate social distancing or

19 isolation needs; or

20 Gi) to facilitate activation or continu-

21 ation of a program for which a grant has

22 been awarded.

23 (B) LIMITATION.—The Secretary may

24 waive a requirement pursuant to the authority

25 provided by subparagraph (A) with respect to a
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003104
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 239 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

800

1 facility of a recipient of a grant or an eligible
2 entity under the program only if the facility
3 meets applicable local safety requirements, in-
4 cluding fire safety requirements.
5 (¢) HEALTH CARE FOR HOMELESS VETERANS.
6 (1) COMMUNITY-BASED TREATMENT FACILI-
7 TIES.—During a covered public health emergency,
8 the Secretary may use amounts as authorized under
9 subsection (a)(1) notwithstanding any requirement
10 under subsection (a)(2) of section 2031 of title 38,
il United States Code, that community-based treat-
12 ment facilities provide care, treatment, and rehabili-
13 tative services to veterans described in such section.
14 (2) REPORT TO CONGRESS ON REDUCTION OF
15 CARE, TREATMENT, AND REHABILITATIVE SERV-
16 ICES.—During a covered public health emergency, if
17 the Secretary reduces the care, treatment, and reha-
18 bilitative services provided to homeless veterans
19 under section 2031(a)(2) of title 38, United States
20 Code, the Secretary shall submit to Congress month-
21 ly reports on the reduction of such care, treatment,
22 and services for the duration of the covered public
23 health emergency.
24 (3) INSPECTION AND LIFE SAFETY CODE RE-
25 QUIREMENTS.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003105
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 240 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

801
1 (A) IN GENERAL.—During a covered pub-
2 lic health emergency, the Secretary may waive
3 any inspection or life safety code requirement
4 under subsection (ce) of section 2032 of title 38,
5 United States Code—
6 (i) to allow quick identification of
7 temporary alternate sites of care for home-
8 less veterans that are suitable for habi-
9 tation;
10 (ii) to facilitate social distancing or
11 isolation needs; or
12 (iii) to facilitate the operation of hous-
13 ing under such section.
14 (B) LiIMIrTaATION.—The Secretary may
15 waive a requirement pursuant to the authority
16 provided by subparagraph (A) with respect to a
17 residence or facility referred to in such section
18 2032 only if the residence or facility, as the
19 case may be, meets applicable local safety re-
20 quirements, including fire safety requirements.
21 (d) ACCESS OF HOMELESS VETERANS TO DEPART-
22 MENT OF VETERANS AFFAIRS TELEHEALTH SERVICES.
23 During a covered public health emergency, the Secretary
24 may make available telehealth capabilities to homeless vet-
25 erans who—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003106
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 241 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

802

1 (1) are receiving services provided under chap-
2 ter 20 of title 38, United States Code; or

3 (2) are participating in a program under such
4 chapter.

5 (e) DEFINITIONS.—In this section:

6 (1) COVERED PUBLIC HEALTH EMERGENCY.—
7 The term “covered public health emergency” means
8 an emergency with respect to COVID-19 declared
9 by a Federal, State, or loeal authority.

10 (2) HOMELESS VETERAN; VETERAN.—The
il terms “homeless veteran” and “veteran” have the
12 meanings given those terms in section 2002 of title
13 38, United States Code.

14 (3) PARKING FACILITY.—The term “parking fa-
15 cility” has the meaning given that term in section
16 8109(a) of such title.

17 (4) TELEHEALTH.—

18 (A) IN GENERAL.—The term ‘‘telehealth”’
19 means the use of electronic information and
20 telecommunieations technologies to support and
21 promote long-distance clinical health care, pa-
22 tient and professional health-related education,
23 public health, and health administration.

24 (B) TECHNOLOGIES.—For purposes of
25 subparagraph (A), “telecommunications tech-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003107
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 242 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

803

a

nologies’ inelude video conferencing, the inter-
net, streaming media, and terrestrial and wire-
less communications.
SEC. 80007. HUD-VASH PROGRAM.
The Seeretary of Housing and Urban Development
shall take such actions with respect to the supported hous-
ing program carried out under section 8(0)(19) of the

United States Housing Act of 1987 (42 USC.

oO Aa aN DH OD SP WH Ld

1487f(0)(19)) in conjunction with the Department of Vet-

i
©

erans Affairs (commonly referred to as “HUD-VASH’’),

ev
pn,

and shall require public housing agencies administering

i
No

assistance under such program to take such actions, as

—"
On

may be appropriate to facilitate the issuance and utiliza-

—
fs

tion of vouchers for rental assistance under such program

—"
ws

during the period of the covered public health emergency

oooh,
oN

(as such term is defined in section 1 of this Act), including

—_
~

the following actions:

—_
CO

(1) Establishing mechanisms and _ procedures

—
\©

providing for referral and application documents

No
OQ

used under such program to be received by fax, elec-

NO
—

tronic mail, drop box, or other means not requiring

ho
No

in-person contact.

ho
Go

(2) Establishing mechanisms and_ procedures

we)
i

for processing applications for participation in such

No
Gn

program that do not require identification or

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003108
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 243 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

804

1 verification of identity by social security number or

2 photo ID in eases in which closure of governmental

3 offices prevents confirmation or verification of iden-

4 tity by such means.

5 (3) Providing for waiver of requirements to con-

6 duct housing quality standard inspections with re-

7 spect to dwelling units for which rental assistance is

8 provided under such program.

9 SEC. 80008. EXTENSION OF LEASE PROTECTIONS FOR
10 SERVICEMEMBERS UNDER STOP MOVEMENT
il ORDERS IN RESPONSE TO LOCAL, NATIONAL,
12 OR GLOBAL EMERGENCY.

13 (a) TERMINATION.—Subsection (a)(1) of section 305

14 of the Servicemembers Civil Relief Act (50 U.S.C. 3955)

15 is amended—

 

16 (1) in subparagraph (A), by striking “; or’ and
17 inserting a semicolon;
18 (2) in subparagraph (B), by striking the period
19 at the end and inserting “; or’; and
20 (3) by adding at the end the following new sub-
21 paragraph:
22 ‘“(C) the date of the lessee’s stop move-
23 ment order described in paragraph (1)(C) or
24 (2)(C) of subsection (b), as the case may be.”’.
25 (b) COVERED LEASES.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003109
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 244 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

805

1 (1) LEASES OF PREMISES.—Paragraph (1) of
2 subsection (b) of such section is amended—

3 (A) in subparagraph (A), by striking “;
4 or’ and inserting a semicolon;

5 (B) in subparagraph (B), by striking the
6 period at the end and inserting “; or’; and

7 (C) by adding at the end the following new
8 subparagraph:

9 “(C) the servicemember, while in military
10 service—

il ‘“G) executes a lease upon receipt of
12 military orders for a permanent change of
13 station or to deploy with a military unit, or
14 as an individual in support of a military
15 operation, for a period of not less than 90
16 days; and

17 Gi) thereafter receives a stop move-
18 ment order issued by the Secretary of De-
19 fense in response to a local, national, or
20 global emergency, effective for an indefi-
21 nite period or for a period of not less than
22 30 days, which prevents the servicemember
23 or servicemember’s dependents from oecu-
24 pying the lease for a residential, profes-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003110
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 245 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

806

1 sional, business, agricultural, or similar
2 purpose.”’.

3 (2) LEASES OF MOTOR VEHICLES.—Paragraph
4 (2) of such subsection is amended—

5 (A) in subparagraph (A), by striking “;
6 or’ and inserting a semicolon;

7 (B) in subparagraph (B)(ii), by striking
8 the period at the end and inserting “; or’; and
9 (C) by adding at the end the following new
10 subparagraph:

11 “(C) the servicemember, while in military
12 service—

13 ‘G) executes a lease upon receipt of
14 military orders described in subparagraph
15 (B); and

16 Gi) thereafter receives a stop move-
17 ment order issued by the Secretary of De-
18 fense in response to a loeal, national, or
19 global emergency, effective for an indefi-
20 nite period or for a period of not less than
21 30 days, which prevents the servicemem-
22 ber, or the servicemember’s dependents,
23 from using the vehicle for personal or busi-
24 ness transportation.”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003111
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 246 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

807

1 (@) EFFECTIVE DATE OF TERMINATION.—Paragraph
2 (1) of subsection (d) of such section is amended to read
3 as follows:

4 (1) LEASE OF PREMISES.—

5 “(A) ENTRANCE TO MILITARY SERVICE,
6 PERMANENT CHANGE OF STATION, OR DEPLOY-
7 MENT.—In the case of a lease described in sub-
8 paragraph (A) or (B) of subsection (b)(1) that
9 provides for monthly payment of rent, termi-
10 nation of the lease under subsection (a) is effeec-
il tive 30 days after the first date on which the
12 next rental payment is due and payable after
13 the date on which the notice under subsection
14 (ce) is delivered. In the ease of any other lease
15 described in subparagraphs (A) and (3B) of sub-
16 section (b)(1) termination of the lease under
17 subsection (a) is effective on the last day of the
18 month following the month in which the notice
19 is delivered.
20 “(B) STOP MOVEMENT ORDERS.—In the
21 case of a lease deseribed in subsection
22 (b)(1)(C), termination of the lease under sub-
23 section (a) is effective on the date on which the
24 requirements of subsection (ce) are met for such
25 termination.”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003112
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 247 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

808

1 (d) TECHNICAL CORRECTION.—Subsection (4) is

2 amended, in the matter before paragraph (1), by inserting

3 “Tn this section:” after ‘‘DEFINITIONS.—’’.

4 (e) RETROACTIVE APPLICATION.—The amendments

5 made by this section shall apply to stop movement orders

6 issued on or after March 1, 2020.

7 SEC. 80009. TERMINATION OF TELEPHONE, MULTICHANNEL

8 VIDEO PROGRAMMING, AND INTERNET AC-

9 CESS SERVICE CONTRACTS BY
10 SERVICEMEMBERS WHO ENTER INTO CON-
il TRACTS AFTER RECEIVING MILITARY OR-
12 DERS FOR PERMANENT CHANGE OF STATION
13 BUT THEN RECEIVE STOP MOVEMENT OR-
14 DERS DUE TO AN EMERGENCY SITUATION.
15 (a) IN GENERAL.—NSection 305A(a)(1) of the

16 Servicemembers Civil Relief Act (50 U.S.C. 3956) is

17 amended—

18 (1) by striking “after the date the servicemem-
19 ber receives military orders to relocate for a period
20 of not less than 90 days to a location that does not
21 support the contract.’ and inserting ‘“‘after—”’; and
22 (2) by adding at the end the following new sub-
23 paragraphs:
24 (A) the date the servigemember receives
25 military orders to relocate for a period of not
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003113
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 248 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

809

1 less than 90 days to a location that does not
2 support the contract; or

3 ‘“(B) the date the servicemember, while in
4 military service, receives military orders for a
5 permanent change of station, thereafter enters
6 into the contract, and then after entering into
7 the contract receives a stop movement order
8 issued by the Secretary of Defense in response
9 to a local, national, or global emergency, effec-
10 tive for an indefinite period or for a period of
11 not less than 30 days, which prevents the serv-
12 icemember from using the services provided
13 under the contract.’’.
14 (b) RETROACTIVE APPLICATION.—The amendments
15 made by this section shall apply to stop movement orders

16 issued on or after Mareh 1, 2020.

17 SEC. 80010. TERMINATION OF CONTRACTS FOR TELE-

18 PHONE, MULTICHANNEL VIDEO PROGRAM-
19 MING, OR INTERNET ACCESS SERVICE BY
20 CERTAIN INDIVIDUALS UNDER
21 SERVICEMEMBERS CIVIL RELIEF ACT.

22 Section 305A(a) of the Servicemembers Civil Relief

23 Act (50 U.S.C. 3956(a)) is amended by adding at the end

24 the following new paragraph:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003114
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 249 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

810
1 (4) ADDITIONAL INDIVIDUALS COVERED.—For
2 purposes of this section, the followmg individuals
3 shall be treated as a servicemember covered by para-
4 graph (1):
5 (A) A spouse or dependent of a service-
6 member who dies while in military service or a
7 spouse or dependent of a member of the reserve
8 components who dies while performing duty de-
9 scribed in subparagraph (C).
10 ‘“(B) A spouse or dependent of a service-
il member who incurs a catastrophic injury or ill-
12 ness (as that term is defined in section 439()
13 of title 37, United States Code), if the service-
14 member incurs the catastrophic injury or illness
15 while in military service or performing duty de-
16 seribed in subparagraph (C).
17 ‘“(C) A member of the reserve components
18 performing military service or performing’ full-
19 time National Guard duty, active Guard and
20 Reserve duty, or inactive-duty training (as such
21 terms are defined in section 101(d) of title 10,
22 United States Code).”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003115
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 250 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

Sil
1 SEC. 80011. CLARIFICATION OF TERMINATION OF LEASES

2 OF PREMISES AND MOTOR VEHICLES OF
3 SERVICEMEMBERS WHO INCUR CATA-
4 STROPHIC INJURY OR ILLNESS OR DIE
5 WHILE IN MILITARY SERVICE.
6 (a) CATASTROPHIC INJURIES AND ILLNESSES.—
7 Paragraph (4) of section 305(a) of the Servicemembers
§ Civil Relief Act (50 U.S.C. 3955(a)), as added by section
9 545 of the National Defense Authorization Act for Fiseal
10 Year 2020 (Public Law 116-92), is amended to read as
11 follows:
12 (4) CATASTROPHIC INJURY OR ILLNESS OF
13 LESSEE.—
14 “(A) TERMINATION.—If the lessee on a
15 lease described in subsection (b) incurs a eata-
16 strophic injury or illness during a period of
17 military service or while performing covered
18 service, during the one-year period beginning on
19 the date on which the lessee incurs such injury
20 or illness—
21 “G) the lessee may terminate the
22 lease; or
23 ““Gi) in the ease of a lessee who lacks
24 the mental capacity to contract or to man-
25 age his or her own affairs Gnecluding dis-
26 bursement of funds without limitation) due
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003116
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 251 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

812

1 to such injury or illness, the spouse or de-

2 pendent of the lessee may terminate the

3 lease.

4 “(B) DEFINITIONS.—In this paragraph:

5 “G) The term ‘catastrophic injury or

6 illness’ has the meaning given that term in

7 section 4389(¢) of title 37, United States

8 Code.

9 Gi) The term ‘covered service’ means
10 full-time National Guard duty, active
il Guard and Reserve duty, or inactive-duty
12 training (as such terms are defined in sec-
13 tion 101(d) of title 10, United States
14 Code).’’.

15 (b) DEATHS.—Paragraph (38) of such section is
16 amended by striking “The spouse of the lessee’ and in-
17 serting ‘The spouse or dependent of the lessee”’.
18 SEC. 80012. DEFERRAL OF CERTAIN DEBTS ARISING FROM
19 BENEFITS UNDER LAWS ADMINISTERED BY
20 THE SECRETARY OF VETERANS AFFAIRS.
21 (a) IN GENERAL.—During the covered period, the
22 Secretary of Veterans Affairs may not—
23 (1) take any action to collect a covered debt (in-
24 cluding the offset of any payment by the Secretary);
25 (2) record a covered debt;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003117
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 252 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

813
1 (3) issue notice of a covered debt to a person
2 or a consumer reporting agency;
3 (4) allow any interest to accrue on a covered
4 debt; or
5 (5) apply any administrative fee to a covered
6 debt.
7 (b) EXCEPTION.—Notwithstanding subsection (a),
§ the Secretary may collect a payment regarding a covered
9 debt (including interest or any administrative fee) from
10 a person (or the fiduciary of that person) who elects to
11 make such a payment during the covered period.
12 (¢) DEFINITIONS.—In this section:
13 (1) The term “consumer reporting agency” has
14 the meaning given that term in section 5701 of title
15 38, United States Code.
16 (2) The term “covered debt” means a debt—
17 (A) owed by a person (including a fidu-
18 ciary) to the United States;
19 (B) arising from a benefit under a covered
20 law; and
21 (C) that is not subject to recovery under
22 (i) section 3729 of title 31, United
23 States Code;
24 (ii) section 1729 of title 38, United
25 States Code; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003118
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 253 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

814

1 (ili) Public Law 87-693 (42 U.S.C.
2 2651).

3 (3) The term “covered law’? means any law ad-
4 ministered by the Secretary of Veterans Affairs

5 through—

6 (A) the Under Secretary for Health; or
7 (B) the Under Secretary for Benefits.

8 (4) The term ‘‘ecovered period” means—

9 (A) the COVID-19 emergency period; and

10 (B) the 60 days immediately following the
11 date of the end of the COVID-19 emergency
12 period.
13 (5) The term “COVID-19 emergency period”
14 means the emergency period described in section
15 1135(2)(1)(B) of the Social Security Act (42 U.S.C.
16 1320b-5(2)(1)(B)).

17 SEC. 80013. TOLLING OF DEADLINES RELATING TO CLAIMS

18 FOR BENEFITS ADMINISTERED BY SEC-
19 RETARY OF VETERANS AFFAIRS.
20 (a) REQUIRED TOLLING.—With respect to claims

21 and appeals made by a claimant, the covered period shall

22 be excluded in computing the following:

23 (1) In cases where an individual expresses an

24 intent to file a claim, the period in which the indi-

25 vidual is required to file the claim in order to have
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003119
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 254 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

815

1 the effective date of the claim be determined based
2 on the date of such intent, as described in section
3 3.155(b)(1) of title 38, Code of Federal Regulations.
4 (2) The period in which the claimant is re-
5 quired to take an action pursuant to section 5104C
6 of title 38, United States Code.

7 (3) The period in which the claimant is re-
8 quired to appeal a change in service-connected or
9 employability status or change in physical condition
10 deseribed in section 5112(b)(6) of such title.

11 (4) The period in which an individual is re-
12 quired to file a notice of appeal under section 7266
13 of such title.

14 (5) Any other period in which a claimant or
15 beneficiary is required to act with respect to filing,
16 perfecting, or appealing a claim, as determined ap-
17 propriate by the Secretary of Veterans Affairs.

18 (b) USE OF POSTMARK DATES.—With respect to
19 claims filed using nonelectronic means and appeals made
20 during the covered period, the Secretary of Veterans Af-
21 fairs and the Court of Appeals for Veterans Claims, as
22 the case may be, shall administer the provisions of title
23 38, United States Code, as follows:

24 (1) In section 5110—

25 (A) in subsection (a)—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003120
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 255 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

816

1 Gj) in paragraph (1), by substituting
2 ‘the earlier of the date of receipt of appli-
3 cation therefor and the date of the post-
4 mark or other official proof of mailing date
5 of the application therefor” for ‘the date
6 of receipt of application therefor’; and
7 (ii) in paragraph (38), by substituting
8 ‘the earlier of the date of receipt of the
9 supplemental claim and the date of the
10 postmark or other official proof of mailing
11 date of the supplemental claim” for “‘the
12 date of receipt of the supplemental claim”’;
13 and
14 (B) in’ subsection (b)(2)(A), by sub-
15 stituting “the earlier of the date of receipt of
16 application and the date of the postmark or
17 other official proof of mailing date of the appli-
18 cation” for “the date of receipt of the applica-
19 tion’’.
20 (2) In section 7266, without regard to sub-
21 section (d).
22 (¢) DEFINITIONS.—In this section:
23 (1) The term “claimant” has the meaning given
24 that term in section 5100 of title 38, United States
25 Code.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003121
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 256 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

817
1 (2) The term “covered period” means the pe-
2 riod beginning on the date of the emergency period
3 (as defined in section 1135(g)(1) of the Social Secu-
4 rity Aet (42 U.S.C. 1320b-5(¢@)(1))) resulting from
5 the COVID-19 pandemic and ending 90 days after
6 the last day of such emergeney period.
7 SEC. 80014. PROVISION OF DEPARTMENT OF VETERANS AF-
8 FAIRS HOSPITAL CARE AND MEDICAL SERV-
9 ICES TO CERTAIN VETERANS WHO ARE UN-
10 EMPLOYED OR LOST EMPLOYER-SPONSORED
il HEALTH CARE COVERAGE BY REASON OF A
12 COVERED PUBLIC HEALTH EMERGENCY.
13 (a) IN GENERAL.—During the 12-month period be-
14 ginning on the date of the enactment of this Act, the Sec-
15 retary of Veterans Affairs shall consider a covered veteran
16 to be unable to defray the expenses of necessary care for
17 purposes of section 1722 of title 38, United States Code,
18 and shall furnish to such veteran hospital care and med-
19 ical services under chapter 17 of title 38, United States
20 Code.
21 (b) COVERED VETERAN.—F or purposes of this sec-
22 tion, a covered veteran is a veteran—
23 (1) who—
24 (A) is unemployed; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003122
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 257 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

818
1 (B) has lost access to a group health plan
2 or group health insurance coverage by reason of
3 a covered public health emergency; and
4 (2) whose projected attributable income for the
5 12-month period beginning on the date of applica-
6 tion for hospital care or medical services under this
7 section is not more than the amount in effect under
8 section 1722(b) of title 38, United States Code.
9 (¢) DEFINITIONS.—In this section:
10 (1) The term “covered publie health emer-
il gency’ means the declaration—
12 (A) of a public health emergency, based on
13 an outbreak of COVID-19 by the Secretary of
14 Health and Human Services under section 319
15 of the Public Health Service Act (42 U.S.C.
16 247d); or
17 (B) of a domestic emergency, based on an
18 outbreak of COVID-19 by the President, the
19 Secretary of Homeland Security, or State, or
20 local authority.
21 (2) The terms “group health plan” and “group
22 health insurance coverage’ have the meaning given
23 such terms in section 2701 of the Public Health
24 Service Act (42 U.S.C. 300g¢-3).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003123
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 258 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

S19
1 SEC. 80015. PROHIBITION ON COPAYMENTS AND COST

SHARING FOR VETERANS RECEIVING COVID-
19 TREATMENT FURNISHED BY DEPARTMENT

OF VETERANS AFFAIRS.
(a) IN GENERAL.—Section 6006(b) of the Families
First Coronavirus Response Act (Public Law 116-127; 38
U.S.C. 1701 note) is amended by striking “or visits de-

seribed in paragraph (2) of such section” and inserting

Oo fo SN DW OO S&P WH WN

‘visits described in paragraph (2) of such section, or hos-

—
©

pital care or medical services to treat COVID-19”’.

—_
—_

(b) EFFECTIVE DAatTE.—The amendment made by

—
Bo

subsection (a) shall take effect as if included in the enact-
13 ment of the Families First Coronavirus Response Act
14 (Publie Law 116-127).

15 SEC. 80016. EXPANSION OF VET CENTER SERVICES TO VET-

16 ERANS AND MEMBERS OF THE ARMED
17 FORCES WHO PERFORM CERTAIN SERVICE IN
18 RESPONSE TO COVERED PUBLIC HEALTH
19 EMERGENCY.

20 Section 1712A of title 38, United States Code, is

21 amended—

22 (1) by striking “‘clauses G) through (iv) both
23 places it appears and inserting “‘clauses Gi) through
24 (v)";
25 (2) by striking “in clause (v)” both places it ap-
26 pears and inserting “in clause (vi)”;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003124
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 259 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

820
1 (3) in subsection (a)(1)(C)—
2 (A) by redesignating clauses (iv) and (v) as
3 clauses (v) and (vi), respectively; and
4 (B) by inserting after clause (iii) the fol-
5 lowing new clause (iv):
6 “Gv) Any individual who is a veteran or mem-
7 ber of the Armed Forees (including the reserve ¢om-
8 ponents), who, in response to a covered public health
9 emergency, performed active service or State active
10 duty for a period of at least 14 days.”; and
11 (4) in subsection (h), by adding at the end the
12 followmg new paragraphs:
13 (4) The term ‘active service’ has the meaning
14 given that term in section 101 of title 10.
15 “(5) The term ‘covered public health emer-
16 gency’ means the declaration—
17 (A) of a public health emergency, based
18 on an outbreak of COVID-19, by the Secretary
19 of Health and Human Services under section
20 319 of the Public Health Service Act (42
21 U.S.C, 247d); or
22 ‘‘(B) of a domestic emergency, based on an
23 outbreak of COVID-19, by the President, the
24 Secretary of Homeland Security, or a State or
25 local authority.”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003125
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 260 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

821
1 DIVISION I—SMALL BUSINESS
2 PROVISIONS
3 SEC. 90001. AMENDMENTS TO THE PAYCHECK PROTECTION
4 PROGRAM.
5 (a) EXTENSION OF COVERED PERIOD.—NSection
6 7(a)(36)(A)Gii) of the Small Business Act (15 U.S.C.
7 636(a)(86)(A)(ii)) is amended by striking “June 30,
8 2020” and inserting “December 31, 2020”.
9 (b) TRIBAL BUSINESS CONCERNS.—NSection

—_
©

7T(a)(36)(D) of the Small Business Act (15 U.S.C.

—_
—_

636(a)(386)(D)) is amended by striking “described in sec-

12 tion 31(b)(2)(C)” each place it appears.

13 (ec) INCLUSION OF CRITICAL ACCESS HOSPITALS IN
14 THE PAYCHECK PROTECTION PROGRAM.—Section
15 7(a)(86)(D) of the Small Business Act (15 U.S.C.
16 636(a)(86)(D)) is amended by adding at the end the fol-
17 lowing new clause:

18 “(wii) INCLUSION OF CRITICAL ACCESS
19 HOSPITALS.—During the covered period,
20 any nonprofit organization that is a critical
21 access hospital (as defined in_ section
22 1861Qmm) of the Social Security Aet (42
23 U.S.C. 1895x(mm))) shall be eligible to re-
24 ceive a covered loan, regardless of the sta-
25 tus of such a hospital as a debtor in a case

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003126
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 261 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

822

1 under chapter 11 of title 11, Unites States
2 Code, or the status of any debts owed by
3 such a hospital to the Federal Govern-
4 ment.”’.

5 (d) NONPROFIT ORGANIZATIONS.—Section 7({a)(36)
6 of the Small Business Act (15 U.S.C. 686(a)(36))—

7 (1) in subparagraph (A)(vii), by striking: “see-
8 tion 501(¢)(38)” and inserting “section 501(¢)”; and
9 (2) in subparagraph (D)—

10 (A) by striking “nonprofit organization,”
11 each place it appears;

12 (B) in clause Gv)—

13 Gi) in subclause (II), by striking *
14 and” at the end;

15 (ii) in subelause (III), by striking the
16 period at the end and inserting “; and’;
17 and

18 (iii) by adding at the end the fol-
19 lowing new subclause:
20 “(IV) any nonprofit organiza-
21 tion.”’; and

22 (C) in elause (vi), by striking ‘ta nonprofit
23 organization and”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003127
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 262 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

823

1 (e) APPLICATION TO CERTAIN LocAL NEWS
2 MEpDIA.—Section 7(a)(36)(D) of the Small Business Act

3 (15 U.S.C. 636(a)(36)(D)) is amended—

4 (1) in clause (ii)—

5 (A) by striking ‘“‘business concern that em-
6 ploys” and inserting the following: “business
7 concern that—

8 ‘“(1) employs”;

9 (B) in subelause (1), by striking the period
10 at the end and inserting “; and’; and

11 (C) by adding at the end the following:

12 “(II) is assigned a North American Indus-
13 try Classification System code beginning with
14 511110, 515112, or 515120 and the individual
15 physical location at the time of disbursal does
16 not exceed the size standard established by the
17 Administrator for the applicable code shall be
18 eligible to receive a covered loan for expenses
19 associated with an individual physical location
20 of that business concern to support the contin-
21 ued provision of local news, information, con-
22 tent, or emergency information, and, at the
23 time of disbursal, the individual physical loca-
24 tion.”’;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003128
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 263 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

824

1 (2) in clause (iv) (as amended by subsection
2 (d))—

3 (A) in subelause (IIT), by striking “‘and”’ at
4 the end;

5 (B) in subelause (IV), by striking the pe-
6 riod at the end and inserting “‘; and”; and

7 (C) by adding at the end the following:

8 “(V) an individual physical loea-
9 tion of a business concern deseribed in
10 clause Gu)(UI), if such coneern shall
11 not pay, distribute, or otherwise pro-
12 vide any portion of the covered loan to
13 any other entity other than the indi-
14 vidual physical location that is the in-
15 tended recipient of the covered loan.”;
16 and

17 (3) by adding at the end the following new
18 clause:

19 “(vil) ADDITIONAL REQUIREMENTS
20 FOR NEWS BROADCAST ENTITIES.—
21 “(1) IN GENERAL.—With respect
22 to an individual physical location of a
23 business concern described in clause
24 Gui)(1), each such location shall be
25 treated as an independent, non-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003129
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 264 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

825

1 affiliated entity for purposes of this
2 paragraph.

3 “(TT) DEMONSTRATION OF
4 NEED.—Any such location that is a
5 franchise or affiliate of, or owned or
6 controlled by a parent company, in-
7 vestment company, or the manage-
8 ment thereof, shall demonstrate, upon
9 request of the Administrator, the need
10 for a covered loan to support the con-
il tinued provision of local news, infor-
12 mation, content, or emergency infor-
13 mation, and, at the time of disbursal,
14 the individual physical location.

15 “(T1T) Report.—The <Adminis-
16 trator and Secretary of the Treasury
17 shall submit to the Committee on
18 Small Business of the House of Rep-
19 resentatives, the Committee on Small
20 Business and Entrepreneurship of the
21 Senate, and the Congressional Over-
22 sight Commission established under
23 section 4020 of the CARES Act a re-
24 port including information on loans

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003130
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 265 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

826
1 made to an entity described under
2 this clause.”’.
3 (f) APPLICATION OF CERTAIN TERMS THROUGH
4 LIFE OF COVERED LOAN.—NSection 7(a)(36) of the Small
5 Business Act (15 U.S.C. 636(a)(36)) is amended—
6 (1) in subparagraph (11), by striking “During
7 the covered period, with” and inserting “With”;
8 (2) in subparagraph (1), by striking “During
9 the covered period, the” and inserting “The”;
10 (3) in subparagraph (J), by striking “During
11 the covered period, with” and inserting “With”;
12 (4) in subparagraph (M)—
13 (A) in clause (i), by striking ““During the
14 covered period, the’ and inserting “The”; and
15 (B) in clause Gi), by striking “During the
16 covered period, with” and inserting “With”.
17 (¢) LOAN MATURITY.—Section 7(a)(36)(US8) (i) of the
18 Small Business Act (15 U.S.C. 636(a)(36)()Gi)) is
19 amended by inserting ““minimum maturity of 5 years” be-
20 fore “maximum maturity”’.
21 (h) INTEREST CALCULATION.—Section 7(a)(36)(L)
22 of the Small Business Act (15 U.S.C. 636(a)(36)(L)) is
23 amended by inserting “, calculated on a non-compounding,
24 non-adjustable basis” after “4 percent’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003131
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 266 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

827

1 G) FUNDING FOR THE PAYCHECK PROTECTION PRO-
2 GRAM.—

3 (1) IN GENERAL.—NSection 7(a)(386)(S) of the
4 Small Business Act (15 U.S.C. 636(a)(36)(S)) is
5 amended to read as follows:

6 “(S) SET ASIDE FOR CERTAIN ENTITIES.

7 The Administrator shall provide for the cost to

8 ouarantee covered loans made under this para-
9 eraph—

10 “) a set aside of not less than 25
il percent of each such amount for covered
12 loans made to eligible recipients with 10 or
13 fewer employees; and

14 Gi) a set aside of 25 percent of each
15 such amount for covered loans made to
16 nonprofit organizations, of which not more
17 than 12.5 percent of each such amount set
18 aside may be used to make covered loans
19 to nonprofit organizations with 500. or
20 more emplovyees.”’.
21 (2) SET ASIDE FOR COMMUNITY FINANCIAL IN-
22 STITUTIONS.—Of amounts appropriated by the Pay-
23 check Protection Program and Health Care En-
24 hancement Act (Public Law 116-139) under the
25 heading “Small Business Administration—Business

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003132
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 267 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

828

1 Loans Program Account, CARES Act” that have

2 not been obligated or expended, the lesser of 25 per-

3 cent of such amounts or $10,000,000,000 shall be
4 set aside for the cost to guarantee covered loans

5 made under section 7(a)(36) of the Small Business

6 Act (15 U.S.C. 686(a)(386)) by community financial
7 institutions (as such term is defined in subpara-

8 graph (A)(x1) of such section).

9 (3) AMOUNTS RETURNED.—NSection 7(a)(36) of
10 the Small Business Act (15 U.S.C. 636(a)(36)) is
11 amended by adding at the end the following new
12 subparagraph:

13 “(T) AMOUNTS RETURNED.—Any amounts
14 returned to the Secretary of the Treasury due
15 to the cancellation of a covered loan shall be
16 solely used for the cost to guarantee covered
17 loans made to eligible recipients with 10 or
18 fewer employees.”’.

19 () TREATMENT OF CERTAIN CRIMINAL VIOLA-
20 TIONS.—

21 (1) IN GENERAL.—Section 7(a)(36) of the
22 Small Business Act (15 U.S.C. 6386(a)(86)), as
23 amended by subsection (h), is further amended by
24 adding at the end the following new subparagraph:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003133
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 268 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

829

1 ‘“(U) TREATMENT OF CERTAIN CRIMINAL
2 VIOLATIONS.—

3 “G) FINANCIAL FRAUD OR DECEP-
4 TION.—A entity that is a business, organi-

5 zation, cooperative, or enterprise may not

6 receive a covered loan if an owner of 20
7 percent or more of the equity of such enti-

8 ty, during the 5-year period preceding the

9 date on which such entity applies for a cov-
10 ered loan, has been convicted of a felony of
il financial fraud or deception under Federal,
12 State, or Tribal law.

13 “(i) ARRESTS OR CONVICTIONS.—An
14 entity that is a business, organization, co-
15 operative, or enterprise shall be an eligible
16 recipient notwithstanding a prior arrest or
17 conviction under Federal, State, or Tribal
18 law of an owner of 20 percent or more of
19 the equity of such entity, unless such
20 owner is currently incarcerated.
21 “Gi) WAIVER.—The Administrator
22 may waive the requirements of clause (4).”.
23 (2) RULEMAKING.—Not later than 15 days
24 after the date of enactment of this Act, the Adminis-
25 trator of the Small Business Administration shall

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003134
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 269 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

830

1 make necessary revisions to any rules to carry out
2 the amendment made by this subsection.

3 (k) TECHNICAL ASSISTANCE FOR COMMUNITY F-
4 NANCIAL INSTITUTIONS.—Section 7(a)(36) of the Small
5 Business Act (15 U.S.C. 686(a)(386)), as amended by sub-
6 section (i), is further amended by adding at the end the
7 following new subparagraph:

8 “(V) TECHNICAL ASSISTANCE FOR COMMU-
9 NITY FINANCIAL INSTITUTIONS.—Of amounts
10 appropriated to earry out this paragraph, the
11 Secretary of the Treasury, in consultation with
12 the Administrator, shall use $1,000,000,000 of
13 such amounts to provide grants to community
14 financial institutions, insured depository institu-
15 tions with consolidated assets of less than
16 $10,000,000,000, and credit unions with eon-
17 solidated assets of less than $10,000,000,000,
18 to ensure such institutions can update their sys-
19 tems (including updates related to compliance
20 with the Bank Secrecy Act) and efficiently pro-
21 vide loans that are guaranteed under this para-
22 graph.”’.
23 (1) TECHNICAL AMENDMENT.—Section 7(a)(36)(G)

24 of the Small Business Act (15 U.S.C. 636(a)(36)) is

25 amended—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003135
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 270 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

831
1 (1) in the subparagraph heading, by striking
2 “BORROWER REQUIREMENTS” and all that follows
3 through “eligible recipient applying’ and inserting
4 “BORROWER CERTIFICATION REQUIREMENTS.—An
5 eligible recipient applying’; and
6 (2) by redesignating subclauses (1) through
7 (IV) as clauses (i) through (iv), respectively.
8 SEC. 90002. COMMITMENTS FOR PAYCHECK PROTECTION
9 PROGRAM.
10 Section 1102(b) of the CARES Act (Public Law 116-
11 186) is amended by striking “June 30, 2020” and all that

i
No

follows through the period at the end and inserting “De-

—"
On

cember 31, 2020, the amount authorized for commitments

—
fs

for loans made under paragraph (86) of section 7(a) of

—"
ws

the Small Business Act, as added by subsection (a), shall

oooh,
oN

be $659,000,000,000. The amount authorized under this

—_
~

section for commitments for loans made under section

—_
CO

7(a)(36) of the Small Business Act shall be in addition

—
\©

to the amount authorized under the heading ‘Small Busi-

No
OQ

ness Administration—Business Loans Program Account’

NO
—

in the Financial Services and General Government Appro-

ho
No

priations Act, 2020 (division C of Public Law 116-93)

ho
Go

for commitments for general business loans made under

we)
i

section 7(a) of the Small Business Act.”’.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003136
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 271 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

832
1 SEC. 90003. INCLUSION OF SCORE AND VETERAN BUSINESS

2 OUTREACH CENTERS IN ENTREPRENEURIAL
3 DEVELOPMENT PROGRAMS.

4 (a) IN GENERAL.—Section 1103(a)(2) of the CARES
5 Act (Public Law 116-136) is amended—

6 (1) in subparagraph (A), by striking ‘“‘and”’ at
7 the end;

8 (2) by adding at the end the following new sub-
9 paragraphs:

10 “(C) a Veteran Business Outreach Center
11 (as deseribed under section 32(d) of the Small
12 Business Act); and

13 “(D) the Service Corps of Retired Execu-
14 tives Association, or any successor or other or-
15 ganization, that receives a grant from the Ad-
16 ministrator to operate the SCORE program es-
17 tablished under section 8(b)(2)(A) of the Small
18 Business Act;”’.
19 (b) FUNDING.—Section 1107(a)(4) of the CARES

20 Act (Public Law 116-136) is amended—

21 (1) in subparagraph (A)—
22 (A) by striking ‘$240,000,000” and in-
23 serting “$220,000,000”;
24 (B) by striking ‘‘and” at the end; and
25 (2) by adding at the end the following new sub-
26 paragraphs:

gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003137
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 272 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

833
1 “(C) $10,000,000 shall be for a Veteran
2 Business Outreach Center deseribed in section
3 1103(a)(2)(C) of this Act to carry out activities
4 under such section; and
5 “(D) $10,000,000 shall be for the Service
6 Corps of Retired Executives Association de-
7 seribed in section 1103(a)(2)(D) of this Act to
8 carry out activities under such seetion;”.
9 SEC. 90004. AMENDMENTS TO PAYCHECK PROTECTION
10 PROGRAM LOAN FORGIVENESS.
11 (a) COVERED PERIOD.—
12 (1) IN GENERAL.—Section 1106(a)(3) of the
13 CARES Act (Public Law 116-136) is amended to
14 read as follows:
15 (3) the term ‘covered period’ means the period
16 beginning on the date of the origination of a covered
17 loan and ending on the earlier of—
18 (A) the date that is 24 weeks after such
19 date of origination; or
20 ‘(B) December 31, 2020;”.
21 (2) EXEMPTION FOR  REHIRES.—NSection
22 1106(d)(5)(B) of sueh Act is amended by striking
23 “June 30, 2020” each place it appears and inserting
24 “December 31, 2020”.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003138
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 273 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

834

1 (b) DEFINITION OF EXPECTED FORGIVENESS
2 AMOUNT.—

3 (1) DEFINITION OF EXPECTED FORGIVENESS
4 AMOUNT.—Section 1106(a)(7) of the CARES Act
5 (Public Law 116-136) is amended—

6 (A) in subparagraph (C), by striking
7 “and” at the end;

8 (B) in subparagraph (D), by striking
9 “and” at the end; and

10 (C) by adding at the end the following new
il subparagraphs:

12 ‘“(E) interest on any other debt obligations
13 that were incurred before the covered period;
14 and

15 “(F) any amount that was a loan made
16 under subsection (b)(2) that was refinanced as
17 part of a covered loan and authorized by section
18 7(a)(86)(F)Gv) of the Small Business Act;
19 and’.
20 (2) FORGIVENESS.—Section 1106(b) of the
21 CARES Act (Public Law 116-186) is amended by
22 adding at the end the following new paragraphs:
23 (5) Any payment of interest on any other debt
24 obligations that were incurred before the covered pe-
25 riod.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003139
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 274 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

835

1 (6) Any amount that was a loan made under

2 section 7(b)(2) of the Small Business Act that was

3 refinanced as part of a covered loan and authorized

4 by section 7(a)(86)(F)(iv) of such Act.”’.

5 (3) CONFORMING AMENDMENTS.—Section 1106

6 of the CARES Act (Public Law 116-136) is amend-

7 ed—

8 (A) in subsection (e)—

9 (i) in paragraph (2), by striking “pay-
10 ments on covered mortgage obligations,
11 payments on covered lease obligations, and
12 covered utility payments” and inserting
13 “payments or amounts refinanced de-
14 seribed under subsection (b) (other than
15 payroll costs)”;

16 (ii) in paragraph (3)(B), by striking
17 *, make interest payments” and all that
18 follows through “or make covered utility
19 payments” and inserting “, make pay-
20 ments deseribed under subsection (b), or
21 that was refinanced as part of a covered
22 loan and authorized by © section
23 T(a)(36)(F)Gv) of the Small Business
24 Act”; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003140
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 275 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

836
1 (B) in subsection (h), by striking “pay-
ments for payroll costs, payments on covered
mortgage obligations, payments on covered
lease obligations, or covered utility payments”

each place it appears and inserting ““payments

2
3
4
5
6 or amounts refinanced described under sub-
7 section (b)’’.

8 (¢) APPLICATION REQUIREMENTS FOR PAYCHECK
9 PROTECTION PROGRAM LOAN FORGIVENESS.—Section
10 1106(e) of the CARES Act (Public Law 116-136) is

11 amended—

12 (1) in paragraph (8)(B), by striking “and” at
13 the end;
14 (2) by redesignating paragraph (4) as para-
15 graph (6); and
16 (3) by inserting after paragraph (38) the fol-
17 lowing new paragraphs:
18 (4) information on the veteran status, gender,
19 race, and ethnicity, as reported on Form 1919 of the
20 Administration or any similar loan application form
21 of the Administration, of the eligible recipient;
22 (5) the number of full-time equivalent employ-
23 ees of the eligible recipient—
24 (A) on February 15, 2020;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003141
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 276 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

837
1 ‘(B) on the day the eligible recipient sub-
2 mitted an application for a covered loan; and
3 “(C) on the day the eligible recipient sub-
4 mitted an application for forgiveness of a cov-
5 ered loan under this section; and”’.
6 (d) HOLD HARMLESS FOR ELIGIBLE RECIPIENTS.
7 Section 1106(d) of the CARES Act (Public Law 116-136)
8 is amended by adding at the end the following new para-
9 graph:
10 “(7) EXEMPTION BASED ON EMPLOYEE AVAIL-
il ABILITY.—During the period beginning on February
12 15, 2020 and ending on December 31, 2020, the
13 amount. of loan forgiveness under this section shall
14 be determined without regard to a reduction in the
15 number of full-time equivalent employees if an eligi-
16 ble reeipient—
17 “CA) is unable rehire an individual who
18 was an employee of the eligible recipient on or
19 before February 15, 2020; or
20 ‘(B) is able to demonstrate an inability to
21 find similarly qualified employees on or before
22 December 31, 2020.”.
23 (e) PROHIBITION ON LIMITING FORGIVENESS.—Sec-

 

24 tion 1106(d) of the CARES Act (Public Law 116-136),

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003142
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 277 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

838
1 as amended by subsection (@), is further amended by add-
ing at the end the following new paragraph:
(8) NO LIMITATIONS.—In earrying out this
section, the Administrator may not limit the non-
payroll portion of a forgivable covered loan

(f) Houp HARMLESS.—Nection 1106(h) of the

 

2

3

4

5

6 amount.”’.
7

8 CARES Act (Public Law 116-136), is amended by strik-
9 ing “Ifa lender” and all that follows through “during cov-
10 ered period” inserting the following: “If a lender has re-
11 ceived any documentation required under this Act related
12 to payments made by an eligible recipient attesting that
13 the eligible recipient has accurately verified such pay-
14 ments”.

15 SEC. 90005. IMPROVED COORDINATION BETWEEN PAY-

16 CHECK PROTECTION PROGRAM AND EM-
17 PLOYEE RETENTION TAX CREDIT.
18 (a) AMENDMENT TO PAYCHECK PROTECTION PRO-

19 GRAM.—Section 1106(a)(8) of the Cares Act is amended
20 by inserting “, except that such costs shall not include
21 qualified wages taken imto account in determining: the
22 eredit allowed under section 2301 of this Act” before the
23 period at the end.

24 (b) AMENDMENTS TO EMPLOYEE RETENTION TAX

25 CREDIT.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003143
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 278 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

839

1 (1) IN GENERAL.—Section 2301(g) of the
2 CARES Act is amended to read as follows:

3 ‘“(o) ELECTION TO NOT TAKE CERTAIN WAGES INTO
4 ACCOUNT.—

5 (1) IN GENERAL.—This section shall not apply
6 to qualified wages paid by an eligible employer with
7 respect to which such employer makes an election
8 (at such time and in such manner as the Secretary
9 may prescribe) to have this section not apply to such
10 wages.

11 (2) COORDINATION WITH PAYCHECK PROTEC-
12 TION PROGRAM.—The Secretary, in consultation
13 with the Administrator of the Small Business Ad-
14 ministration, shall issue guidance providing that
15 payroll costs paid or incurred during the covered pe-
16 riod shall not fail to be treated as qualified wages
17 under this section by reason of an election under
18 paragraph (1) to the extent that a covered loan of
19 the eligible employer is not forgiven by reason of a
20 decision under section 1106(g@). Terms used in the
21 preceding sentence which are also used in section
22 1106 shall have the same meaning as when used in
23 such section.”’.
24 (2) CONFORMING AMENDMENTS.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003144
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 279 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

840
1 (A) Section 2301 of the CARES Act is
2 amended by striking subsection (j).
3 (B) Section 2301) of the CARES Act is
4 amended by striking paragraph (8) and by re-
5 designating paragraphs (4) and (5) as para-
6 graphs (3) and (4), respectively.
7 (e) EFFECTIVE DATE.—The amendments made by
8 this section shall take effect as if included in the provisions
9 of the CARES Act to which they relate.
10 SEC. 90006. TAXABILITY OF SUBSIDY FOR CERTAIN LOAN
il PAYMENTS.
12 Section 1112 of the CARES Act (Public Law 116-
13. 136) is amended by inserting at the end the following new
14 subsection:
15 “(o) TAXABILITY.—For purposes of the Internal
16 Revenue Code of 1986, any payment under this section
17 shall not be included in the gross income of the taxpayer
18 on whose behalf such payment is made.”’.
19 SEC. 90007. PROHIBITING CONFLICTS OF INTEREST FOR
20 SMALL BUSINESS PROGRAMS UNDER THE
21 CARES ACT.
22 Section 4019 of the CARES Act (Public Law 116—-
23 136) is amended—
24 (1) in subsection (a), by adding at the end the
25 following:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003145
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 280 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

841
1 (7) SMALL BUSINESS ASSISTANCE.—The term
2 ‘small business assistance’ means assistance pro-
3 vided under—
4 (A) paragraph (86) of section 7(a) of the
5 Small Business Act (15 U.S.C. 6386(a)), as
6 added by section 1102 of this Act;
7 “(B) subsection (b) or (e) of section 1103
8 of this Act;
9 “(C) section 1110 of this Act; or
10 “(D) section 1112 of this Act.”;
11 (2) in subsection (b)—
12 (A) by inserting “‘or provisions relating to
13 small business assistance” after “this subtitle’;
14 and
15 (B) by inserting “or for any small business
16 assistance”’ before the period at the end; and
17 (3) in subsection (e)
18 (A) by inserting “or seeking any small
19 business assistance” after “4003”;
20 (B) by inserting ‘“‘or small business assist-
21 ance’ after ‘“‘that transaction’’;
22 (C) by inserting “or the Administrator of
23 the Small Business Administration, as applica-
24 ble,” after “System”; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003146
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 281 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

842

1 (D) by inserting ‘‘or receive the small busi-
2 ness assistance” after “in that transaction”.

3 SEC. 90008. FLEXIBILITY IN DEFERRAL OF PAYMENTS OF
4 7(A) LOANS.

5 Section 7(a)(7) of the Small Business Act (15 U.S.C.
6 636(a)(7)) is amended—

7 (1) by striking “The Administration” and in-
8 serting “(A) IN GENERAL.—The Administrator”;

9 (2) by inserting ‘‘and interest” after “‘prin-
10 cipal”; and

il (3) by adding at the end the following new sub-
12 paragraphs:

13 “(B) DEFERRAL REQUIREMENTS.—With _ re-
14 spect to a deferral provided under this paragraph,
15 the Administrator—

16 ‘“G) shall require lenders under this sub-
17 section to provide full payment deferment relief
18 (including payment of principal and interest)
19 for a period of not less than 1 year; and
20 “Gi) may allow lenders under this sub-
21 section provide an additional deferment period
22 if the borrower provides documentation justi-
23 fying such additional deferment.
24 “(C) SECONDARY MARKET.—If an investor de-
25 clines to approve a deferral or additional deferment

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003147
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 282 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

843

—_

requested by a lender under subparagraph (B), the
Administrator shall exercise the authority to pur-
chase the loan so that the borrower may receive full
payment deferment relief (Gneluding payment of
principal and interest) or an additional deferment as
deseribed under subparagraph (B).”’.

SEC. 90009. CERTAIN CRIMINAL VIOLATIONS AND DIS-

ASTER LOAN APPLICATIONS.

oO Aa aN DH OD SP WH Ld

(a) IN GENERAL.—The flush matter following sub-

i
©

paragraph (E) of seetion 7(b)(2) of the Small Business

poe,
—

Act. (15 U.S.C. 636(b)(2)) is amended by striking the pe-

i
No

riod at the end and inserting the following: “: Provided

—"
On

Further, That any application for a loan or guarantee made

—
fs

pursuant to this paragraph (2) shall include a statement

—"
ws

that an applicant is not ineligible for assistance under this

oooh,
oN

paragraph solely because of the applicant’s involvement in

—_
~

the criminal justice system.”

—_
CO

(b) RULEMAKING.—Not later than 15 days after the

—
\©

date of enactment of this Act, the Administrator of the

No
OQ

Small Business Administration shall make necessary revi-

NO
—

sions to any rules to carry out the amendment made by

ho
No

this seetion.

ho
Go

SEC. 90010. TEMPORARY FEE REDUCTIONS.

we)
i

(a) ADMINISTRATIVE FEE WAIVER.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003148
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 283 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

844

1 (1) IN GENERAL.—During the period beginning
2 on the date of enactment of this Act and ending on
3 September 30, 2021, and to the extent that the cost
4 of such elimination or reduction of fees is offset by
5 appropriations, with respect to each loan guaranteed
6 under section 7(a) of the Small Business Act (15
7 U.S.C. 636(a)) Gneluding a recipient of assistance
8 under the Community Advantage Pilot Program of
9 the Administration) for which an application is ap-
10 proved or pending approval on or after the date of
il enactment of this Act, the Administrator shall—

12 (A) in leu of the fee otherwise applicable
13 under section 7(a)(23)(A) of the Small Busi-
14 ness Act (15 U.S.C. 636(a)(23)(A)), collect no
15 fee or reduce fees to the maximum extent pos-
16 sible; and

17 (B) in leu of the fee otherwise applicable
18 under section 7(a)(18)(A) of the Small Busi-
19 ness Act (15 U.S.C. 686(a)(18)(A)), collect no
20 fee or reduce fees to the maximum extent pos-
21 sible.
22 (2) APPLICATION OF FEE ELIMINATIONS OR RE-
23 DUCTIONS.—To the extent that amounts are made
24 available to the Administrator for the purpose of fee

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003149
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 284 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

—_

oO Aa aN DH OD SP WH Ld

10
11
12
13

845
eliminations or reductions under paragraph (1), the
Administrator shall—

(A) first use any amounts provided to
eliminate or reduce fees paid by small business
borrowers under clauses (1) through (ili) of see-
tion 7(a)(18)(A) of the Small Business Act (15
U.S.C. 636(a)(18)(A)), to the maximum extent
possible; and

(B) then use any amounts provided to
eliminate or reduce fees under 7(a)(23)(A) of
the Small Business Act (15 USC.
636(a)(23)(A)).

(ce) TEMPORARY FEE ELIMINATION FOR THE 504

14 LOAN PROGRAM.—

15 (1) IN GENERAL.—During the period beginning
16 on the date of enactment of this section and ending
17 on September 30, 2021, and to the extent the cost
18 of such elimination in fees is offset by appropria-
19 tions, with respect to each project or loan guaran-
20 teed by the Administrator pursuant to title V of the
21 Small Business Investment Act of 1958 (15 U.S.C.
22 695 et seq.) for which an application is approved or
23 pending approval on or after the date of enactment
24 of this section—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003150
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 285 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

846

1 (A) the Administrator shall, in leu of the
2 fee otherwise applicable under section 503(d)(2)
3 of the Small Business Investment Act of 1958
4 (15 U.S.C. 697(d)(2)), collect no fee; and

5 (B) a development company shall, in leu
6 of the processing fee under — section
7 120.971 (a)(1) of title 18, Code of Federal Reg-
8 ulations (relating to fees paid by borrowers), or
9 any suecessor thereto, collect no fee.

10 (2) REIMBURSEMENT FOR WAIVED FEES.—

11 (A) IN GENERAL.—To the extent that the
12 cost of such payments is offset by appropria-
13 tions, the Administrator shall reimburse each
14 development company that does not collect a
15 processing fee pursuant to paragraph (1)(B).

16 (B) AMouNT.—The payment to a develop-
17 ment company under subparagraph (A) shall be
18 m an amount equal to 1.5 percent of the net
19 debenture proceeds for which the development
20 company does not collect a processing fee pur-
21 suant to paragraph (1)(B).

22 SEC. 90011. GUARANTEE AMOUNTS.

 

23 (a) 7(a) LOAN GUARANTEES.

24 (1) IN GENERAL.—Section 7(a)(2)(A) of the

25 Small Business Act (15 U.S.C. 636(a)(2)(A)) is
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003151
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 286 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

847

1 amended by striking “), such participation by the

2 Administration shall be equal to” and all that fol-

3 lows through the period at the end and inserting ‘‘or

4 the Community Advantage Pilot Program of the Ad-

5 ministration), such participation by the Administra-

6 tion shall be equal to 90 percent of the balance of

7 the financing outstanding at the time of disburse-

8 ment of the loan.”.

9 (2) TERMINATION.—Effective September 30,
10 2021, section 7(a)(2)(A) of the Small Business Act
il (15 U.S.C. 686(a)(2)(A)), as amended by paragraph
12 (1), is amended to read as follows:

13 (A) IN GENERAL.—Except as provided in
14 subparagraphs (B), (D), (2), and (Ff), in an
15 agreement to participate in a loan on a deferred
16 basis under this subsection (including a loan
17 made under the Preferred Lenders Program),
18 such participation by the Administration shall
19 be equal to—

20 “G) 75 pereent of the balance of the
21 financing outstanding at the time of dis-
22 bursement of the loan, if such balance ex-
23 ceeds $150,000; or

24 Gi) 85 percent of the balance of the
25 financing outstanding at the time of dis-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003152
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 287 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

848
1 bursement of the loan, if such balance is
2 less than or equal to $150,000.”.
3 (b) EXPRESS LOAN GUARANTEE AMOUNTS.—
4 (1) TEMPORARY MODIFICATION.—Section
5 7(a)(381)(A)Gv) of the Small Business Act (15
6 U.S.C. 636(a)(81)(A)(iv)) is amended by striking
7 “with a guaranty rate of not more than 50 percent.”
8 and inserting the following: “with a guarantee
9 rate—
10 “(T) for a loan in an amount less
11 than or equal to $350,000, of not
12 more than 90 percent; and
13 “(T) for a loan in an amount
14 oreater than $350,000, of not more
15 than 75 pereent.”’.
16 (2) PROSPECTIVE REPEAL.—Effective January
17 1, 2021, section 7(a)(81)(A)(iv) of the Small Busi-
18 ness Act (15 U.S.C. 636(a)(81)), as amended by
19 paragraph (1), is amended by striking “‘guarantee
20 rate’ and all that follows through the period at the
21 end and inserting “guarantee rate of not more than
22 50 pereent.””.
23 SEC. 90012. MAXIMUM LOAN AMOUNT FOR 7(a) LOANS.
24 During the period beginning on the date of enactment

25 of this section and ending on September 30, 2021, with

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003153
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 288 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

849

—_

respect to any loan guaranteed under section 7(a) of the
Small Business Act (15 U.S.C. 636(a)) for which an appli-
cation is approved or pending approval on or after the date
of enactment of this section, the maximum loan amount
shall be $10,000,000.

SEC. 90013. MAXIMUM LOAN AMOUNT FOR 504 LOANS.

 

(a) TEMPORARY INCREASE.—During the period be-

sinning on the date of enactment of this section and end-

oO Aa aN DH OD SP WH Ld

ing on September 30, 2021, with respect to each project

i
©

or loan guaranteed by the Administrator pursuant to title

poe,
—

V of the Small Business Investment Act of 1958 (15

i
No

U.S.C. 695 et seq.) for which an application is approved

—"
On

or pending approval on or after the date of enactment of

—
fs

this section, the maximum loan amount shall be

$10,000,000.

—
OO

(b) PERMANENT INCREASE FOR SMALL MANUFAC-

 

—_
~

TURERS.—Effective on October 1, 2021, — section

—_
CO

502(2)(A) Gu) of the Small Business Investment Act of

—
\©

1958 (15 U.S.C. 696(2)(A)(Gii)) is amended by striking

No
OQ

“$5,500,000” and inserting ‘‘$10,000,000”’.

NO
—

(¢) LOW-INTEREST REFINANCING UNDER THE

ho
No

LocAL DEVELOPMENT BUSINESS LOAN PROGRAM.—

N
Go

(1) REPEAL.—Section 521(a) of division E_ of

We)
a

the Consolidated Appropriations Act, 2016 (Public

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003154
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 289 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

850

1 Law 114-113; 129 Stat. 2463; 15 U.S.C. 696 note)
2 is repealed.

3 (2) REFINANCING.—Section 502(7) of the
4 Small Business Investment Act of 1958 (15 U.S.C.
5 696(7)) is amended by adding at the end the fol-
6 lowing new subparagraph:

7 “(C) REFINANCING NOT INVOLVING EX-
8 PANSIONS.—

9 “G) DEFINITIONS.—In this subpara-
10 eraph—

11 “(T) the term ‘borrower’ means a
12 small business concern that submits
13 an application to a development com-
14 pany for financing under this sub-
15 paragraph,

16 “(I) the term ‘eligible fixed
17 asset’ means tangible property relat-
18 ing to which the Administrator may
19 provide financing under this section;
20 and

21 “(T) the term ‘qualified debt’
22 means indebtedness that—

23 (aa) was ineurred not less
24 than 6 months before the date of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003155
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 290 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

851

1 the application for assistance
2 under this subparagraph;

3 (bb) is a commercial loan;
4 (ee) the proceeds of which
5 were used to aequire an eligible
6 fixed asset;

7 (dd) was ineurred for the
8 benefit of the small business con-
9 cern; and

10 (ee) is collateralized by eli-
11 aible fixed assets; and

12 “(i) AUTHORITY.—A_ project that
13 does not involve the expansion of a small
14 business concern may include the refi-
15 nancing of qualified debt if—

16 “(I) the amount of the financing
17 is not more than 90 percent of the
18 value of the collateral for the finane-
19 ing, except that, if the appraised value
20 of the eligible fixed assets serving as
21 collateral for the financing is less than
22 the amount equal to 125 percent of
23 the amount of the financing, the bor-
24 rower may provide additional cash or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003156
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 291 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

852

1 other collateral to eliminate any defi-
2 ciency;

3 “(TI) the borrower has been in
4 operation for all of the 2-year period
5 ending on the date the loan applica-
6 tion is submitted; and

7 “(T) for a financing for which
8 the Administrator determines there
9 will be an additional cost attributable
10 to the refinancing of the qualified
11 debt, the borrower agrees to pay a fee
12 in an amount equal to the anticipated
13 additional cost.

14 “Gii) FINANCING FOR BUSINESS EX-
15 PENSES.—

16 “(7) FINANCING FOR BUSINESS
17 EXPENSES.—The Administrator may
18 provide financing to a borrower that
19 receives financing that includes a refi-
20 naneing of qualified debt under clause
21 (ii), in addition to the refinancing
22 under clause (ii), to be used solely for
23 the payment of business expenses.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003157
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 292 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

853

1 “(JT) APPLICATION FOR FINANC-
2 ING.— An appleation for financing
3 under subelause (1) shall include—

4 ‘“(aa) a specific deseription
5 of the expenses for which the ad-
6 ditional financing is requested;
7 and

8 “(bb) an itemization of the
9 amount of each expense.

10 “(1) CONDITION ON ADDI-
11 TIONAL FINANCING.—A borrower may
12 not use any part of the financing
13 under this clause for non-business
14 purposes.

15 (iv) LOANS BASED ON JOBS.

16 “(T7) JOB CREATION AND RETEN-
17 TION GOALS.—

18 “(aa) IN GENERAL.—The
19 Administrator may provide fi-
20 nancing under this subparagraph
21 for a borrower that meets the job
22 creation goals under subsection
23 (d) or (e) of section 501.

24 “(bb) ALTERNATE JOB RE-
25 TENTION GOAL.—The Adminis-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003158
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 293 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

854

1 trator may provide financing

2 under this subparagraph to a

3 borrower that does not meet the

4 goals deseribed in item (aa) in an

5 amount that is not more than the

6 product obtained by multiplying

7 the number of employees of the

8 borrower by $75,000.

9 “(1) NUMBER OF EMPLOYEES.—
10 For purposes of subelause (1), the
11 number of employees of a borrower is
12 equal to the sum of—

13 (aa) the number of full-
14 time employees of the borrower
15 on the date on which the bor-
16 rower applies for a loan under
17 this subparagraph; and
18 (bb) the product. obtained
19 by multiplyine—
20 “(AA) the number of
21 part-time employees of the
22 borrower on the date on
23 which the borrower applies
24 for a loan under this sub-
25 paragraph, by

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003159
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 294 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 (BB) the quotient ob-
2 tained by dividing the aver-
3 age number of hours each
4 part time employee of the
5 borrower works each week
6 by 40.
7 “(vi) TOTAL AMOUNT OF LOANS.—
8 The Administrator may provide not more
9 than a total of $7,500,000,000 of finane-
10 ing under this subparagraph for each fiscal
11 year.”’.
12 (d) REFINANCING SENIOR PROJECT DEBT.—During
13 the 1-year period beginning after the date of the enact-
14 ment of this Act, a development company described under
15 title V of the Small Business Investment Act of 1958 (15
16 U.S.C. 695 et seq.) is authorized to allow the refinancing
17 of a senior loan on an existing project in an amount that,
18 when combined with the outstanding balance on the devel-
19 opment company loan, is not more than 90 percent of the
20 total value of the senior loan. Proceeds of such refinancing
21 can be used to support business operating expenses of
22 such development company.
23 SEC. 90014. RECOVERY ASSISTANCE UNDER THE
24 MICROLOAN PROGRAM.
25 (a) LOANS TO INTERMEDIARIES.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003160
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 295 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

856

1 (1) IN GENERAL.—Section 7(m) of the Small
2 Business Act (15 U.S.C. 636(m)) is amended—

3 (A) in paragraph (3)(C)—

4 (i) by striking “‘and $6,000,000” and
5 inserting ‘$10,000,000, in the agere-
6 gate,”’; and

7 (ii) by inserting before the period at
8 the end the following: “, and $4,500,000 in
9 any of those remaining vears”’;

10 (B) in paragraph (4)—

il (i) in subparagraph (A), by striking
12 “subparagraph (C)” each place that term
13 appears and inserting “subparagraphs (C)
14 and (G)”;

15 (ii) in subparagraph (C), by amending
16 clause (i) to read as follows:

17 “G) IN GENERAL.—TIn addition to
18 erants made under subparagraph (A) or
19 (G), each intermediary shall be eligible to
20 receive a grant equal to 5 percent of the
21 total outstanding balance of loans made to
22 the intermediary under this subsection if—
23 “(1) the intermediary provides
24 not less than 25 percent of its loans
25 to small business concerns located in

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003161
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 296 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

857
1 or owned by one or more residents of
2 an economically distressed area; or
3 “(II) the intermediary has a
4 portfolio of loans made under this
5 subsection—
6 ‘“(aa) that averages not
7 more than $10,000 during the
8 period of the intermediary’s par-
9 ticipation in the program; or
10 ‘““(bb) of which not less than
11 25 percent is serving rural areas
12 during the period of the
13 intermediary’s participation in
14 the program.”’; and
15 (iui) by adding at the end the fol-
16 lowing:
17 “(G) GRANT AMOUNTS BASED ON APPRO-
18 PRIATIONS.—In any fiscal year in which the
19 amount appropriated to make grants under
20 subparagraph (A) is sufficient to provide to
21 each intermediary that receives a loan under
22 paragraph (1)(B)(i) a grant of not less than 25
23 percent of the total outstanding balance of
24 loans made to the intermediary under this sub-
25 section, the Administration shall make a grant
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003162
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 297 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

858
1 under subparagraph (A) to each intermediary
2 of not less than 25 percent and not more than
3 30 percent of that total outstanding balance for
4 the intermediary.”; and
5 (C) by striking paragraph (7) and insert-
6 ing the following:
7 “(7) PROGRAM FUNDING FOR MICROLOANS.—
8 Under the program authorized by this subsection,
9 the Administration may fund, on a competitive basis,
10 not more than 300 intermediaries.”’.
11 (2) PROSPECTIVE AMENDMENT.—Effective on
12 October 1, 2021, section 7(m)(8)(C) of the Small
13 Business Act (15 U.S.C. 636(m)(38)(C)), as amended
14 by paragraph (1)(A), is further amended—
15 (A) by striking $10,000,000” and by in-
16 serting “$7,000,000”; and
17 (B) by striking ‘$4,500,000” and insert-
18 ing $3,000,000”.
19 (b) TEMPORARY WAIVER OF TECHNICAL ASSIST-
20 ANCE GRANTS MATCHING REQUIREMENTS AND FLEXI-

bo
—

BILITY ON PRE- AND POST-LOAN ASSISTANCE.—During

No
No

the period beginning on the date of enactment of this sec-

N
Go

tion and ending on September 30, 2021, the Administra-

We)
a

tion shall waive—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003163
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 298 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

859

—_

(1) the requirement to contribute non-Federal
funds under section 7(m)(4)(B) of the Small Busi-
ness Act (15 U.S.C. 636(m)(4)(B)); and

(2) the limitation on amounts allowed to be ex-
pended to provide information and technical assist-
ance under clause (i) of section 7(m)(4)(E) of the
Small Business Act (15 U.S.C. 686(m)(4)(E)) and

enter into third-party contracts to provide technical

Oo Oo SN DBD A S&S WO WV

assistance under clause (i) of such section

7(m)(4)(E).

pm meek
= ©

(ec) TEMPORARY DURATION OF LOANS TO Bor-

12 ROWERS.—

13 (1) IN GENERAL.—During the period beginning
14 on the date of enactment of this section and ending
15 on September 30, 2021, the duration of a loan made
16 by an eligible intermediary under section 7(m) of the
17 Small Business Act (15 U.S.C. 636(Qn))—

18 (A) to an existing borrower may be ex-
19 tended to not more than 8 vears; and

20 (B) to a new borrower may be not more
21 than 8 years.

22 (2) REVERSION.—On and after October 1,
23 2021, the duration of a loan made by an eligible
24 intermediary to a borrower under section 7(m) of
25 the Small Business Act (15 U.S.C. 636(m)) shall be

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003164
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 299 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

860

—_

7 years or such other amount established by the Ad-

ministrator.

(d) FUNDING.—Section 20 of the Small Business Act
(15 U.S.C. 631 note) is amended by adding at the end
the following:

“(h) MICROLOAN PROGRAM.—For each of fiseal
vears 2021 through 2025, the Administration is author-

ized to make—

oO Aa aN DH OD SP WH Ld

(1) $80,000,000 in technical assistance grants,

=
©

as provided in section 7(m); and

—
—

(2) $110,000,000 in direct loans, as provided

=
No

in section 7(m).”’.

In addi-

—"
On

(e) AUTHORIZATION OF APPROPRIATIONS.

 

—
fs

tion to amounts provided under the Consolidated Appro-

—"
ws

priations Act, 2020 (Public Law 116-93) for the program

oooh,
oN

established under section 7(m) of the Small Business Act

—_
~

(15 U.S.C. 636(m)), there is authorized to be appro-

—_
CO

priated for fiscal vear 2020, to remain available until ex-

—
\©

pended—

No
OQ

(1) $50,000,000 to provide technical assistance

NO
—

grants under such section 7(m); and
22 (2) $7,000,000 to provide direct loans under

23 such seetion 7(m).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003165
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 300 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

861

1 SEC. 90015. CYBERSECURITY AWARENESS REPORTING.

2 Section 10 of the Small Business Act (15 U.S.C. 639)
3 is amended by inserting after subsection (a) the following:
4 ‘“(b) CYBERSECURITY REPORTS.—

5 “(1) ANNUAL REPORT.—Not later than 180
6 days after the date of enactment of this subsection,
7 and every year thereafter, the Administrator shall
8 submit a report to the appropriate congressional
9 committees that includes—

10 “CA) an assessment of the information
11 technology (as defined in section 11101 of title
12 40, United States Code) and cybersecurity in-
13 frastructure of the Administration;

14 ‘(B) a strategy to increase the cybersecu-
15 rity infrastrueture of the Administration;

16 “(C) a detailed account of any information
17 technology equipment or interconnected system
18 or subsystem of equipment of the Administra-
19 tion that was manufactured by an entity that
20 has its principal place of business located in the
21 People’s Republic of China; and
22 “(D) an account of any cybersecurity risk
23 or incident that occurred at the Administration
24 during the 2-year period preceding the date on
25 which the report is submitted, and any action

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003166
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 301 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

862

1 taken by the Administrator to respond to or re-
2 mediate any such cybersecurity risk or incident.
3 “(2) ADDITIONAL REPORTS.—If the Adminis-
4 trator determines that there is a reasonable basis to
5 conclude that a cybersecurity risk or incident oc-
6 eurred at the Administration, the Administrator
7 shall—

8 (A) not later than 7 days after the date
9 on which the Administrator makes that deter-
10 mination, notify the appropriate congressional
il committees of the cybersecurity risk or incident;
12 and

13 ‘“(B) not later than 30 days after the date
14 on which the Administrator makes a determina-
15 tion under subparagraph (A)—

16 ‘“G) provide notice to individuals and
17 small business concerns affected by the ey-
18 bersecurity risk or incident; and

19 Gi) submit to the appropriate con-
20 eressional committees a report, based on
21 information available to the Administrator
22 as of the date which the Administrator
23 submits the report, that includes—
24 “(1) a summary of information
25 about the cybersecurity risk or inci-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003167
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 302 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

863
1 dent, including how the cybersecurity
2 risk or incident occurred; and
3 “(TI) an estimate of the number
4 of individuals and small business con-
5 cerns affected by the cybersecurity
6 risk or incident, including an assess-
7 ment of the risk of harm to affected
8 individuals and small business con-
9 cerns.
10 “(3) RULE OF CONSTRUCTION.—Nothing in
il this subsection shall be construed to affect the re-
12 porting requirements of the Administrator under
13 chapter 35 of title 44, United States Code, in par-
14 ticular the requirement to notify the Federal infor-
15 mation security incident center under — section
16 3954(b)(7)(C)Gi) of such title, or any other provi-
17 sion of law.
18 (4) DEFINITIONS.—In this subsection:
19 “(A) APPROPRIATE CONGRESSIONAL COM-
20 MITTEES.—The term ‘appropriate congressional
21 committees’ means—
22 “G) the Committee on Small Business
23 and Entrepreneurship of the Senate; and
24 “Gi) the Committee on Small Busi-
25 ness of the House of Representatives.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003168
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 303 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

864

1 ‘“(B) CYBERSECURITY RISK; INCIDENT.—

2 The terms ‘eybersecurity risk’ and ‘incident’

3 have the meanings given such terms, respec-

4 tively, under section 2209(a) of the Homeland

5 Security Act of 2002.”.

6 SEC. 90016. REPORTING ON SMALL BUSINESS PROGRAMS

7 UNDER THE CARES ACT.

8 (a) DEFINITIONS.—In this section—

9 (1) the terms *“‘Administration” and ‘‘Adminis-
10 trator” mean the Small Business Administration
il and the Administrator thereof;

12 (2) the term “appropriate congressional com-
13 mittees’’ means—
14 (A) Committee on Appropriations and the
15 Committee on Small Business and Entrepre-
16 neurship of the Senate; and
17 (B) the Committee on Appropriations and
18 the Committee on Small Business of the House
19 of Representatives;
20 (3) the term ‘‘covered assistance’? means—
21 (A) loans made under section 7(a)(36) of
22 the Small Business Act (15 U.S.C. 636(a)(86));
23 (B) an advance on a loan made under sec-
24 tion 1110(e) of the CARES Act (Public Law
25 116-136);

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003169
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 304 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

865
1 (C) loans made under section 7(b)(2) of
2 the Small Business Act (15 U.S.C. 636(b)(2)),
3 including those made in accordance with section
4 1110 of the CARES Act (Public Law 116-
5 136);
6 (D) loan forgiveness under section 1106 of
7 the CARES Act (Public Law 116-136); and
8 (E) the payment of principal, interest, and
9 fees under section 1112(e) of the CARES Act
10 (Public Law 116-1386);
11 (4) the term ‘‘eovered loan” has the meaning
12 given the term in section 1112(a) of the CARES Act
13 (Public Law 116-1386);
14 (5) the term ‘demographics’ means veteran
15 status, gender, race, and ethnicity, as reported on
16 Form 1919 of the Administration or any similar
17 loan application form of the Administration; and
18 (6) the term ‘State’ —
19 (A) means any State of the United States,
20 the District of Columbia, the Commonwealth of
21 Puerto Rico, the United States Virgin Islands,
22 Guam, American Samoa, the Commonwealth of
23 the Northern Mariana Islands, and any posses-
24 sion of the United States; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003170
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 305 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

866

1 (B) includes an Indian tribe, as defined in
2 section 4 of the Indian Self-Determination and
3 Edueation Assistanee Act (25 U.S.C. 450b).

4 (b) DatLy REPORTING.—

5 (1) IN GENERAL.—During the period beginning
6 on the day after the date of enactment of this Act
7 and ending on the date on which loan, advance, or
8 payment activity deseribed in this subsection related
9 to COVID-19 has ceased, the Administrator shall,
10 on a daily basis, report to Congress on—

11 (A) the total number and dollar amount of
12 loans or advances, broken down by loans and
13 erants approved and loans and grants dis-
14 bursed, under—

15 G) section 7(a)(36) of the Small Busi-
16 ness Act (15 U.S.C. 636(a)(386));

17 (ii) section 1110(e) of the CARES Act
18 (Public Law 116-1386); and

19 (ii) seetion 7(b)(2) of the Small Busi-
20 ness Act (15 U.S.C. 636(b)(2));
21 (B) for loans made under section 7(a)(36)
22 of the Small Business Act (15 U.S.C.
23 636(a)(36))—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003171
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 306 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

867

1 Gi) the amount of remaining authority

2 for the loans, in dollar amount and as a

3 percentage; and

4 (ii) an estimate of the date on which

5 the net and gross dollar amount of loans

6 will reach the maximum amount author-

7 ized for commitments for such loans;

8 (C) for advances made under section

9 1110(e) of the CARES Act (Public Law 116-

10 136)—

11 (i) the amount of remaining funds ap-

12 propriated for the advances, in dollar

13 amount and as a percentage; and

14 (i) an estimate of the date on which

15 the funds will be expended; and

16 (D) for loans made under section 7(b)(2)

17 of the Small Business Act (15 U.S.C.

18 636(b)(2))—

19 Gi) the amount of remaining authority

20 for the loans, in dollar amount and as a

21 pereentage; and

22 (ii) an estimate of the date on which

23 the net and gross dollar amount of loans

24 will reach the maximum amount author-

25 ized for commitments for such loans.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003172
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 307 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

868

1 (2) REPORTING ON DEBT RELIEF FOR

2 MICROLOANS, 7(A) LOANS, AND 504 LOANS.—The Ad-

3 ministrator shall include in each daily report sub-

4 mitted under paragraph (1), and update on a

5 monthly basis until the date described in paragraph

6 (1), with respect to payments made on covered loans

7 under section 1112(¢) of the CARES Act (Public

8 Law 116-136)—

9 (A) the amount of remaining funds appro-
10 priated for the payments, in dollar amount and
11 as a percentage; and
12 (B) an estimate of the date on which the
13 funds will be expended.

14 (¢) WEEKLY REPORTING.—

15 (1) IN GENERAL.—Not later than 1 week after

16 the date of enactment of this Aet, and every week

17 thereafter until the date on which loan, advance, or

18 payment activity deseribed in this subsection related

19 to COVID-19 has ceased, the Administrator shall

20 submit to Congress a report on—

21 (A) loans made under section 7(a)(36) of

22 the Small Business Act (15 U.S.C. 636(a)(86)),

23 which shall include—

24 Gi) the number and dollar amount. of

25 loans approved for or disbursed to all bor-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003173
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 308 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

869
1 rowers, including a breakout of loans by
2 State, congressional district, demographics,
3 industry, and loan size;
4 Gi) the number and dollar amount of
5 loans approved for or disbursed to business
6 concerns assigned a North American In-
7 dustry Classification System code begin-
8 ning with 72, meluding a breakout of loans
9 by State, congressional district, demo-
10 eraphies, and loan size;
11 (iii) the number and dollar amount of
12 loans approved for or disbursed to non-
13 profit organizations and veterans organiza-
14 tions (as those terms are defined in section
15 7(a)(36)(A) of the Small Business Act (15
16 U.S.C. 636(a)(36)(A)), including religious
17 institutions, including a breakout of loans
18 by State, congressional district, imdustry,
19 and loan size;
20 (iv) for each category of borrowers de-
21 seribed in clauses (i), (i), and (41i1)—
22 (1) the number of full-time equiv-
23 alent employees at the time at which
24 the borrower submits a loan applica-
25 tion;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003174
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 309 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

870

1 (II) the number of full-time
2 equivalent employees at the time at
3 which the borrower receives loan for-
4 giveness under section 1106 of the
5 CARES Act (Public Law 116-1386);
6 and

7 (III) the number of full-time
8 equivalent employees expected for bor-
9 rowers in the 6-month period fol-
10 lowing forgiveness of the loan;

11 (v) the number and dollar amount of
12 loans fully forgiven under section 1106 of
13 the CARES Act (Public Law 116-1386), as
14 compared to the number and_ dollar
15 amount of loans made as of the date of the
16 report;

17 (vi) the number and dollar amount of
18 loans not fully forgiven under section 1106
19 of the CARES Act (Public Law 116-136),
20 and the proportion of that dollar amount
21 of loans that become term loans guaran-
22 teed by the Administration under section
23 7(a)(36) of the Small Business Act (15
24 U.S.C. 6386(a)(36));

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003175
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 310 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

871
1 (vii) the total amount of the lender
2 compensation fees paid to lenders; and
3 (viii) the total amount lenders paid in
4 broker fees; and
5 (B) loans made under section 7(b)(2) of
6 the Small Business Act (15 U.S.C. 636(b)(2))
7 and advances made under section 1110(e) of
8 the CARES Act (Public Law 116-136), which
9 shall include—
10 (i) the number and dollar amount of
11 loans approved for or disbursed to all bor-
12 rowers, including a breakout of loans by
13 State, congressional district, demographics,
14 industry, and loan size;
15 Gi) the number and dollar amount of
16 advances approved for or disbursed to
17 grantees, including a breakout of loans by
18 State, congressional district, demographics,
19 industry, and grant size;
20 (ii) the number and dollar amount of
21 advances approved for or disbursed to pri-
22 vate nonprofit organizations, including a
23 breakout by State, congressional district,
24 industry, and loan or grant. size;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003176
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 311 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

872

1 (iv) for each category of recipients,
2 the number of full-time equivalent employ-
3 ees of the recipient at the time at which an
4 application is submitted for the loan or ad-
5 vanee, and the number of jobs created or
6 retained because of the loan or advance;

7 (v) loan processing times, including
8 processing times for application to ap-
9 proval and approval to disbursement; and
10 (vi) advance processing times, includ-
11 ing the percentage of advances that were
12 provided within 3 days of submission of
13 the application, as required under section
14 1110(e)(1) of the CARES Act (Public Law
15 116-136).

16 (2) REPORTING ON DEBT RELIEF FOR
17 MICROLOANS, 7(A) LOANS, AND 504 LOANS.—The Ad-
18 ministrator shall melude in each weekly report sub-
19 mitted under paragraph (1), and update on a
20 monthly basis until the date described in paragraph
21 (1), with respect to payments made on covered loans
22 under section 1112(¢) of the CARES Act (Public
23 Law 116-136)—
24 (A) the total dollar amount approved and
25 the total amount disbursed by the Administra-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003177
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 312 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

873

1 tion and the number of borrowers receiving as-

2 sistance under such section 1112(¢), including a

3 breakdown by:

4 (i) each type of covered loan described

5 in subparagraph (A) and (B) of paragraph

6 (1) and paragraph (2) of such section

7 1112(a); and

8 (ii) whether the borrower is—

9 (I) an existing borrower of a cov-
10 ered loan, as deseribed in subpara-
11 oraph (A) or (B) of such section
12 1112(e)(1); or
13 (II) a new borrower of a covered
14 loan, as described in subparagraph
15 (C) of sueh section 1112(e)(1);

16 (B) the total dollar amount approved and
17 the total amount disbursed by the Administra-
18 tion by the Administration and number of bor-
19 rowers receiving assistance under such section
20 1112(e) broken out by State and congressional
21 district, including a breakdown by each type of
22 covered loan described in subparagraph (A) and
23 (B) of paragraph (1) and paragraph (2) of such
24 section 1112(a); and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003178
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 313 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

874
1 (C) the total number and amount of new
2 covered loans by approval and disbursement
3 broken out by lending institution, including a
4 breakout of loans by State, congressional dis-
5 trict, demographics, industry, and loan size.
6 (d) REPORT ON WASTE, FRAUD AND ABUSE.—Not
7 later than 30 days after the date of enactment of this Act,
§ the Administrator and the Secretary of the Treasury shall
9 submit to Congress a joint report on steps that the Admin-
10 istration and the Department of the Treasury are taking
11 to identify and prevent potential instances of waste, fraud,
12 and abuse relating to covered assistance, including bor-
13 rower compliance with any loan deferment, relief, or for-
14 giveness provided through covered assistance.
15 (e) REPORT ON JOBS FOR THE DEBT RELIEF PRO-
16 GRAM.—
17 (1) IN GENERAL.—To the extent practicable,
18 with respect to each type of covered loan described
19 in subparagraphs (A) and (B) of paragraph (1) and
20 paragraph (2) of section 1112(a) of the CARES Act
21 (Public Law 116-136), the Administrator shall sub-
22 mit to Congress a report on—
23 (A) the number of full-time equivalent em-
24 ployees—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003179
Case 5:20-cv-05799-LHK Document 154-7 Filed 09/18/20 Page 314 of 314
G:\CMTE\AP\16\FY20\_D\HEROES.XML

875
1 Gi) for existing borrowers of a covered
2 loan, as deseribed in subparagraph (A) or
3 (B) of such seetion 1112(¢)(1) at the start
4 of the debt relief under such section

5 1112(e@); and
6 Gi) for new borrowers of a covered
7 loan, as deseribed in subparagraph (C) of
8 such section 1112(¢)(1), at the time of ap-
9 plication for the covered loan; and

10 (B) the number of jobs created or retained
11 beeause of the covered loan or the debt relief.
12 (2) TrmMING.—The Administrator shall, to the
13 extent practicable, submit to Congress the report re-
14 quired under paragraph (1) not later than October
15 1, 2020, with an updated version submitted not later

16 than January 31, 2021.
17 (f) REPORT ON CARES Act SALARIES AND EX-
18 PENSES FUNDING.—Not later than 30 days after the date

—
\©

of enactment of this Act, the Administrator shall submit

No
OQ

to the appropriate congressional committees a report that

NO
—

imeludes the plans of the Administrator to use the

ho
No

$675,000,000 provided in section 1107(a)(2) of the

ho
Go

CARES Act (Public Law 116-136) for salaries and ex-

we)
i

penses, and the $2,100,000,000 provided in title I] of the

No
Gn

Paycheck Protection Program and Health Care Enhanee-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003180
